Exhibit 10.1

 

 

ASSET PURCHASE AGREEMENT

 

 

BY AND AMONG

 

PERFORMANCE SPORTS GROUP LTD.

 

AND

 

THE OTHER ENTITIES IDENTIFIED HEREIN AS SELLERS

 

AND

 

9938982 CANADA INC.

 

DATED AS OF OCTOBER 31, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I INTERPRETATION

2

 

 

 

Section 1.1

Definitions

2

Section 1.2

Interpretation

22

 

 

 

ARTICLE II PURCHASE AND SALE OF ACQUIRED ASSETS

23

 

 

 

Section 2.1

Acquired Assets

23

Section 2.2

Excluded Assets

25

Section 2.3

Assumed Liabilities

27

Section 2.4

Excluded Liabilities

28

Section 2.5

Certain Covenants Related to Seller Contracts

29

Section 2.6

Purchase Price

32

Section 2.7

Closing of the Transactions Contemplated by this Agreement

34

Section 2.8

Designated Purchaser(s); Local Sale Agreements

35

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER

36

 

 

 

Section 3.1

Organization and Corporate Power

36

Section 3.2

Authorization; Binding Effect; No Breach

36

Section 3.3

Purchaser’s Acknowledgments

37

Section 3.4

Brokers

38

Section 3.5

GST and QST Registration

39

Section 3.6

Financing

39

Section 3.7

Investment Canada Act

40

Section 3.8

Qualification

40

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS

40

 

 

 

Section 4.1

Organization and Corporate Power

40

Section 4.2

Subsidiaries and Investments

41

Section 4.3

Authorization; Binding Effect; No Breach

42

Section 4.4

Title to Tangible Assets

42

Section 4.5

Material Contracts

42

Section 4.6

Intellectual Property

44

Section 4.7

Litigation

46

Section 4.8

Financial Statements

46

Section 4.9

Compliance with Laws; Consents

47

Section 4.10

Real Property

48

Section 4.11

Environmental Matters

49

Section 4.12

Labor and Employee Benefits Matters

50

Section 4.13

Taxes

54

Section 4.14

Absence of Certain Developments; No Undisclosed Liabilities

56

 

i

--------------------------------------------------------------------------------


 

Section 4.15

Material Customers, Suppliers and Licensors

56

Section 4.16

Affiliate Transactions

56

Section 4.17

Insurance

57

Section 4.18

Banks

57

Section 4.19

Brokers; Advisors Fees

57

Section 4.20

Not a Non-Resident

57

Section 4.21

Taxable Canadian Property

57

Section 4.22

GST and QST Registration

58

Section 4.23

Competition Act

58

 

 

 

ARTICLE V COVENANTS AND OTHER AGREEMENTS

58

 

 

 

Section 5.1

Bankruptcy Actions

58

Section 5.2

Cooperation

59

Section 5.3

Regulatory Approvals

59

Section 5.4

Pre-Closing Access to Information

61

Section 5.5

Public Announcements

62

Section 5.6

Further Actions

62

Section 5.7

Conduct of Business

63

Section 5.8

Provision of Additional Information

66

Section 5.9

Transaction Expenses

66

Section 5.10

Confidentiality

66

Section 5.11

Certain Payments or Instruments Received from Third Parties

67

Section 5.12

Post-Closing Assistance for Litigation

67

Section 5.13

Insurance Matters

68

Section 5.14

Maintenance of Books and Records

68

Section 5.15

Reserve Payment Amount

69

Section 5.16

Name Change

69

Section 5.17

Obligations in Respect of Financings

69

Section 5.18

Pre-Closing Reorganization

71

Section 5.19

Wind Down

71

 

 

 

ARTICLE VI TAX MATTERS

72

 

 

 

Section 6.1

Transfer Taxes

72

Section 6.2

Tax Elections

72

Section 6.3

Withholding Taxes

73

Section 6.4

Records

74

Section 6.5

Property Tax Allocation

75

Section 6.6

Cooperation

75

Section 6.7

Tax Returns

75

Section 6.8

Release of PCR AE Holdback Amount

75

 

 

 

ARTICLE VII EMPLOYMENT MATTERS

76

 

 

 

Section 7.1

Employment Obligations with Respect to Employees

76

Section 7.2

Employment Obligations with Respect to Union Employees

77

 

ii

--------------------------------------------------------------------------------


 

Section 7.3

Excluded Employee Liabilities

77

Section 7.4

Other Employee Covenants

77

Section 7.5

No Obligation

79

 

 

 

ARTICLE VIII CONDITIONS TO THE CLOSING

80

 

 

 

Section 8.1

Conditions to Each Party’s Obligation

80

Section 8.2

Conditions to Sellers’ Obligation

80

Section 8.3

Conditions to Purchaser’s Obligation

81

 

 

 

ARTICLE IX TERMINATION

82

 

 

 

Section 9.1

Termination

82

Section 9.2

Effects of Termination

85

 

 

 

ARTICLE X MISCELLANEOUS

86

 

 

 

Section 10.1

No Survival of Representations and Warranties or Covenants

86

Section 10.2

Waiver; Remedies

87

Section 10.3

No Third-Party Beneficiaries

87

Section 10.4

Consent to Amendments; Waivers

88

Section 10.5

Successors and Assigns

88

Section 10.6

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

88

Section 10.7

Notices

89

Section 10.8

Exhibits; Sellers Disclosure Letter

92

Section 10.9

Counterparts

92

Section 10.10

No Presumption

92

Section 10.11

Severability

92

Section 10.12

Entire Agreement

92

Section 10.13

Damages

92

Section 10.14

Bulk Sales Laws

93

Section 10.15

Non-Recourse

93

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Subsidiary Sellers

Exhibit B

[RESERVED]

Exhibit C

Form of Counterpart to the Asset Purchase Agreement

Exhibit D-1

Form of Canadian Bidding Procedures Order

Exhibit D-2

Form of U.S. Bidding Procedures Order

Exhibit E-1

Form of Canadian Sale Order

Exhibit E-2

Form of U.S. Sale Order

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement, dated as of October 31, 2016, is entered into by
and among Performance Sports Group Ltd., an entity formed under the Laws of
British Columbia (the “Company”), the Subsidiaries of the Company listed in
Exhibit A hereto (collectively, together with the Company, “Sellers”) and
9938982 Canada Inc., a corporation organized under the Laws of Canada
(“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Sellers beneficially own and operate the Business (as defined below);

 

WHEREAS, on October 31, 2016 (the “Petition Date”), the Company, Bauer Hockey
Corp., Bauer Hockey Retail Corp., Bauer Performance Sports Uniforms Corp., BPS
Canada Intermediate Corp., BPS Diamond Sports Corp., Easton Baseball/Softball
Corp., KBAU Holdings Canada, Inc., Performance Lacrosse Group Corp., PSG
Innovation Corp., Bauer Hockey Retail Inc., Bauer Hockey, Inc., Bauer
Performance Sports Uniforms Inc., BPS Diamond Sports Inc., BPS US Holdings Inc.,
Easton Baseball/Softball Inc., Performance Lacrosse Group Inc., and PSG
Innovation Inc. (collectively, the “Canadian Debtors”) will file with the
Ontario Superior Court of Justice (Commercial List) (the “CCAA Court”) an
initial application for relief under the Companies’ Creditors Arrangement Act
(Canada) (the “CCAA”) (the proceedings commenced by such application, the “CCAA
Proceedings”);

 

WHEREAS, on the Petition Date, the Company, Bauer Hockey Corp., Bauer Hockey
Retail Corp., Bauer Performance Sports Uniforms Corp., BPS Canada Intermediate
Corp., BPS Diamond Sports Corp., Easton Baseball/Softball Corp., KBAU Holdings
Canada, Inc., Performance Lacrosse Group Corp., PSG Innovation Corp., Bauer
Hockey Retail Inc., Bauer Hockey, Inc., Bauer Performance Sports Uniforms Inc.,
BPS Diamond Sports Inc., BPS US Holdings Inc., Easton Baseball/Softball Inc.,
Performance Lacrosse Group Inc., and PSG Innovation Inc. (collectively, the
“U.S. Debtors”) will commence voluntary proceedings (the “Chapter 11 Cases”)
under Chapter 11 of the U.S. Bankruptcy Code by filing petitions for relief in
the United States Bankruptcy Court for the District of Delaware (the “U.S.
Bankruptcy Court”);

 

WHEREAS, Sellers have agreed to transfer to Purchaser or the Designated
Purchasers, and Purchaser has agreed to purchase and assume, or cause the
Designated Purchasers to purchase and assume, the Acquired Assets and the
Assumed Liabilities from Sellers upon the terms and subject to the conditions
set forth hereinafter (including the Auction);

 

WHEREAS, on October 27, 2016, the Company and Purchaser entered into that
certain letter agreement, pursuant to which the Company paid Purchaser a fee
equal to $2,500,000 (the “Work Fee”) in connection with, among other things, the
negotiation, documentation and consummation of the transactions contemplated by
this Agreement; and

 

WHEREAS, in connection with the entry into this Agreement, Purchaser is causing
to be deposited on its behalf an aggregate amount equal to $28,750,000 in cash
as a “good faith deposit” (the “Deposit”) by wire transfer of immediately
available funds to Citibank, N.A. (the “Deposit Escrow Agent”), to be held in
escrow in accordance with the terms of the escrow

 

--------------------------------------------------------------------------------


 

agreement (the “Deposit Escrow Agreement”) entered into on the date hereof
between and among Purchaser, the Company and Deposit Escrow Agent;

 

NOW, THEREFORE, in consideration of the respective covenants, representations
and warranties made herein, and of the mutual benefits to be derived hereby (the
sufficiency of which are hereby acknowledged), the Parties agree as follows:

 

ARTICLE I
INTERPRETATION

 

Section 1.1            Definitions.  Capitalized terms used but not otherwise
defined herein shall have the meanings set forth below:

 

“280G Approval” has the meaning set forth in Section 7.4(e)(ii).

 

“ABL DIP Credit Agreement” means the senior secured asset-based revolving credit
facility in a principal amount not to exceed $200,000,000 among Bank of America,
N.A. and certain lenders thereunder.

 

“Acceptable Confidentiality Agreement” means a confidentiality agreement that
contains confidentiality, non-use and other provisions that are no less
favorable in the aggregate to the Company than those contained in the
Confidentiality Agreement.

 

“Accounts Receivable” has the meaning set forth in Section 2.1(b)(iv).

 

“Acquired Assets” has the meaning set forth in Section 2.1(b).

 

“Acquired Entities” means (a) each of the following Subsidiaries of the Company:
Performance Sports Group Hong Kong Limited, an entity formed under the Laws of
Hong Kong; Bauer Hockey AB, an entity formed under the Laws of Sweden; Bauer
Hockey GmbH, an entity formed under the Laws of Germany; and Jacmal BV, an
entity formed under the Laws of the Netherlands, and (b) for all purposes in
this Agreement other than Section 8.3(j), each of the non-North American
Subsidiaries of such Subsidiaries listed in the forgoing clause (a).

 

“Acquired Investments” means the Equity Interests in the Persons set forth on
Schedule 1.1(a) of the Sellers Disclosure Letter.

 

“Acquired Person Organizational Documents” has the meaning set forth in
Section 4.2(d).

 

“Acquired Tax Assets” has the meaning set forth in Section 2.1(b)(xv).

 

“Action” means any action, cause of action, claim, charge, formal complaint,
summons, demand, lawsuit, litigation, arbitration, mediation, proceeding
(including any civil, criminal, administrative, regulatory, investigative or
appellate proceeding), prosecution, contest, hearing, formal inquiry or inquest,
audit, examination, subpoena or formal investigation commenced, brought,
conducted or heard by or before any Government Entity.

 

2

--------------------------------------------------------------------------------


 

“Adequate Assurance Deposit” means all deposits (whether maintained in escrow or
otherwise) or other security provided in favor of a utility as adequate
assurance of payment pursuant to section 366 of the U.S. Bankruptcy Code.

 

“Advance Ruling Certificate” means an advance ruling certificate issued by the
Commissioner pursuant to section 102 of the Competition Act with respect to the
transactions contemplated by this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with, such Person; provided, however, that no Seller
or any Subsidiary of any Seller shall be deemed an “Affiliate” of Purchaser or
any of its Controlling Persons.

 

“Agreement” means this Asset Purchase Agreement, the Sellers Disclosure Letter
and all Exhibits and Schedules attached hereto and thereto and all amendments,
restatements or supplements hereto and thereto made in accordance with
Section 10.4.

 

“Alternative DIP Credit Agreement” means any agreement providing for
debtor-in-possession debt financing, other than the ABL DIP Credit Agreement or
the Sponsor DIP Credit Agreement.

 

“Alternative Financing” has the meaning set forth in Section 5.17(b).

 

“Alternative Transaction” means the sale, transfer or other disposition,
directly or indirectly, including through an asset sale, share sale, merger,
amalgamation, foreclosure or other transaction, including a plan of arrangement
and compromise approved by the CCAA Court or a plan of arrangement approved by
any other Canadian Court, any plan of reorganization or plan of liquidation
approved by the U.S. Bankruptcy Court, or resulting from the Auction, of any
material portion of the assets or Equity Interests of any Seller or any
Subsidiary, in a single transaction or a series of transactions, with one or
more Persons other than Purchaser and/or its Affiliates; provided, however, that
any sale or other disposition of the Inaria Sports Business shall not be deemed
an Alternative Transaction.

 

“Anti-Corruption Laws” means all U.S. and non-U.S. Laws relating to the
prevention of corruption and bribery, including the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the UK Bribery Act of 2010.

 

“Antitrust Approvals” means the HSR Approval, the Mandatory Antitrust Approvals,
and, if the Parties determine that the transactions contemplated by this
agreement are subject to notification under Part IX of the Competition Act, the
Competition Act Approval.

 

“Antitrust Laws” means the Competition Act, the HSR Act, and any competition,
merger control and antitrust Law of any other applicable supranational,
national, federal, state, provincial or local Law designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolizing or restraining trade or lessening competition of any other country
or jurisdiction, to the extent applicable to the transactions contemplated by
this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Asset Allocation Schedule(s)” has the meaning set forth in Section 2.6(c)(ii).

 

“Assigned Actions” has the meaning set forth in Section 2.3(a)(vi).

 

“Assigned Contracts” means all Designated Seller Contracts other than
Non-Assigned Contracts.

 

“Assumed Liabilities” has the meaning set forth in Section 2.3(a).

 

“Assumption Schedule” has the meaning set forth in Section 2.5(g).

 

“Auction” has the meaning set forth in the definition of Sale Motions.

 

“Avoidance Action” means any Action of any Seller or its estate arising under
(a) Chapter 5 of the U.S. Bankruptcy Code and any analogous state law Action
relating to the Acquired Assets or the Business, and (b) the Bankruptcy and
Insolvency Act (Canada), as incorporated into the CCAA, to void preferences and
transfers at undervalue, or oppression remedies, or any other analogous Action
under Canadian federal or provincial law relating to the Acquired Assets or the
Business to the extent such assignment is permitted by Canadian law.

 

“Back-up Bidder” has the meaning set forth in Section 5.1(g).

 

“Bankruptcy Consents” has the meaning set forth in Section 4.1(a).

 

“Bankruptcy Court” means any or all of, as the context may require, the CCAA
Court, the U.S. Bankruptcy Court and any other court before which Bankruptcy
Proceedings are held.

 

“Bankruptcy Laws” means the CCAA, the Bankruptcy and Insolvency Act (Canada),
the U.S. Bankruptcy Code and the other applicable insolvency Laws of any
jurisdiction where Bankruptcy Proceedings are held.

 

“Bankruptcy Proceedings” means the CCAA Proceedings and the Chapter 11 Cases, in
each case, any proceedings thereunder, as well as any other voluntary or
involuntary bankruptcy, insolvency, administration or similar judicial
proceedings concerning any Sellers or any of their Subsidiaries that are held
from time to time.

 

“Base Purchase Price” means $575,000,000.

 

“Bidding Procedures Order” means one or more orders setting forth the bidding
procedures in connection with the sale of the Acquired Assets in form and
substance as set forth on Exhibit D-1 (in the case of the CCAA Court) and
Exhibit D-2 (in the case of the U.S. Bankruptcy Court) or otherwise in form and
substance reasonably acceptable to Purchaser.

 

“Blainville Collective Labor Agreement” means the Collective Agreement effective
December 1, 2012, between Bauer Hockey Corp. and United Steelworkers, Union
Local 967.

 

“Break-Up Fee” has the meaning set forth in Section 9.2(b).

 

4

--------------------------------------------------------------------------------


 

“Business” means the business of Sellers including design, manufacture, sale and
distribution of sports equipment, apparel and related accessories for hockey,
lacrosse, baseball, soccer and softball.

 

“Business Day” means a day on which banks are opened for business (but expressly
excluding Saturdays, Sundays, and statutory or civic holidays) in both (i) New
York, New York, U.S. and (ii) Toronto, Ontario, Canada.

 

“Business Information” has the meaning set forth in Section 2.1(b)(xi).

 

“Business Marks” has the meaning set forth in Section 5.16.

 

“Business Systems” has the meaning set forth in Section 4.6(f).

 

“Canadian Court” means the CCAA Court, the Ontario Court of Appeal, the Supreme
Court of Canada or any other court of competent jurisdiction overseeing the CCAA
Proceedings (including any appeals) from time to time.

 

“Canadian Debtors” has the meaning set forth in the recitals.

 

“Canadian Securities Laws” means, collectively, the securities laws of each
province and territory of Canada and the respective regulations, rules, blanket
rulings, orders and notices made thereunder and the national, multilateral and
local instruments and published policies adopted by the Canadian Securities
Regulators.

 

“Canadian Securities Regulators” means, collectively, the securities commission
or securities regulatory authority in each of the provinces and territories of
Canada.

 

“Capitalized Leases” means any Leases that (x) have been capitalized by Sellers
in the Most Recent Seller Financial Statements or (y) are required under GAAP to
be treated as capitalized leases.

 

“Cash and Cash Equivalents” means cash (including petty cash, checks received
prior to the close of business on the Closing Date and restricted cash
supporting letters of credit), checking account balances, marketable securities,
certificates of deposits, time deposits, bankers’ acceptances, commercial paper,
security entitlements, securities accounts, commodity Contracts, commodity
accounts, government securities and any other cash equivalents, whether on hand,
in transit, in banks or other financial institutions, or otherwise held (but
specifically excluding any cash payable by Purchaser to any Seller pursuant to
this Agreement and expressly excluding any Purchased Deposits).

 

“CCAA” has the meaning set forth in the recitals.

 

“CCAA Court” has the meaning set forth in the recitals.

 

“CCAA Proceedings” has the meaning set forth in the recitals.

 

5

--------------------------------------------------------------------------------


 

“Change” and/or “Changes” has the meaning set forth in the definition of
“Material Adverse Effect.”

 

“Chapter 11 Cases” has the meaning set forth in the recitals.

 

“Claim” has the meaning set forth in section 101(5) of the U.S. Bankruptcy Code
or in Section 2 of the CCAA.

 

“Cleanup” means all actions required by a Government Entity or under
Environmental Laws to: (i) investigate, monitor, cleanup, remove, transport,
treat or remediate Hazardous Materials in the environment; (ii) prevent the
Release of Hazardous Materials into the environment; or (iii) perform
pre-remedial studies and investigations and post-remedial monitoring and care.

 

“Clearance Certificate” has the meaning set forth in Section 6.1(a).

 

“Closing” has the meaning set forth in Section 2.7(a).

 

“Closing Cash Payment” has the meaning set forth in Section 2.6(b).

 

“Closing Date” has the meaning set forth in Section 2.7(a).

 

“Closing Purchase Price” has the meaning set forth in Section 2.6(a).

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Collective Labor Agreement” means any Contract that a Person has entered into
with any union, collective bargaining agent, works council, or other labor
organization.

 

“Commissioner” means the Commissioner of Competition appointed under the
Competition Act or any person duly authorized to exercise the powers and perform
the duties of the Commissioner of Competition.

 

“Commitment Letters” has the meaning set forth in Section 3.6.

 

“Company” has the meaning set forth in the preamble.

 

“Company Board” means the Board of Directors of the Company.

 

“Company Related Party” means each of (a) the Company, (b) Sellers, (c) each of
their respective former, current and future Affiliates and (d) any directors,
officers, employees, representatives, equityholders, members, managers,
partners, Affiliates, successors or permitted assigns of any of the foregoing.

 

“Competition Act” means the Competition Act (Canada), as amended.

 

“Competition Act Approval” means: (a) the issuance of an Advance Ruling
Certificate and such Advance Ruling Certificate has not been rescinded prior to
Closing; (b) Purchaser and Sellers have given the notice required under section
114 of the Competition Act with respect to

 

6

--------------------------------------------------------------------------------


 

the transactions contemplated by this Agreement and the applicable waiting
period under section 123 of the Competition Act has expired or has been waived
in accordance with the Competition Act; or (c) the parties are exempt from the
obligation to give the requisite notice pursuant to paragraph 113(c) of the
Competition Act, and, in the case of clauses (b) or (c), Purchaser has been
advised in writing by the Commissioner that he does not, at that time, intend to
make an application under section 92 of the Competition Act in respect of the
transactions contemplated by this Agreement (“no-action letter”), and such
advice has not been rescinded prior to Closing.

 

“Confidential Information” means, in relation to a Party (the “Discloser”):
(a) all information, in whatever form communicated or maintained, whether
orally, in writing, electronically, in computer readable form or otherwise, that
the Discloser discloses to, or that is gathered by inspection by a Party (the
“Recipient”) or any of the Recipient’s Representatives in the course of the
Recipient’s review of the transactions contemplated by this Agreement, whether
provided before, on or after the date of this Agreement, including information
that contains or otherwise reflects information concerning the Discloser or its
businesses, affairs, financial condition, assets, liabilities, operations,
prospects or activities, and specifically includes financial information,
budgets, business plans, ways of doing business, business results, prospects,
customer lists, forecasts, engineering reports, environmental reports,
evaluations, legal opinions, names of venture partners and contractual parties,
and any information provided to the Discloser by third parties under
circumstances in which the Discloser has an obligation to protect the
confidentiality of such information; (b) all plans, proposals, reports,
analyses, notes, studies, forecasts, compilations or other information, in any
form, that are based on, contain or reflect any confidential information
regardless of the identity of the Person preparing the same (“Notes”); (c) the
existence and terms of this Agreement; and (d) the fact that information has
been disclosed or made available to the Recipient or the Recipient’s
Representatives; but does not include any information that: (x) is at the time
of disclosure to the Recipient or thereafter becomes generally available to the
public, other than as a result of a disclosure by the Recipient or any of the
Recipient’s Representatives in breach of this Agreement; (y) is or was received
by the Recipient on a non-confidential basis from a source other than the
Discloser or its Representatives if such source is not known to the Recipient to
be prohibited from disclosing the information to the Recipient by a
confidentiality agreement with, or a contractual, fiduciary or other legal
confidentiality obligation to, the Discloser; or (z) was known by the Recipient
prior to disclosure in connection with the transactions contemplated by this
Agreement and was not subject to any contractual, fiduciary or other legal
confidentiality obligation on the part of the Recipient.

 

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of September 2, 2016, by and between Sagard Capital Partners, L.P. and the
Company and any letters of adherence thereto.

 

“Consent” means any approval, authorization, consent, order, license,
permission, permit, qualification, exemption or waiver by any Government Entity
or other Third Party, including any Environmental Permit.

 

“Contract” means any legally binding contract, agreement, obligation, license,
sublicense, undertaking, instrument, lease, sublease, ground lease, mortgage,
commitment or other arrangement, whether written or oral.

 

7

--------------------------------------------------------------------------------


 

“Control”, including, with its correlative meanings, “Controlled by”,
“Controlling” and “under common Control with”, means, in connection with a given
Person, the possession, directly or indirectly, of the power to either (a) elect
more than fifty percent (50%) of the directors of such Person or (b) direct or
cause the direction of the management and policies of such Person, whether
through the ownership of securities, Contract or otherwise.

 

“Copyrights” means all U.S., Canadian and other non-U.S. copyrights and works of
authorship, whether registered or unregistered, including all U.S. and Canadian
copyright registrations and applications for registration and equivalents
outside of the U.S. and Canada, all moral rights and rights of attribution and
integrity, all common law copyright rights, and all rights to register and
obtain renewals and extensions of copyright registrations, together with all
other copyright interests accruing by reason of any international copyright
convention or treaty.

 

“Courts” has the meaning set forth in Section 10.6(b).

 

“Covered Assets and Persons” has the meaning set forth in Section 5.13(a).

 

“CRA” means the Canada Revenue Agency.

 

“Credit Bid Amount” has the meaning set forth in Section 2.6(b).

 

“Cure Cost” means, as applicable, (a) with respect to any U.S. Debtor, any
amounts or assurances required by Section 365(b)(1) of the U.S. Bankruptcy Code
under any applicable Designated Seller Contract or (b) with respect to any
Canadian Debtor, any amounts required to satisfy monetary defaults in relation
to the applicable Designated Seller Contract pursuant to Section 11.3 of the
CCAA.  For the avoidance of doubt, for all purposes hereof, “Cure Costs” shall
also include defaults, if any, during the period after the Petition Date and
prior to the Closing Date.

 

“Debt Commitment Letter” has the meaning set forth in Section 3.6.

 

“Debt Financing” has the meaning set forth in Section 3.6.

 

“Debt Financing Sources” means the entities that have committed to provide the
Debt Financing, any Alternative Financing or other debt financings in connection
with the transactions contemplated hereby (including the parties to the Debt
Commitment Letter and any joinder agreements relating thereto) and their
respective Affiliates and such entities’ and their respective Affiliates’,
officers, directors, employees, attorneys, advisors, agents and representatives
involved in such debt financings and their successors and permitted assigns.

 

“Debtor Estates” means the estates of the U.S. Debtors.

 

“Deposit” has the meaning set forth in the recitals.

 

“Deposit Escrow Agent” has the meaning set forth in the recitals.

 

“Designated Purchaser” has the meaning set forth in Section 2.8(a).

 

8

--------------------------------------------------------------------------------


 

“Designated Seller Contracts” has the meaning set forth in Section 2.1(b)(i).

 

“DIP Credit Agreement” means either (a) a Sponsor DIP Credit Agreement, or
(b) any Alternative DIP Credit Agreement, as applicable, in either case, as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof and as permitted hereunder.

 

“Discloser” has the meaning set forth in the definition of Confidential
Information.

 

“Easton Hockey Acquisition” means the acquisition by one or more Sellers of
certain assets and liabilities of Easton Hockey Holdings, Inc.

 

“Effective Hire Date” means the day on which the employment of an Employee
commences with Purchaser or its Affiliates as provided in this Agreement.

 

“Employee” means each employee of any Seller or any of their respective
Subsidiaries engaged in the Business, whether active or inactive.

 

“Employee Information” has the meaning set forth in Section 4.12(b).

 

“Employee Records” has the meaning set forth in Section 2.1(b)(xi).

 

“Employee Transfer Time” means, with respect to each jurisdiction where
Employees will become Transferred Employees in accordance with this Agreement,
12:01 a.m. local time in such jurisdiction on the calendar day immediately
following the Closing.

 

“Environmental Claim” means any Action, written notice, ministerial order, court
order, notice of infraction, administrative penalty or statement of offence by
any Person alleging potential Liability (including potential Liability for
investigatory costs, Cleanup costs, Government Entity response costs, natural
resources damages, property damages, personal injuries, or penalties) arising
out of, based on or resulting from (a) the presence, Release or threatened
Release of, or exposure to, any Hazardous Materials at any location, whether or
not owned or operated by Sellers, or in any Products, or (b) circumstances
forming the basis of any violation, or alleged violation, of any Environmental
Law.

 

“Environmental Law” means any Law relating to pollution or protection of the
environment, natural resources or public or worker health and safety (as it
relates to exposure to Hazardous Materials), including Laws relating to the
exposure to, or Releases or threatened Releases of, Hazardous Materials or
otherwise relating to the manufacture, presence, processing, distribution, use,
treatment, storage, Release, transport or handling of Hazardous Materials and
all Laws with regard to marketing, labeling, registration, packaging, import,
recordkeeping, notification, disclosure and reporting requirements respecting
Hazardous Materials.

 

“Environmental Permit” means any permit, approval, license, certificate,
consent, registration, certificate of authorization and depollution attestation
or other authorization required under any Environmental Law to (a) conduct the
Business or (b) in relation to the Acquired Assets.

 

9

--------------------------------------------------------------------------------


 

“Equity Commitment Letter” has the meaning set forth in Section 3.6.

 

“Equity Financing” has the meaning set forth in Section 3.6.

 

“Equity Interest” means, with respect to any Person, (a) any share or other
similar interest, however designated, in the equity of such Person, including
shares, capital stock, partnership interests and membership interests (including
any phantom equity interests or similar payment rights, whether or not
constituting securities), (b) any option or warrant with respect thereto and any
other right to acquire any such interest (including any subscription, call, or
other right relating to the grant, issuance, exchange, purchase, voting or
transfer of any of the foregoing) and any securities or other rights convertible
into or exercisable or exchangeable for any such interest or (iii) any
Indebtedness issued by such Person that has the right to vote on any matters on
which the holders of Equity Interests described in clauses (a) or (b) of this
definition of such Person are entitled to vote.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Ex-Im Laws” means all U.S., Canadian and other Laws relating to export,
reexport, transfer, import and import controls, including (a) the Export
Administration Regulations, (b) the customs and import Laws administered by U.S.
Customs and Border Protection, (c) the customs and import Laws of Canada such as
the Customs Act (Canada), Customs Tariff (Canada), and Export and Import Permits
Act (Canada) among others, and (d) similar laws of the EU including but not
limited to the EU Dual Use Regulation.

 

“Excluded Assets” has the meaning set forth in Section 2.2.

 

“Excluded Employee Liabilities” has the meaning set forth in Section 7.3.

 

“Excluded Liabilities” has the meaning set forth in Section 2.4.

 

“Excluded Seller Contract” means any Seller Contract that is not a Designated
Seller Contract.

 

“Expense Reimbursement” has the meaning set forth in Section 9.2(b).

 

“Extended Outside Date” has the meaning set forth in Section 9.1(a)(ii).

 

“Final Order” means (a) in the case of a Government Entity, other than the
Canadian Court, an action taken or order issued by the applicable Government
Entity as to which: (i) no request for stay of the action or order is pending,
no such stay is in effect, and, if any deadline for filing any such request is
designated by statute or regulation, it has passed, including any extensions
thereof; (ii) no petition for rehearing or reconsideration of the action or
order, or protest of any kind, is pending before the Government Entity and the
time for filing any such petition or protest has passed; (iii) the Government
Entity does not have the action or order under reconsideration or review on its
own motion and the time for such reconsideration or review has passed; and
(iv) the action or order is not then under judicial review, there is no notice
of leave to appeal, appeal or other application for judicial review pending, and
the deadline for filing such notice of appeal or other application for judicial
review has passed, including any extensions thereof, and (b) in the case of an
Order of a Canadian Court, an Order: (i) as to which no appeal,

 

10

--------------------------------------------------------------------------------


 

leave to appeal, notice of appeal, motion to amend or make additional findings
of fact, motion to alter or amend judgment, motion for rehearing or motion for
new trial has been timely filed (in cases in which there is a date by which such
filing is required to occur, it being understood that with respect to an order
issued by the CCAA Court, the time period for seeking leave to appeal shall be
deemed to have elapsed on the date that is twenty-two (22) days after the
rendering of such order unless a motion has been made to extend such time
period) or, if any of the foregoing has been timely filed, it has been disposed
of in a manner that upholds and affirms the subject order in all material
respects without the possibility for further appeal thereon; (ii) in respect of
which the time period for instituting or filing an appeal, leave to appeal,
motion for rehearing or motion for new trial shall have expired (in cases in
which such time period is capable of expiring, it being understood that with
respect to an order issued by the CCAA Court, the time period for seeking leave
to appeal shall be deemed to have elapsed on the date that is 22 days after the
rendering of such order unless a motion has been made to extend such time
period); and (iii) as to which no stay is in effect.

 

“Financings” has the meaning set forth in Section 3.6.

 

“GAAP” means the United States generally accepted accounting principles.

 

“Government Entity” means any U.S., Canadian, foreign, domestic, federal,
territorial, provincial, state, municipal or local governmental authority,
quasi-governmental authority, instrumentality, court, government or
self-regulatory organization, bureau, commission, stock exchange, tribunal or
organization, or any government owned or controlled corporation or other body or
authority that is established to perform a public duty on behalf of government,
or any regulatory, administrative or other agency, or any political or other
subdivision, department or branch of any of the foregoing, or any arbitral body
(public or private), or any public international organization that is formed by
two or more states or governments.

 

“Government Official” shall mean any officer or employee of a Government Entity.

 

“GST” means goods and services tax, including harmonized sales tax, payable
under Part IX of the Excise Tax Act (Canada).

 

“Hazardous Materials” means petroleum, petroleum products, asbestos in any form
that is friable, toxic mold, urea formaldehyde foam insulation, lead based
paints, polychlorinated biphenyls or any other material or substance regulated
pursuant to Environmental Laws, as “hazardous”, “hazardous waste”, “residual”,
“residual hazardous”, “radioactive”, “deleterious”, “toxic”, “caustic”,
“dangerous”, a contaminant, a pollutant, a “waste”, a “special waste”, a “source
of contamination” or “source of pollution” or with words of similar meaning or
regulatory effect.

 

“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

 

“HSR Approval” means expiration of all applicable waiting periods under the HSR
Act (including any voluntary agreed extensions) or earlier termination thereof.

 

11

--------------------------------------------------------------------------------


 

“Inaria Sports Business” means the business of designing, developing, marketing,
manufacturing, selling and distributing soccer equipment, products, gear,
apparel and related accessories carried on by Bauer Performance Sports Uniforms
Corp. and Bauer Performance Sports Uniforms Inc. under the “INARIA” brand name.

 

“Indebtedness” of any Person means, without duplication, (a) the interest in
respect of, principal of and premium (if any) in respect of (i) indebtedness of
such Person for money borrowed and (ii) indebtedness evidenced by notes,
debentures, bonds or other similar instruments for the payment of which such
Person is responsible or liable; (b) all Liabilities of such Person with respect
to any Contracts relating to the deferred and unpaid purchase price of property
or services, including any interest accrued thereon and prepayment or similar
penalties and expenses; (c) all Liabilities of such Person for the reimbursement
of any obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (d) all Liabilities of the types referred to in clauses (a) through
(c) of any Person for the payment of which such Person is responsible or liable,
directly or indirectly, as obligor, guarantor, surety or otherwise, including
guarantees of such obligations; and (e) all obligations of the types referred to
in clauses (a) through (d) of other Persons secured by any Lien (other than
Permitted Encumbrances), on any property or asset of such Person (whether or not
such obligation is assumed by such Person).

 

“Initial Allocation” has the meaning set forth in Section 2.6(c)(i).

 

“Initial Allocation Principle” has the meaning set forth in Section 2.6(c)(i).

 

“Intellectual Property” means all U.S., Canadian and other intellectual and
industrial property rights of any kind worldwide, including all: (a) Trademarks;
(b) Patents; (c) inventions, processes, methods and designs, whether or not
patentable and whether or not a patent has been issued or a patent application
has been made therefor; (d) Copyrights; (e) mask works; (f) Trade Secrets,
Know-How, and other proprietary, confidential, or business information;
(g) Software; (h) usernames, keywords, tags, and other social media identifiers;
(i) rights in the foregoing, and all rights and remedies (including the right to
sue for and recover damages, profits and any other remedy) for past, present, or
future infringement, misappropriation, or other violation relating to any of the
foregoing; and (j) rights of publicity.

 

“Investment Canada Act” means the Investment Canada Act (Canada), as amended.

 

“IRS” means the United States Internal Revenue Service.

 

“Know-How” means scientific, engineering, mechanical, electrical, financial,
marketing, practical and other knowledge or experience.

 

“Knowledge of Purchaser” or a similar phrase shall mean, the actual knowledge of
Samuel Robinson and Jeff Johnson.

 

“Knowledge of Sellers” or a similar phrase shall mean, the actual knowledge,
after reasonable inquiry of such Persons’ respective direct reports, of Harlan
Kent, Mark Vendetti and Michael Wall.

 

12

--------------------------------------------------------------------------------


 

“Law” means any U.S., Canadian, foreign, domestic, federal, territorial, state,
provincial, local or municipal statute, law, common law, ordinance, rule,
regulation or Order.

 

“Leased Real Property” has the meaning set forth in Section 4.10(a).

 

“Leases” has the meaning set forth in Section 4.10(a).

 

“Liabilities” means debts, liabilities and obligations, whether accrued or
fixed, absolute or contingent, matured or unmatured or determined or
undeterminable, including those arising under any Law or Action and those
arising under any Contract or otherwise, including Tax liabilities.

 

“Lien” means any lien, mortgage, pledge or security interest, hypothec
(including legal hypothecs), encumbrance, servitude, easement, encroachment,
right-of-way, restrictive covenant on real or immovable property, real property
license, contingent rights (including options and rights of first refusal),
other real rights in favor of Third Parties, charge, prior claim, lease,
occupancy agreement, leasing agreement, statutory or deemed trust or conditional
sale arrangement.

 

“Local Sale Agreements” has the meaning set forth in Section 2.8(c).

 

“Mandatory Antitrust Approvals” means, where Purchaser determines (acting
reasonably and in good faith) that a jurisdiction must be notified and a
decision authorizing or not objecting (including the expiry of any applicable
waiting period) to the transactions contemplated by this Agreement prior to the
Closing is required, a decision, in whatever form (including a declaration of
lack of jurisdiction or a mere filing or notification, if the Closing can take
place, pursuant to the applicable Antitrust Law, without a decision or the
expiry of any waiting period), by any Government Entity under the Laws of that
jurisdiction or the expiry of the applicable waiting period, as applicable,
under the Antitrust Laws of that jurisdiction, authorizing or not objecting to
the transactions contemplated by this Agreement; provided, that any terms or
conditions attached to such decision are reasonably acceptable to the Parties.

 

“Material Adverse Effect” means any effect, event, change, occurrence, state of
facts or circumstance (each, a “Change”, and collectively, “Changes”) that
(a) has had or would reasonably be expected to have, individually or in the
aggregate with other Changes, a material adverse effect on the Acquired Assets
or the operations, results of operations or condition (financial or otherwise)
of the Business, in each case taken as a whole, excluding (with respect to this
clause (a) alone) any effect resulting from (i) general economic conditions,
(ii) any economic conditions affecting the industry or markets in which Sellers
conduct the Business, (iii) the execution, announcement or performance of this
Agreement or the transactions contemplated hereby, in each case, other than with
respect to the breach of any representation or warranty in this Agreement
relating to non-contravention of this Agreement or the transactions contemplated
hereby with any Contract or other binding agreement, (iv) changes or disruptions
in securities or capital markets, interest rates indexes, currency exchange
rates or general financial or credit market conditions, (v) acts of God, natural
disasters and other force majeure events, (vi) acts of war, armed conflict,
sabotage or terrorism, (vii) changes in Law or GAAP, or (viii) any failure of
the Business to achieve external or internal forecasts or financial projections
(provided, that any

 

13

--------------------------------------------------------------------------------


 

Change giving rise to such failure may be taken into account in determining
whether there has been a Material Adverse Effect); except, in the case of
clauses (a)(i), (ii), (v) and (vi) of this definition, for Changes that
disproportionately affect in any material respect, individually or together with
any other Change, the Acquired Assets or the operations, results of operations
or condition (financial or otherwise) of the Business, in each case taken as a
whole, relative to other industry or market participants, or (b) prevents,
materially impairs, materially delays or otherwise has a material adverse effect
on the ability of Sellers to consummate the transactions contemplated hereby,
and excluding, in each case of clauses (a) and (b) of this definition, any
reasonably anticipated effects of the commencement, pendency or prosecution of
the Bankruptcy Proceedings and any Action approved by, or motion made before,
the Bankruptcy Courts.

 

“Material Contract” has the meaning set forth in Section 4.5(a).

 

“Material Customers” means the ten (10) largest customers of the Company and its
Subsidiaries, taken as a whole, calculated based on the aggregate revenues
generated by such customers during the twelve (12) month period ended on and as
of September 30, 2016; provided, that for the purpose of such definition, all
sales to Affiliated customers shall be aggregated and shall be counted as a
single customer.

 

“Material Licensors” means the licensors of the Company and its Subsidiaries,
taken as a whole, to whom aggregate royalties and other fees of more than
$200,000 were paid during the twelve (12) month period ended on and as of
May 31, 2016; provided, that for purposes of such definition, all royalties and
other such payments paid to Affiliated licensors shall be aggregated and shall
be counted as a single licensor

 

“Material Owned Trademarks” has the meaning set forth in Section 4.6(a).

 

“Material Suppliers” means the ten (10) largest suppliers or vendors (other than
licensors of licensed Intellectual Property) of the Company and its
Subsidiaries, taken as a whole, calculated based on the aggregate amounts paid
to such supplier or vendor by the Company and the Subsidiaries during the twelve
(12) month period ended on and as of September 30, 2016, in each case, excluding
for purposes of such calculations any license fees paid by the Company and the
Subsidiaries; provided, that for the purpose of such definition, all purchases
from Affiliated suppliers shall be aggregated and shall be counted as a single
supplier.

 

“Mississauga Collective Labor Agreement” means the Collective Agreement, dated
July 7, 2014, between Bauer Hockey Corp. and Glass, Molders, Pottery, Plastics &
Allied Workers International Union, AFL-CIO-CLC through its Local #366.

 

“Monitor” means Ernst & Young Inc., in its capacity as the CCAA Court-appointed
Monitor in connection with the CCAA Proceedings and not in its personal or
corporate capacity.

 

“Monitor’s Certificate” means the certificate filed with the CCAA Court by the
Monitor certifying that the Monitor has received written confirmation in form
and substance satisfactory to the Monitor from Sellers and Purchaser that all
conditions to Closing have been satisfied or waived by the applicable Parties.

 

14

--------------------------------------------------------------------------------


 

“Most Recent Seller Financial Statements” means the consolidated, unaudited
financial statements of the Company and its Subsidiaries as of and for the three
months ended August 31, 2016.

 

“NI 52-109” means National Instrument 52-109 — Certification of Disclosure in
Issuers’ Annual and Interim Filings.

 

“Non-Assigned Contract” has the meaning set forth in Section 2.5(e).

 

“Non-Union Employee” means an Employee whose terms and conditions of employment
are not governed by the Blainville Collective Labor Agreement or the Mississauga
Collective Labor Agreement.

 

“Notes” has the meaning set forth in the definition of Confidential Information.

 

“Objections Notice” has the meaning set forth in Section 2.6(c)(ii).

 

“Order” means any order, injunction, judgment, decree, ruling, writ,
determination, assessment or arbitration award of a Government Entity.

 

“Ordinary Course” means the ordinary course of the Business consistent with past
practice, as such practice is, or may have been, modified as a result of the
Bankruptcy Proceedings.

 

“Organizational Documents” means, with respect to any Person (a) declaration of
trust, the certificate or articles of incorporation or organization or limited
partnership or limited liability company, and any joint venture, limited
liability company, operating or partnership agreement and other similar
documents adopted or filed in connection with the creation, formation or
organization of such Person, and (b) all by-laws, shareholder agreements, voting
agreements and similar documents, instruments or agreements relating to the
organization or governance of such Person, in each case, as amended or
supplemented.

 

“Outside Date” has the meaning set forth in Section 9.1(a)(ii).

 

“Owned Equipment” has the meaning set forth in Section 2.1(b)(vi).

 

“Owned Inventory” has the meaning set forth in Section 2.1(b)(v).

 

“Party” or “Parties” means individually or collectively, as the case may be,
Sellers and Purchaser.

 

“Patents” means all U.S., Canadian and other non-U.S. (whether national or
multinational), patents (including certificates of invention and other patent
equivalents), patent applications, provisional patent applications and patents
issuing therefrom, industrial designs, as well as all reissues, divisionals,
substitutions, continuations, continuations-in-part, patent disclosures,
extensions and reexaminations, and all rights therein provided by multinational
treaties or conventions.

 

15

--------------------------------------------------------------------------------


 

“PCR AE Holdback Amount” means such amount, if any, not to exceed $2,500,000,
payable after Closing related to the Pre-Closing Reorganization, as such amount
will be mutually agreed to by the Parties on or before the Closing Date.

 

“Periodic Taxes” has the meaning set forth in Section 6.5.

 

“Permitted Encumbrances” means (a) any Liens that are expressly permitted by the
Sale Orders to remain attached to the Acquired Assets after the Closing; and
(b) any Lien on the Acquired Assets that will be expunged, released or
discharged at the Closing by operation of the Sale Orders.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited or unlimited liability company, a joint stock company, a trust, a
trustee, a joint venture, an unincorporated organization or other legal entity
or Government Entity.

 

“Petition Date” has the meaning set forth in the recitals.

 

“Post-Closing Tax Period” has the meaning set forth in Section 6.5.

 

“Pre-Closing Reorganization” has the meaning set forth in Section 5.18.

 

“Pre-Closing Tax Period” has the meaning set forth in Section 6.5.

 

“Prevailing Bidder” has the meaning set forth in Section 5.1(g).

 

“Products” means any and all products that were developed, manufactured,
marketed, distributed or sold by or on behalf of Sellers as part of the Business
within the past three (3) years, including all products in development by
Sellers.

 

“Property Tax Adjustment” has the meaning set forth in Section 6.5.

 

“Purchased Deposits” means deposits (including customer deposits and security
deposits for rent, electricity and otherwise) and prepaid charges and expenses
of Sellers, including the right to receive any refund of any unutilized amounts
thereof and including all amounts deposited with respect to Q30 or any of its
Subsidiaries, other than any (a) deposits or prepaid charges and expenses paid
in connection with or relating exclusively to any Excluded Assets, and (b) the
Adequate Assurance Deposit.

 

“Purchaser” has the meaning set forth in the preamble.

 

“Purchaser Related Party” means each of (a) Purchaser, (b) any Debt Financing
Source, (c) any of their respective former, current and future Affiliates
(including, with respect to Purchaser, each Sponsor and its Affiliates), and
(d) any directors, officers, employees, representatives, equityholders, members,
managers, partners, successors or permitted assigns of any of the foregoing.

 

“Q30” means Q30 Sports Science, LLC.

 

16

--------------------------------------------------------------------------------


 

“QST” means Quebec sales taxes payable under An Act respecting the Québec Sales
Tax.

 

“Recipient” has the meaning set forth in the definition of Confidential
Information.

 

“Release” means any release, spill, emission, discharge, leaking, pumping,
pouring, emptying, escaping, injection, deposit, disposal, dispersal or leaching
into or through the indoor or outdoor environment (including ambient air,
surface water, sewers, groundwater and surface or subsurface strata).

 

“Repayable DIP Obligations” has the meaning set forth in Section 2.6(b).

 

“Representatives” has the meaning set forth in Section 5.10(a).

 

“Reserve Payment Amount Matters” has the meaning set forth in Section 5.15.

 

“Response Period” has the meaning set forth in Section 2.6(c)(ii).

 

“Revenu Quebec” means Revenu Québec.

 

“Sale Hearing” has the meaning set forth in the definition of Sale Motions.

 

“Sale Motions” means the motions in form and substance reasonably acceptable to
Purchaser, (a) seeking approval of (i) the applicable Bidding Procedures Order,
(ii) the form of this Agreement and the U.S. Debtors’ and Canadian Debtors’
authority to enter into this Agreement, as applicable, and (iii) the Break-Up
Fee and the Expense Reimbursement and (b) seeking the scheduling of an auction
on or prior to January 9, 2017 and sale hearing with respect to this Agreement
and the transactions contemplated hereby on or prior to January 11, 2017 (the
“Auction” and “Sale Hearing”, respectively).

 

“Sale Orders” means the orders in substantially the form and substance set forth
on Exhibit E-1 (in the case of the CCAA Court) and Exhibit E-2 (in the case of
the U.S. Bankruptcy Court) or otherwise in form and substance acceptable to
Purchaser, in each case, approving the sale of the Acquired Assets to Purchaser
pursuant to this Agreement, which shall, among other things: (a) approve of the
consummation of the transactions contemplated by the Agreement; (b) authorize
and empower Sellers to assume and assign to Purchaser the Assigned Contracts;
(c) in the case of the U.S. Bankruptcy Court, find that Purchaser is a “good
faith” buyer within the meaning of Section 363(m) of the U.S. Bankruptcy Code,
not a successor to any Seller and grant Purchaser the protections of
Section 363(m) of the U.S. Bankruptcy Code; (d) order that Purchaser shall have
no Liability or responsibility for any Liability or other obligation of any
Seller arising under or related to the Acquired Assets other than as expressly
set forth in this Agreement, including successor or vicarious Liabilities of any
kind or character, including any theory of antitrust, environmental, successor
or transferee Liability, labor law, de facto merger or substantial continuity;
and (e) order that Purchaser shall have no Liability for any Excluded Liability.

 

“Sanctioned Country” means any country or region that is the target of
comprehensive sanctions under Sanctions Laws (including, as of the date of this
Agreement, Belarus, Cuba, Iran, North Korea, Sudan, Syria and the Crimea region
of Ukraine).

 

17

--------------------------------------------------------------------------------


 

“Sanctioned Person” means any individual or entity that is the target of
sanctions or restrictions under Sanctions Laws, including: (e) any individual or
entity listed on OFAC’s Specially Designated Nationals and Blocked Persons List
or other lists issued pursuant to Sanctions Laws of the United States, lists
issued pursuant to Sanctions Laws of Canada, and the EU Consolidated List;
(b) any entity that is, in the aggregate, fifty percent (50%) or greater owned,
directly or indirectly, or otherwise controlled by a person or persons described
in clause (a); or (c) any entity or individual resident, organized, or located
in a Sanctioned Country.

 

“Sanctions Laws” means all United States, Canadian, United Kingdom, and European
Union Laws relating to economic or trade sanctions, as well as sanctions
measures adopted by the United Nations Security Council.

 

“Seller Contract” means any Contract (including any Lease) to which any Seller
is a party.

 

“Seller Employee Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA (whether or not covered by ERISA) and any other benefit or
compensation plan, program, Contract, agreement, policy or arrangement, whether
written or oral, including any profit sharing, savings, bonus, performance
awards, change of control, incentive compensation, deferred compensation, stock
purchase, stock option, equity or equity-based, vacation, leave of absence,
employee assistance, automobile leasing/subsidy/allowance, meal allowance,
severance, relocation, family support, pension, supplemental pension,
retirement, retirement savings, post retirement, medical, health,
hospitalization or life insurance, disability, sick leave, retention, education
assistance, expatriate assistance, or death benefit plan, program or arrangement
or any other similar plan, program, arrangement or policy that is maintained or
otherwise contributed to, or required to be maintained or contributed to, by or
on behalf of any Seller, any Subsidiary of any Seller or any of their respective
Affiliates with respect to Employees, former Employees, retirees or their
respective dependents, or with respect to which any Seller, any Subsidiary of
any Seller or any of their respective Affiliates has any direct or contingent
Liability, other than government-sponsored pension, health care, social
security, employment insurance, workers compensation, parental insurance,
prescription drugs and similar plans.

 

“Seller Insurance Policies” has the meaning set forth in Section 5.13(a).

 

“Sellers” has the meaning set forth in the preamble.

 

“Sellers Disclosure Letter” means the disclosure schedules delivered by Sellers
to Purchaser on the date hereof.

 

“SERP Liabilities” means any Liabilities arising under the Retirement
Arrangement for Designated Employees of Bauer Nike Hockey U.S.A., Inc. or the
Retirement Arrangement for Designated Employees of Bauer Nike Hockey, Inc.

 

“Shortfall Amount” has the meaning set forth in Section 2.6(b).

 

18

--------------------------------------------------------------------------------


 

“Software” means all computer software programs (whether in source code, object
code, or other form) and software systems, related documentation and any rights
relating to the foregoing.

 

“Source Deduction Claim” has the meaning set forth in the definition of “Reserve
Payment Amount.”

 

“Source Deduction Liability” has the meaning set forth in Section 2.4.

 

“Specified Assumed Liability” means any (a) Liabilities of under Capitalized
Leases, (b) Tooling Requirements Liabilities and (c) SERP Liabilities.

 

“Specified R&Ws” has the meaning set forth in Section 8.3(a).

 

“Specified Assumed Liability Deduction Amount” means the aggregate amount of all
Specified Assumed Liabilities at and as of the Closing.

 

“Sponsor DIP Credit Agreement” means the credit agreement dated as of the date
hereof, providing for debtor-in-possession debt financing Purchaser, as lender,
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof and as permitted hereunder.

 

“Sponsors” has the meaning set forth in Section 3.6.

 

“Straddle Period” has the meaning set forth in Section 6.5.

 

“Subsidiary” means, with respect to any Person, any corporation, company,
limited liability company, partnership, association, or other business entity of
which (a) if a corporation or a company, a majority of the total voting power of
shares of stock entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers, or trustees thereof is at the
time owned or Controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person or a combination thereof or (b) if a
limited liability company, partnership, association, or other business entity
(other than a corporation or a company), a majority of the partnership or other
similar ownership interests thereof is at the time owned or Controlled, directly
or indirectly, by such Person or one or more Subsidiaries of such Person or a
combination thereof and for this purpose, a Person or Persons own a majority
ownership interest in such a business entity (other than a corporation or a
company) if such Person or Persons shall be allocated a majority of such
business entity’s gains or losses or shall be a, or Control any, managing
director, member or general partner of such business entity (other than a
corporation or a company).  The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary.

 

“Tax” means (a) all U.S., Canadian, or other federal, provincial, territorial,
state, municipal, local, domestic, or other taxes, imposts, duties, fees,
levies, assessments and other charges imposed by any Tax Authority, including ad
valorem, capital, capital stock, branch, alternative or add-on minimum,
estimated, customs and import duties, disability, documentary stamp, employment,
unemployment, excise, escheat and unclaimed property, franchise, gains, goods
and services, gross income, gross receipts, income, intangible, inventory,
license, mortgage recording, net income, occupation, payroll, workers’
compensation, employer health, severance, production, profits, property,
recording, rent, sales, use, business rates, environmental,

 

19

--------------------------------------------------------------------------------


 

social security, Quebec Pension Plan, Canada Pension Plan, stamp, transfer,
transfer gains, value added, windfall profits, and withholding, together with
any interest, additions, fines or penalties, whether disputed or not, (b) any
liability for the payment of any amount of a type described in clause
(a) arising as a result of being or having been a member of any consolidated,
combined, unitary or other group or being or having been included or required to
be included in any Tax Return related thereto; and (c) any liability for or in
respect of the payment of any amount described in clauses (a) or (b) of this
definition payable by reason of transferee or successor liability, Contract
(other than a Contract entered into in the Ordinary Course that does not
principally relate to the items described in clauses (a) or (b) of this
definition), operation of Law or otherwise.

 

“Tax Act” means the Income Tax Act (Canada).

 

“Tax Authority” means any local, municipal, governmental, state, provincial,
territorial, federal, including any U.S., Canadian or other fiscal, customs or
excise authority, body or officials anywhere in the world with responsibility
for, and competent to impose, collect or administer, any form of Tax.

 

“Tax Returns” means all returns, reports (including elections, declarations,
disclosures, schedules, estimates and information returns) and other information
filed or required to be filed with any Tax Authority relating to Taxes and any
amendments thereto.

 

“Taxation Act” means the Taxation Act (Quebec).

 

“Third Party” means any Person that is neither a Party nor an Affiliate of a
Party.

 

“Tooling Requirements Liabilities” means all Liabilities owed to any
manufacturing partners on tooling requirements under Designated Seller
Contracts, calculated in a manner consistent with Liability in the Company’s
Form 10-Q for the quarterly period ended February 29, 2016, as filed with the
Securities Exchange Commission on April 14, 2016.

 

“Trade Control Laws” means all Canadian, U.S. and other Laws respecting the
import and export of merchandise and intangibles and other trade related Laws
including the Sanctions Laws and Ex-Im Laws.

 

“Trade Secrets” means trade secrets and other confidential or proprietary ideas,
concepts, methods, processes and information (including customer and supplier
lists, business plans, market surveys and market research studies).

 

“Trademarks” means, together with the goodwill associated therewith, all U.S.,
Canadian, state, provincial and other non-U.S. trademarks, service marks, trade
dress, logos, slogans, trade names (including all assumed or fictitious names
under which the Business has been conducted), corporate names, business names,
domain names, social media identifiers, and any other indicia of source or
sponsorship of goods or services, whether or not registered, including all
common law rights, and registrations, applications for registration and renewals
thereof, including all marks registered in the Canadian Intellectual Property
Office, the United States Patent and Trademark Office, the trademark offices of
the states and territories of the U.S., and the

 

20

--------------------------------------------------------------------------------


 

trademark offices of other nations and other jurisdictions throughout the world
and all rights therein, including those provided by multinational treaties or
conventions.

 

“Transaction Documents” means this Agreement and all other ancillary agreements
to be entered into by, or documentation delivered by, any Party and/or any
Designated Purchaser pursuant to this Agreement (including any Local Sale
Agreements).

 

“Transfer Taxes” means all GST, QST, sales, excise, use, transfer, gross
receipts, documentary, filing, recordation, value-added, stamp, stamp duty
reserve, and all other similar taxes, duties, fees or other like charges,
however denominated (including any real or immovable property transfer taxes or
duties (including duties pursuant to An Act respecting duties on transfers of
immovables (Quebec)) and conveyance and recording fees).

 

“Transferred Employee” means (a) each Employee who accepts an offer of
employment by, and commences employment with, Purchaser or a Designated
Purchaser in accordance with the terms of Section 7.1, and (b) each Employee
whose employment transfers to Purchaser or a Designated Purchaser by operation
of Law, which shall include all Union Employees.

 

“Transferred Employee Plan” means any Seller Employee Plan to the extent
expressly assumed by Purchaser or a Designated Purchaser pursuant to
Section 2.3(a)(v) of this Agreement or otherwise assumed in connection with the
Blainville Collective Labor Agreement, the Mississauga Collective Labor
Agreement, and in each case set forth on Schedule 2.3(a)(v) of the Sellers
Disclosure Letter.

 

“Transferred Intellectual Property” has the meaning set forth in
Section 2.1(b)(vii).

 

“Union Employee” means an Employee whose terms and conditions of employment are
covered by the Blainville Collective Labor Agreement or the Mississauga
Collective Labor Agreement.

 

“U.S.” means the United States of America.

 

“U.S. Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. § 101
et seq.

 

“U.S. Bankruptcy Court” has the meaning set forth in the recitals.

 

“U.S. Debtors” has the meaning set forth in the recitals.

 

“Van Nuys Claim” means the Cure Cost payable, if any, in connection with the
lease for 7855 Haskell Ave., Van Nuys, California.

 

“Work Fee” has the meaning set forth in the recitals.

 

Section 1.2            Interpretation.

 

(a)           Certain Phrases. Unless the context of this Agreement clearly
requires otherwise, (i) references to the plural include the singular, the
singular the plural, the part the

 

21

--------------------------------------------------------------------------------


 

whole; (ii) references to any gender include all genders; (iii) wherever the
word “include,” “includes” or “including” is used in this Agreement, it shall be
deemed to be followed by the words “without limitation”; (iv) references to
“hereof”, “hereto”, “hereunder” or “herein” and words of similar import relate
to this Agreement as a whole and not merely to a specific section, paragraph or
clause in which the respective word appears; (v) the word “or” is disjunctive
but not necessarily exclusive; (vi) the words “writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form; (vii) references to any Person
include the successors and permitted assigns of that Person; (viii) the word
“day” means calendar day unless Business Day is expressly specified; (ix) the
phrase “to the extent” means the degree by which; (x) the terms “deliver,”
“delivered,” “provided to” or “made available” mean posted to the online data
room hosted by Merrill Datasite located as https://us1.merrillcorp.com under the
project name “Breakaway” at least one (1) Business Day prior to the date hereof;
and (xi) the references to the “date hereof” mean the date of this Agreement.
Any determination as to whether a situation is material shall be made by taking
into account the effect of all other provisions of this Agreement that contain a
qualification with respect to materiality so that the determination is made
after assessing the aggregate effect of all such situations. Each accounting
term used herein that is not specifically defined herein shall have the meaning
given to it under GAAP, unless the context clearly indicates otherwise.

 

(b)           Calculation of Time. In the computation of periods of time from a
specified date to a later specified date, unless otherwise expressly stated, the
word “from” means “from and including” and the words “to” and “until” each mean
“to and including”. When calculating the period of time “within” which, “prior
to” or “following” which any act or event is required or permitted to be done,
notice given or steps taken, the date which is the reference date in calculating
such period is excluded from the calculation. If any action under this Agreement
is required to be done or taken on a day that is not a Business Day, then such
action shall be required to be done or taken not on such day but on the first
succeeding Business Day thereafter.

 

(c)           Headings, etc. The inclusion of a table of contents, the division
of this Agreement into Articles and Sections and the insertion of headings are
for convenient reference only and are not to affect or be used in the
construction or interpretation of this Agreement. All references in this
Agreement to any “Section” are to the corresponding Section of this Agreement
unless otherwise specified.

 

(d)          Currency. All monetary amounts in this Agreement, unless otherwise
specifically indicated, are stated in U.S. currency. All calculations and
estimates to be performed or undertaken, unless otherwise specifically
indicated, are to be expressed in U.S. currency. All payments required under
this Agreement shall be paid in U.S. currency in immediately available funds,
unless otherwise specifically indicated herein. Where another currency is to be
converted into U.S. currency or where a currency is to be converted into
Canadian currency, in either case, it shall be converted on the basis of the
exchange rate published in the Wall Street Journal for the day in question.

 

(e)           Statutory References. Unless otherwise specifically indicated, any
reference to a statute in this Agreement refers to that statute and to the
regulations made under that statute as in force from time to time.

 

22

--------------------------------------------------------------------------------


 

(f)            Quebec References. For purposes of any assets, liabilities or
Persons located in the Province of Quebec, references in this Agreement to
(i) “personal property” shall include “movable property,” (ii) “real property”
or “real estate” shall include “immovable property,” (iii) “construction liens”
shall include “legal hypothecs of persons having taken part in the construction
or renovation of an immovable,” (iv) “beneficial ownership” shall include
“ownership on behalf of another as mandatary,” (v) “easement” shall include
“servitude,” (vi) “survey” shall include “certificate of location and plan,” and
(vii) “fee simple title” shall include “absolute ownership”.

 

ARTICLE II
PURCHASE AND SALE OF ACQUIRED ASSETS

 

Section 2.1            Acquired Assets.

 

(a)          On the terms and subject to the conditions set forth in this
Agreement and the Sales Orders, at the Closing, Purchaser shall, and shall cause
the relevant Designated Purchasers to, purchase or be assigned and assume from
the relevant Sellers, and each Seller shall sell, transfer, assign, convey and
deliver to Purchaser or the relevant Designated Purchasers, as applicable, all
of such Sellers’ right, title and interest in and to the Acquired Assets, free
and clear of all Liens and Claims (other than Permitted Encumbrances and Assumed
Liabilities).

 

(b)          The term “Acquired Assets” means all of the properties, rights,
interests and other assets of Sellers, whether tangible or intangible, real,
personal or mixed, wherever located and whether or not required to be reflected
on a balance sheet prepared in accordance with GAAP, as the same shall exist as
of Closing, and including the following assets of Sellers, as the same shall
exist as of Closing, but in each case, expressly excluding all Excluded Assets:

 

(i)            each Seller Contract listed on Schedule 2.1(b)(i) of the Sellers
Disclosure Letter, as such Schedule may be updated from time to time in
accordance with Section 2.5(c) (the “Designated Seller Contracts”);

 

(ii)           all Cash and Cash Equivalents held by Sellers;

 

(iii)          all Purchased Deposits;

 

(iv)          all (A) accounts receivable, notes receivable and other amounts
receivable owed to any Seller (whether current or non-current), together with
all security or collateral therefor and any interest or unpaid financing charges
accrued thereon, including all Actions pertaining to the collection of amounts
payable, or that may become payable, to any Seller with respect to Products sold
or services performed on or prior to the Closing Date, (B) construction
allowances and other amounts due from landlords (including in respect of prior
overcharges and insurance recoveries), (C) license and royalty receivables,
(D) rebate receivables from suppliers, (E) insurance claims receivables (other
than to the extent related to any Excluded Liabilities) and (F) other amounts
due to any Seller consistent with what the Company has classified under “trade
and other receivables” in the Most Recent Seller Financial

 

23

--------------------------------------------------------------------------------


 

Statements (collectively, the items described in clauses (A) through (F), the
“Accounts Receivable”);

 

(v)          all inventories of raw materials, manufactured and purchased parts,
work in process, packaging, stores and supplies and unassigned finished goods
inventories (which are finished goods not yet assigned to a specific customer
order) and all other inventories consistent with what the Company has classified
under “inventories” in the Most Recent Seller Financial Statements, in each case
owned by any Seller and held or used in connection with the Business, including
any of the above items which is owned by a Seller but remains in the possession
or control of a Third Party (collectively, the “Owned Inventory”);

 

(vi)         all (A) items of tangible personal or movable property owned by any
Seller that are held or used in connection with the Business, and (B) other
items of tangible personal or movable property owned by Sellers, excluding, in
each case, any Owned Inventory, but including all express or implied warranties
with respect thereto (collectively, the “Owned Equipment”);

 

(vii)        all Intellectual Property owned by Sellers, licensed (to the extent
licensed pursuant to a Designated Seller Contract) to any Seller, or which a
Seller otherwise possesses valid rights to use or otherwise exploit, and that is
used or held for use by a Seller in connection with the Business, including
(A) the Patents listed in Schedule 2.1(b)(vii)(A) of the Sellers Disclosure
Letter, (B) the Trademarks set forth in Schedule 2.1(b)(vii)(B) of the Sellers
Disclosure Letter, and (C) any other Intellectual Property set forth in Schedule
2.1(b)(vii)(C) of the Sellers Disclosure Letter (collectively, the “Transferred
Intellectual Property”), together with all copies and tangible embodiments of
any of the foregoing (in whatever form or medium);

 

(viii)        all Products owned by any Seller, including all products in
development by Sellers;

 

(ix)          all goodwill associated with the Business or the Acquired Assets,
including the right to carry on the Business under the names “BAUER”, “MISSION”,
“MAVERIK”, “CASCADE”, “EASTON” or “COMBAT”;

 

(x)          all telephone, telex and telephone facsimile numbers and other
directory listings and e-mail and website addresses used in connection with the
Business;

 

(xi)          all books, records, files, documentation and sales literature
owned by Sellers and in the possession or under control of Sellers that are used
or held for use in connection with the Business (collectively, the “Business
Information”), including (A) information, policies and procedures, Owned
Equipment manuals and materials and procurement documentation used in the
Business, (B) all customer lists, files, data and information relating to past
and present customers and prospective customers of the Business, (C) copies of
Tax records related to the Acquired Assets and (D) all books, records, files, or
other documentation with respect to Employees or any former employee of any
Seller (the “Employee Records”), in each case, expressly excluding any Employee
Records for Employees or former employees who are not Transferred Employees
except to the extent that such Employee Records are necessary to maintain and
administer any Transferred Employee Plans;

 

24

--------------------------------------------------------------------------------


 

(xii)         all Actions of Sellers against Third Parties arising out of events
occurring prior to the Closing, including and, for the avoidance of doubt,
arising out of events occurring prior to the Petition Date (including those
Actions listed in Schedule 2.1(b)(xii) of the Sellers Disclosure Letter) (the
“Assigned Actions”), and including any rights under or pursuant to any and all
warranties, representations and guarantees made by suppliers, manufacturers and
contractors relating to Products sold, or services provided, to Sellers
(including any refunds due from, or payments due on, claims with the insurers of
any Seller in respect of losses arising prior to the Closing, but excluding any
insurance proceeds to the extent related to any Excluded Liabilities);

 

(xiii)       the Consents of Government Entities (including those listed in
Schedule 2.1(b)(xiii) of the Sellers Disclosure Letter) in respect of the
Business to the extent transferable at Law;

 

(xiv)        the sponsorship of and all rights and assets under or maintained
pursuant to or in connection with any Transferred Employee Plan;

 

(xv)         (A) Periodic Tax cash refunds to the extent related to the Acquired
Assets or the Business to the extent attributable to a Post-Closing Tax Period
(determined in accordance with Section 6.5) and (B) refunds, credits or benefits
owned by any of the Acquired Entities (collectively, the items described in
clauses (A) and (B), the “Acquired Tax Assets”);

 

(xvi)       all Avoidance Actions and all rights thereunder;

 

(xvii)      all of the Equity Interests of the Acquired Entities and the
Acquired Investments and all rights (whether arising under Contract or
otherwise) of Sellers in respect of the Acquired Entities and Acquired
Investments; and

 

(xviii)     all other assets (including manufacturing and intangible assets) of
Sellers not specifically included in the definition of Excluded Assets.

 

Section 2.2            Excluded Assets. Notwithstanding anything in this
Agreement or in any of the Transaction Documents to the contrary, Sellers shall
retain their respective right, title and interest in and to, and Purchaser and
the Designated Purchasers shall have no rights or Liabilities with respect to
the right, title and interest of Sellers in and to, the following items, assets,
interests and properties (collectively, the “Excluded Assets”):

 

(a)           except with respect to any Transferred Employee Plan, the
sponsorship of and all rights and assets under or maintained pursuant to or in
connection with any Seller Employee Plan or any other benefit or compensation
plan, program, policy, Contract, agreement or arrangement;

 

(b)          other than the Assigned Contracts, any rights of Sellers under any
Contract (including, for the avoidance of doubt, the Excluded Seller Contracts
and the Non-Assigned Contracts);

 

(c)           other than the Equity Interests of the Acquired Entities and the
Acquired Investments, all shares of capital stock or other equity interests of
any Seller or any of their

 

25

--------------------------------------------------------------------------------


 

respective Subsidiaries or securities convertible into, exchangeable or
exercisable for any such shares of capital stock or other equity interests;

 

(d)          the minute books and stock ledgers of Sellers;

 

(e)           (i) except for those Employee Records that are necessary to
maintain and administer any Transferred Employee Plan, the Employee Records for
Employees or former employees who are not Transferred Employees, (ii) such
portion of the Business Information to the extent that Sellers are required by
Law, including Laws relating to privacy, not to disclose (provided, that copies
of such information shall be provided to Purchaser to the extent permitted by
applicable Law) and (iii) all communications, information and documents
involving this Agreement, any Transaction Document or the transactions
contemplated hereby or thereby;

 

(f)           all rights of Sellers under this Agreement and the other
Transaction Documents;

 

(g)           (i) other than the Avoidance Actions, all Actions of Sellers
available to such Sellers under the Bankruptcy Laws and (ii) other than those
Actions listed on Schedule 2.3(a)(vi) of the Sellers Disclosure Letter, all
Actions against Sellers arising out of events occurring prior to the Closing;

 

(h)          all records prepared in connection with the sale of the Acquired
Assets to Purchaser and the Designated Purchasers;

 

(i)            any assets set forth on Schedule 2.2(i) of the Sellers Disclosure
Letter;

 

(j)           any deposits held in trust accounts to secure payment of the
reasonable fees and disbursements of the professional advisors of the Canadian
Debtors and U.S. Debtors and of the Monitor;

 

(k)           other than the Acquired Tax Assets, all rights to Tax refunds,
credits or similar benefits;

 

(l)            all properties, rights, interests and other assets of Sellers to
the extent exclusively used in the Inaria Sports Business;

 

(m)          all Tax records other than the copies of such Tax records described
in Section 2.1(b)(xi);

 

(n)           all rights of any Seller and the directors and officers of any
Seller under any director and officer insurance policies, including any proceeds
received or receivable by such Persons thereunder; and

 

(o)          copies of any other book, record, literature, list and any other
written or recorded information constituting Business Information (the original
of which has already been assigned or transferred to Purchaser or a Designated
Purchaser) to which Sellers in good faith determine they are reasonably likely
to need access for bona fide Tax or legal purposes following the Closing.

 

26

--------------------------------------------------------------------------------


 

Section 2.3            Assumed Liabilities.

 

(a)          On the terms and subject to the conditions set forth in this
Agreement and the Sale Orders, at the Closing, Purchaser shall, and shall cause
the relevant Designated Purchasers to, assume, become responsible for, and agree
to discharge and perform when due the following Liabilities of Sellers (the
“Assumed Liabilities”):

 

(i)            all trade obligations of Sellers arising in the Ordinary Course
and outstanding as of immediately prior to the Closing and that would be
included in the line item “Accounts Payable” in a consolidated balance sheet of
the Business as of immediately prior to the Closing prepared in accordance with
GAAP and using the same accounting policies, principles and practices as were
used to prepare the Most Recent Seller Financial Statements;

 

(ii)           all accrued expenses of Sellers of the type set forth on Schedule
2.3(a)(ii) of the Sellers Disclosure Letter arising in the Ordinary Course and
outstanding as of immediately prior to the Closing to the extent such accrued
expenses would be included in the line item “Accrued Liabilities” in a
consolidated balance sheet of the Business as of immediately prior to the
Closing prepared in accordance with GAAP and using the same accounting policies,
principles and practices as were used to prepare the Most Recent Seller
Financial Statements;

 

(iii)          all Liabilities of Sellers under the Assigned Contracts arising
after the Closing;

 

(iv)         all Liabilities for, or related to any obligation for, any Tax that
Purchaser or any Designated Purchaser bears under Article VI;

 

(v)           (A) the specific Liabilities of any Seller (if any) related to
Employees as identified on Schedule 2.3(a)(v)(A) of the Sellers Disclosure
Letter or allocated to Purchaser pursuant to Article VII, and (B) all
Liabilities under any Transferred Employee Plan;

 

(vi)          all Liabilities related to the Assigned Actions, but excluding any
court costs, attorney’s fees or other costs, fees or expenses accrued but unpaid
as of the Closing arising from the defense or prosecution of such Assigned
Actions prior to Closing;

 

(vii)         all Liabilities of any Seller to the extent arising out of or
relating to the Consents of Government Entities (including those listed in
Schedule 2.3(a)(vii) of the Sellers Disclosure Letter) in respect of the
Business to the extent such Consents are actually assigned to Purchaser,
including (A) compliance with performance obligations or standards under such
Consents and associated requirements under applicable Law, and (B) obligations
to replace and/or increase bonds or other financial assurance instruments
associated with such Consents, if any;

 

(viii)        all Liabilities in connection with regulatory violations and
obligations on or in relation to the Consents of Government Entities (including
those listed in Schedule 2.3(a)(viii) of the Sellers Disclosure Letter) in
respect of the Business to the extent the violation or obligation first arises
post-Closing;

 

27

--------------------------------------------------------------------------------


 

(ix)          all Liabilities to the extent arising out of or relating to the
Acquired Assets’ non-compliance with Environmental Law first occurring after the
Closing; excluding, for the avoidance of doubt all Liabilities under
Environmental Law arising from facts, conditions or circumstances first existing
or first occurring on or prior to the Closing Date (whether or not disclosed on
the Sellers Disclosure Letter) and also excluding any monetary fines and
penalties imposed by any Government Entity for which Sellers or any of their
Affiliates have received a written notice of violation or notice of claim (or
other written notice of similar legal intent or meaning;

 

(x)           Cure Costs in accordance with Section 2.5(g) (the “Assumed Cure
Costs”), in an amount not to exceed, in the aggregate, an amount equal to
$1,000,000, except as otherwise provided in Section 2.5(g) (the “Assumed Cure
Costs Cap”); provided, that for the avoidance of doubt, to the extent the Cure
Costs exceed the Assumed Cure Costs Cap, the amount of the Cure Costs in excess
of such Assumed Cure Costs Cap (the “Excess Cure Costs”) shall be not be
included in the Assumed Liabilities or the Assumed Cure Costs, except as
otherwise provided in Section 2.5(g); and

 

(xi)          the Specified Assumed Liabilities.

 

(b)           Notwithstanding the foregoing and for the avoidance of doubt, the
Assumed Liabilities shall not include any fines or penalties relating to or
arising out of any violation of Law by, or any Action against, any Seller or any
breach, default or violation by any Seller of or under any Assigned Contract or
any Transferred Employee Plan, in either case, other than amounts constituting
Assumed Cure Costs.

 

Section 2.4            Excluded Liabilities. Notwithstanding any provision in
this Agreement to the contrary, other than the Assumed Liabilities, neither
Purchaser nor any of the Designated Purchasers shall assume or shall be
obligated to assume or be obligated to pay, perform or otherwise discharge any
Liability of Sellers or their Affiliates, and Sellers shall be solely and
exclusively liable with respect to all Liabilities of Sellers, including the
Excluded Employee Liabilities and any Liabilities arising in connection with the
Van Nuys Claim (collectively, the “Excluded Liabilities”).  Without limiting the
generality of the foregoing, notwithstanding any other provision herein to the
contrary, Purchaser is not assuming, and shall not be deemed to have assumed,
and hereby disclaims, and the Excluded Liabilities shall include, each of the
Liabilities of any Seller (whether arising prior to, at the time of or
subsequent to Closing) set forth on Schedule 2.4 of the Sellers Disclosure
Letter, as well as any Excess Cure Costs (except as otherwise provided in
Section 2.5(g)), and all Liabilities resulting from any source deduction claim
in favor of Revenu Quebec and/or the CRA arising from the failure to deduct,
withhold or remit amounts under Tax Law on a timely basis in accordance with
applicable Law (each such Liability, a “Source Deduction Liability”), and
Sellers shall be solely and exclusively liable for any and all Excluded
Liabilities.  To the extent Purchaser assumes the Van Nuys Lease as an Assigned
Contract, Sellers covenant and agree to satisfy the Van Nuys Claim in full prior
to the Closing.

 

Section 2.5            Certain Covenants Related to Seller Contracts.

 

(a)          Obligation to Maintain Seller Contracts Until Closing. From and
after the date hereof, Sellers shall not reject or alter in any material respect
(other than alterations in the Ordinary Course) the terms of Seller Contracts
unless otherwise agreed to in writing by Purchaser or as provided below in
Section 2.5(f).  Sellers shall provide timely and proper written notice of the
motion seeking entry of the Sale Orders to all parties to the Seller Contracts
(excluding any Seller or Subsidiary thereof) and take all other actions
reasonable and necessary

 

28

--------------------------------------------------------------------------------


 

to cause such Seller Contracts to be assumed by Sellers and assigned to
Purchaser pursuant to Section 365 of the U.S. Bankruptcy Code or section 11.3 of
the CCAA to the extent that such Seller Contracts are Assigned Contracts at
Closing or are assumed and assigned to Purchaser pursuant to Section 2.1(a) of
this Agreement.  Without limiting or otherwise amending Seller’s obligations
hereunder, at the Closing or at such time as a Designated Seller Contract is
assigned to Purchaser pursuant to Section 2.1(a) of this Agreement, as
applicable, Purchaser shall assume the obligations under each Assigned Contract
pursuant to Section 365 of the U.S. Bankruptcy Code and Section 11.3 of the CCAA
and shall use commercially reasonable efforts to comply with all of the
requirements of Section 365 of the U.S. Bankruptcy Code and Section 11.3 of the
CCAA necessary to permit such assumption and assignment.

 

(b)          Amendments.  At Purchaser’s request and sole cost and expense,
Sellers shall reasonably cooperate with Purchaser (i) to allow Purchaser to
enter into an amendment to any Designated Seller Contract, to be effective upon
assumption by Purchaser of such Designated Seller Contract as an Assigned
Contract, and shall cooperate with Purchaser to the extent reasonably requested
in negotiations with the counterparties thereto, or (ii) to otherwise amend any
Seller Contracts, to be effective upon assumption by Purchaser of such
Designated Seller Contract as an Assigned Contract, to the extent such
amendments would not adversely affect any Seller; provided, that Sellers shall
not be required to enter into any such amendment if such amendment would result
in (x) any Liability to any Seller that is not an Assumed Liability (other than
de minimis Liabilities) or (y) an assumption by any Seller of such Designated
Seller Contract, unless such Designated Seller Contract will be assigned to
Purchaser or a Designated Purchaser at the time of such assumption.

 

(c)           Excluding or Adding Assigned Contracts Prior to Closing. 
Purchaser shall have the right, in its sole and absolute discretion, (i) during
the period commencing on the date hereof and ending on the day that is one
(1) Business Day prior to the Closing Date, to notify Sellers in writing of any
Designated Seller Contract that it does not wish to assume, or (ii) during the
period commencing on the date hereof and ending on the day that is ten
(10) Business Days prior to the date on which the Sale Hearings occur, to notify
Sellers in writing of any Seller Contract (including any Contract considered an
Excluded Seller Contract) that it wishes to add as a Designated Seller Contract,
and Schedule 2.1(b)(i) of the Sellers Disclosure Letter shall be deemed amended
accordingly for all purposes hereunder upon receipt of any such notice, in each
case, without any adjustment to the Closing Purchase Price.  Any Contract
removed from Schedule 2.1(b)(i) of the Sellers Disclosure Letter pursuant to
this Section 2.5(c) shall be deemed an Excluded Seller Contract. Any Contract
added to Schedule 2.1(b)(i) of the Sellers Disclosure Letter pursuant to this
Section 2.5(c) shall be deemed a Designated Seller Contract.

 

(d)          Third Party Consents. Sellers shall (x) provide notice of the
transactions contemplated by this Agreement to each counterparty to each Seller
Contract and (y) use commercially reasonable efforts to obtain all Consents
required to permit the assignment to Purchaser or a Designated Purchaser, as
applicable, of the Acquired Assets (including each of the Designated Seller
Contracts). As part of the Sale Motion (or, as necessary in one or more

 

29

--------------------------------------------------------------------------------


 

separate motions), Sellers shall request that by virtue of a Seller providing no
less than ten (10) Business Days’ notice of its intent to assume and assign to
Purchaser the Designated Seller Contracts, the Bankruptcy Courts deem any
non-debtor party to any such Designated Seller Contract that does not file an
objection with the Bankruptcy Courts during such notice period to have given any
required Consent to the assumption of such Designated Seller Contract by such
Seller and assignment to Purchaser if, and to the extent that, pursuant to the
Sale Order or other Order of the Bankruptcy Court, such Seller is authorized to
assume and assign such Designated Seller Contract to Purchaser and Purchaser is
authorized to accept such Designated Seller Contract pursuant to Section 365 of
the U.S. Bankruptcy Code and Section 11.3 of the CCAA.

 

(e)           Non-Assigned Acquired Assets. Notwithstanding anything in this
Agreement to the contrary, if any Acquired Asset (including any Designated
Seller Contract) is not capable of being assigned under Section 363 and
Section 365 of the U.S. Bankruptcy Code or Section 11.3 of the CCAA (or, if
applicable, pursuant to other applicable Laws or the terms of such Contract,
Lease, or Consent) to Purchaser or a Designated Purchaser, as applicable, at the
Closing without the Consent of any Third Party (including a Government Entity)
and such requisite Consent has not been obtained (or deemed to have been
obtained) as of the Closing (in the case of any such Contract, a “Non-Assigned
Contract”), then, unless such Consent is subsequently obtained, this Agreement
shall not constitute an agreement to sell, transfer or assign, directly or
indirectly, such Acquired Asset (including any Non-Assigned Contract) or any
obligation or benefit arising thereunder if an attempted direct or indirect
sale, transfer or assignment thereof, without the Consent of a Third Party
(including a Government Entity), would constitute a breach, default, violation
or other contravention of the rights of such Third Party or would be ineffective
with respect to any party to a Contract concerning such Acquired Asset. Any
payment to be made in order to obtain any Consent required by the terms of any
Non-Assigned Contract shall be the sole responsibility of Purchaser. From and
after the Closing, Sellers shall (x) continue to maintain (and shall not reject
or alter (or attempt to alter) the terms of) any Non-Assigned Contract unless
otherwise agreed to in writing by Purchaser, (y) upon request therefor from
Purchaser, provide reasonable cooperation in obtaining the Consent of any Third
Party required for the assignment of such Non-Assigned Contract to Purchaser or
a Designated Purchaser, as applicable, and (z) during the four (4) month period
following Closing (or, if earlier, until the conversion or dismissal of the
Bankruptcy Proceedings), and subject to any approval of the Bankruptcy Courts
that may be required, reasonably cooperate with Purchaser, at Purchaser’s sole
cost and expense and as Purchaser directs, to provide to Purchaser the benefits
enjoyed by Sellers in respect of such Non-Assigned Contract (including by
enforcing for the account of Purchaser any rights of such Seller under such
Contract (including the right to elect to terminate such Contract in accordance
with the terms thereof upon the written direction of Purchaser)); provided,
however, that nothing in this Section 2.5(e) shall require Purchaser to
reimburse Sellers for any attorneys’ fees and expenses.

 

(f)           Rejection of Excluded Seller Contracts.  As soon as practicable
after the Closing Date, Sellers shall reject all Excluded Seller Contracts;
provided, however, that for the avoidance of doubt, in no event shall Sellers
reject any Seller Contract related to any Non-Assigned Contract without the
prior written consent of Purchaser. Sellers shall be responsible for any
rejection damages owing to the counterparty to an Excluded Seller Contract.

 

30

--------------------------------------------------------------------------------


 

(g)           Cure Costs. Sellers shall prepare an exhibit of all Designated
Seller Contracts (the “Assumption Schedule”) which shall (x) be filed with the
Bankruptcy Courts no later than December 12, 2016 and (y) set forth the proposed
Cure Costs (which proposed Cure Costs shall be submitted to Purchaser for review
and comment reasonably in advance prior to filing thereof and shall provide
Purchaser with such information in Sellers’ possession as may be reasonably
requested by Purchaser so that it may verify such Cure Costs) and an objection
deadline for any counterparty to object to such proposed amounts which deadline
shall be at least five (5) days prior to the Sale Hearing.  On or before
December 12, 2016, Sellers shall properly serve each counterparty to a
Designated Seller Contract a notice, in form and substance reasonably
satisfactory to Purchaser, setting forth the amount necessary to satisfy any
Cure Cost. Purchaser shall pay all Assumed Cure Costs and Sellers shall pay all
Excess Cure Costs, in each case, at the Closing (except to the extent later
payment is otherwise agreed by the other party to each such Designated Seller
Contract; provided, that, Purchaser may, at Sellers’ option, cause a portion of
the Closing Cash Payment to be paid on behalf of Sellers directly to the
counterparties to the Designated Seller Contracts that are owed Excess Cure
Costs and the amount so paid by Purchaser shall reduce the Closing Cash Payment
paid to Sellers on a dollar-for-dollar basis. For purposes of this Agreement,
Cure Costs shall be the amount included on the Assumption Schedule, as updated
as specified below (without regard to any increased amount agreed to by
Purchaser) or otherwise determined by the Bankruptcy Courts. Sellers shall
deliver to Purchaser an updated estimate as of the Closing Date of the Cure
Costs no later than ten (10) days in advance of the Closing Date. To the extent
Seller Contracts are identified after the date which is ten (10) Business Days
prior to the date on which the Sale Hearings occur, by Sellers or Purchaser as
Seller Contracts that will be Designated Seller Contracts and, as such, added to
Schedule 2.1(b)(i) of the Sellers Disclosure Letter, including pursuant to
Section 2.5(c) or Section 2.5(j), Sellers shall use commercially reasonable
efforts to determine the Cure Costs, if any, with respect to such Designated
Seller Contracts and the Parties shall cooperate in good faith to allocate
payment of such Cure Costs among the Parties.

 

(h)          Adequate Assurances. With respect to each Assigned Contract,
Purchaser will provide adequate assurance of future performance on its behalf
and on behalf of its Designated Purchasers as required under the U.S. Bankruptcy
Code, including Section 365(f)(2)(B) thereof, and under Section 11.3 of the CCAA
and shall cause its Designated Purchasers to perform thereunder as required.
Purchaser and Sellers agree that they will promptly take all actions reasonably
required to assist in obtaining a Bankruptcy Court finding that there has been
an adequate demonstration of adequate assurance of future performance under each
Assigned Contract, such as furnishing affidavits, non-confidential financial
information or other documents or information for filing with the Bankruptcy
Courts and making Purchaser’s and Sellers’ employees and representatives
available to testify before the Bankruptcy Court.

 

(i)            Deemed Consent. For the purposes of this Agreement, the relevant
Sellers shall be deemed to have obtained all required Consents in respect of the
assignment of any Designated Seller Contract if, and to the extent that,
pursuant to the Sale Orders, Sellers are authorized to assume and assign to the
Designated Purchasers such Designated Seller Contract pursuant to Section 365 of
the U.S. Bankruptcy Code or Section 11.3 of the CCAA, as applicable, and any
applicable Cure Cost has been satisfied as provided in Section 2.5(g).

 

31

--------------------------------------------------------------------------------


 

(j)            Seller Contract Identification. Prior to the Closing, Sellers
shall use reasonable commercial efforts to identify any Seller Contracts that
are not listed on Schedule 2.1(b)(i) or otherwise expressly excluded from the
Acquired Assets in the Sellers Disclosure Letter, and following the Closing,
Purchaser and Sellers shall cooperate in identifying any such Seller Contracts,
and the party identifying any such Seller Contract shall promptly notify the
other party in writing of the existence thereof.  Any such Seller Contract
identified prior to the tenth (10th) Business Day prior to the date on which the
Sale Hearings occur, shall be subject to the provisions of this Section 2.5
(including with respect to Purchaser’s rights to exclude or add it under
Section 2.5(c)).  With respect to any such Seller Contract identified following
the tenth (10th) Business Day prior to the date on which the Sale Hearings
occur, Purchaser shall have the right to notify Sellers in writing that it
wishes to accept the assignment of or reject such Seller Contract, and Sellers
shall use reasonable commercial efforts to take all actions reasonably necessary
to cause such Seller Contracts to be assigned to Purchaser or rejected by
Sellers, as the case may be (including by providing notice and paying any Excess
Cure Costs in a manner otherwise consistent with this Section 2.5).  For the
avoidance of doubt, no further purchase price or other amounts shall be payable
by Purchaser to Sellers in respect of any such assignment or rejection.

 

Section 2.6            Purchase Price.

 

(a)          Payment of Purchase Price. Pursuant to the terms and subject to the
conditions set forth in this Agreement, in consideration of the sale of the
Acquired Assets pursuant to the terms hereof, Purchaser, on its own behalf and
as agent for the relevant Designated Purchasers, shall (a) assume from Sellers
the Assumed Liabilities, and (b) subject to the remaining provisions of this
Section 2.6 and provisions of this Agreement regarding application of the
Deposit, pay to Sellers an amount (the “Closing Purchase Price”) in cash equal
to (i) the Base Purchase Price, plus or minus, as applicable (ii) the amount of
the Property Tax Adjustment, as determined in accordance with the terms of
Section 6.5, minus (iii) the Specified Assumed Liability Deduction Amount, minus
(iv) the PCR AE Holdback Amount.  Purchaser and Sellers shall use reasonable
commercial efforts to agree, in good faith, upon a mutually acceptable value of
the Specified Assumed Liability Deduction Amount at least two (2) Business Days
prior to the Closing Date.

 

(b)          Credit Bidding; Deposit.  It is understood and agreed that a
portion of the Closing Purchase Price will be used by Sellers to repay all
outstanding obligations outstanding at the Closing under the DIP Credit
Agreement (the “Repayable DIP Obligations”).  Unless the Repayable DIP
Obligations are or will be $0 as of Closing as a result of borrowings under an
Alternative DIP Credit Agreement (disregarding, for the avoidance of doubt, any
repayment or deemed repayment as a result of the consummation of the
transactions), at any time prior to the Closing, Purchaser may deliver written
notice to Sellers that it has elected to pay a portion of the Closing Purchase
Price by offsetting amounts owed to Purchaser or one or more direct or indirect
investors in Purchaser, or an Affiliate of the foregoing, in an aggregate amount
not to exceed the Repayable DIP Obligations. The portion of the Closing Purchase
Price so specified by Purchaser (the “Credit Bid Amount”) shall reduce, on a
dollar-for-dollar basis, the cash portion of the Closing Purchase Price payable
by Purchaser at Closing and Purchaser shall, subject to the remaining provisions
of this Section 2.6, pay the portion of Closing Purchase Price in excess of the
Credit Bid Amount to Sellers in cash (the “Closing Cash Payment”). The offset
will be

 

32

--------------------------------------------------------------------------------


 

effected by Purchaser tendering the obligation underlying the Credit Bid Amount
to the appropriate Seller, determined in accordance with Section 2.6. To the
extent that the Credit Bid Amount is less than the Repayable DIP Obligations
(the “Shortfall Amount”), Sellers shall remain liable to repay the Shortfall
Amount to the lenders under the DIP Credit Agreement. The Deposit Escrow Agent
shall hold the Deposit pursuant to the Deposit Escrow Agreement. The Deposit,
plus all accrued interest or earnings thereon (net of any amounts withheld in
accordance with Section 6.3(a)), if any, shall be returned to Purchaser or paid
to Sellers as provided for in Section 9.2(g) or upon Closing, applied towards
the Closing Cash Payment in accordance with Section 2.7 hereof.

 

(c)           Purchase Price Allocation.

 

(i)            Prior to the Closing, Sellers and Purchaser shall mutually agree
on an allocation of the Closing Purchase Price between assets to be acquired
from Sellers that are organized in the U.S., Sellers that are organized in
Canada and Sellers, if any, that are organized outside of the U.S. and Canada
(the “Initial Allocation”), which allocation shall (1) allocate between
fifty-five percent (55%) and sixty-seven percent (67%) percent of the amount by
which the Closing Purchase Price exceeds the net book value of current assets
acquired by Purchaser from Sellers, to the non-current assets acquired by
Purchaser from Sellers that are organized in the U.S, and (2) allocate a portion
of the Closing Purchase Price to current assets acquired by Purchaser from
Sellers based on the net book value of such current assets (“Initial Allocation
Principle”); provided, that, if Sellers and Purchaser are unable to agree on
such Initial Allocation at least ten (10) Business Days prior to Closing, then
the Initial Allocation shall be resolved by a nationally recognized accounting
firm mutually agreed upon by Sellers and Purchaser, and Sellers, on the one
hand, and Purchaser, on the other, shall each bear 50% of the costs of such
accounting firm. The accounting firm shall resolve such dispute in a manner
consistent with the Initial Allocation Principle.

 

(ii)           Within thirty (30) days of the Closing, Purchaser shall deliver
to Sellers a proposed allocation schedule(s) (the “Asset Allocation
Schedule(s)”) allocating the Closing Purchase Price (plus specific allocation of
the Assumed Liabilities that are treated as part of the purchase price for
income Tax purposes, as applicable) on a dollar basis among Sellers, the
Acquired Entities, the Acquired Investments and the remaining Acquired Assets;
provided, that, (A) such schedule shall be prepared in a manner consistent with
the principles described on Schedule 2.6(c) (unless otherwise required by a
change in applicable Law), and (B) with respect to the Acquired Assets that were
acquired from Sellers that are United States persons within the meaning of
Section 7701(a)(30) of the Code, such schedule shall be prepared in a manner
consistent with Section 1060 of the Code. The parties shall file all Tax Returns
in accordance with the Asset Allocation Schedule(s) and not take any other
action inconsistent therewith unless otherwise required by a final determination
of a Tax Authority.

 

(iii)          Sellers shall have a period of ten (10) Business Days after the
delivery of the Asset Allocation Schedule (the “Response Period”) to present in
writing to Purchaser notice of any objections Sellers may have to the
allocations set forth therein (an “Objections Notice”). Unless Sellers timely
object, such Asset Allocation Schedule shall be binding on the parties without
further adjustment, absent manifest error.

 

33

--------------------------------------------------------------------------------


 

(iv)          If Sellers shall raise any objections within the Response Period,
Purchaser and Sellers shall negotiate in good faith and use their reasonable
best efforts to resolve such dispute. If the parties fail to agree within
fifteen (15) Business Days after the delivery of the Objections Notice, then the
dispute shall be resolved by a nationally recognized accounting firm mutually
agreed upon by Sellers and Purchaser, and Sellers, on the one hand, and
Purchaser, on the other, shall each bear fifty percent (50%) of the costs of
such accounting firm.

 

(v)           The parties shall file their Tax Returns consistent with the
Initial Allocation and the Asset Allocation Schedule, in each case, as finally
determined pursuant to this Section 2.6(c).

 

(vi)          For purposes of calculating any Transfer Taxes payable by
Purchaser (and any Designated Purchasers) in connection with Acquired Assets
situated in Canada under Section 6.1(a), the Initial Allocation shall include
any relevant categories of property necessary to determine the applicable
Transfer Taxes and the provinces in which the Acquired Assets are situated.

 

Section 2.7            Closing of the Transactions Contemplated by this
Agreement.

 

(a)          Closing; Closing Date. The completion of the purchase and sale of
the Acquired Assets and the assumption of the Assumed Liabilities (the
“Closing”) shall take place at the offices of Paul, Weiss, Rifkind, Wharton &
Garrison LLP, 1285 Avenue of the Americas, New York, New York, 10019, commencing
at 10:00 a.m. local time on the date that is two (2) Business Days after the day
upon which the Monitor’s Certificate has been delivered, all of the conditions
set forth under Article VIII (other than conditions to be satisfied at the
Closing, but subject to the waiver or fulfillment of those conditions) have been
satisfied or, if permissible, waived by Sellers and/or Purchaser (as
applicable), or on such other place, date and time as shall be mutually agreed
upon in writing by Purchaser and Sellers (the day on which the Closing takes
place being the “Closing Date”). Legal title, equitable title and risk of loss
with respect to the Acquired Assets will transfer to Purchaser or the relevant
Designated Purchasers, and the Assumed Liabilities will be assumed by Purchaser
or the relevant Designated Purchasers, at the Closing.  Notwithstanding any
provision herein to the contrary, at the Closing, the purchase and sale of any
Equity Interests included in the Acquired Assets will occur immediately before
the sale of the other Acquired Assets and the assumption of the Assumed
Liabilities.

 

(b)           Deliveries at the Closing.

 

(i)            Deliveries by Purchaser and the Designated Purchasers. At the
Closing, on the terms and subject to the conditions set forth herein,
(A) Purchaser shall deliver to (1) the Monitor, in the case of the Canadian
Debtors, and (2) the Debtor Estates, in the case of the U.S. Debtors, as
distribution agents for Sellers, an aggregate amount equal to (x) the Closing
Cash Payment, minus (y) the Deposit, plus (z) an amount equal to the Work Fee,
by wire transfer in immediately available funds to accounts designated at least
two (2) Business Days prior to the Closing Date by the Monitor, in the case of
the Canadian Debtors, and the Debtor Estates, in the case of the U.S. Debtors,
in each case, in a written notice to Purchaser; and (B) Purchaser and each
Designated Purchaser shall

 

34

--------------------------------------------------------------------------------


 

deliver to Sellers one or more Local Sale Agreements, executed by a duly
authorized representative of Purchaser and each Designated Purchaser.

 

(ii)           Deliveries by Sellers. At the Closing, Sellers shall deliver to
Purchaser and each Designated Purchaser one or more Local Sale Agreements,
executed by a duly authorized representative of each Seller, an executed copy of
the Monitor’s Certificate and such other instruments of assignment or transfer
as Purchaser or any Designated Purchaser may reasonably deem necessary in order
to effect the sale, transfer and conveyance of the Acquired Assets to Purchaser
or such Designated Purchaser (including applicable short-form assignments to
record and perfect, to the extent possible, any issued, registered or applied
for U.S. or Canadian Transferred Intellectual Property owned by any Seller).

 

(iii)          Joint Deliveries. Each Party shall deliver, or cause to be
delivered, to such other Party (A) a duly executed counterpart to each
Transaction Document to which such Party is a party, (B) an executed instruction
letter instructing the Deposit Escrow Agent to disburse the Deposit at the
Closing to Sellers in immediately available funds to accounts designated at
least two (2) Business Days prior to the Closing Date by Sellers in a written
notice to the Deposit Escrow Agent, and (C) any other documents reasonably
requested by such other Party in order to effect, or evidence the consummation
of, the transactions contemplated herein or otherwise provided for under this
Agreement.

 

(iv)          Other Deliveries.  The closing certificates and other documents
required to be delivered pursuant to this Agreement with respect to the Closing
pursuant to Article VIII will be exchanged.

 

Section 2.8            Designated Purchaser(s); Local Sale Agreements.

 

(a)           Designated Purchasers. Purchaser shall be entitled to designate,
in accordance with the terms and subject to the limitations set forth in this
Section 2.8(a), one or more of its Affiliates to (i) purchase specified Acquired
Assets (including specified Assigned Contracts), (ii) assume specified Assumed
Liabilities, and/or (iii) employ specified Transferred Employees on and after
the Closing Date (any such Affiliate of Purchaser that shall be properly
designated by Purchaser in accordance with this clause, a “Designated
Purchaser”), and any reference herein to Purchaser shall be accordingly modified
to include such Designated Purchaser as necessary to give effect to such
designation; provided, however, that no such designation shall relieve Purchaser
of any of its obligations hereunder, but any payment or performance by any
Designated Purchaser shall be deemed to satisfy such payment or performance
obligation of Purchaser hereunder.

 

(b)           Notice of Designation. The designation referred to in
Section 2.8(a) shall be made by Purchaser by way of a written notice to be
delivered to Sellers prior to the Closing (and in no event later than the tenth
(10th) Business Day prior to Closing), which written notice shall identify the
applicable Designated Purchaser(s) and shall indicate which Acquired Assets,
Assumed Liabilities and Transferred Employees (other than Employees which are
transferred by operation of Law) Purchaser intends such Designated
Purchaser(s) to purchase, assume and/or

 

35

--------------------------------------------------------------------------------


 

employ, as applicable, hereunder and include a signed counterpart to this
Agreement in the form attached hereto as Exhibit C, agreeing to be bound by the
terms of this Agreement and authorizing Purchaser to act as such Designated
Purchaser(s)’ agent for all purposes hereunder.

 

(c)           Local Sale Agreements. On the terms and subject to the conditions
set forth herein, to the extent necessary to effect the Closing on the terms
hereof, the relevant Sellers shall, and Purchaser shall, and shall cause the
relevant Designated Purchasers to, enter into such agreements or instruments,
including bills of sale and/or assignment and assumption agreements (the “Local
Sale Agreements”), providing for (i) the sale, transfer, assignment or other
conveyance to Purchaser and relevant Designated Purchasers, in accordance with
the requirements of applicable local Law and this Agreement, and (ii) the
assumption by the Designated Purchasers of any Assumed Liability that Purchaser
intends to allocate to them. Such Local Sale Agreements shall promptly be
negotiated in good faith between Sellers and Purchaser, but Sellers shall not be
required to give any representations, warranties or indemnities pursuant to such
Local Sale Agreements which are greater in scope or liability than those
provided for in this Agreement.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Sellers as of the date hereof and as
of the Closing as follows:

 

Section 3.1            Organization and Corporate Power.

 

(a)           Purchaser is duly organized and validly existing under the Laws of
Canada. Each Designated Purchaser other than Purchaser is (or will be as of the
Closing, if not yet formed or incorporated) duly organized and validly existing
under the Laws of the jurisdiction in which it is organized. Each of Purchaser
and the Designated Purchasers has (or will have as of the Closing, if not yet
formed or incorporated) the requisite corporate power and authority to enter
into, deliver and perform its obligations pursuant to each of the Transaction
Documents to which it is or will become a party.

 

(b)           Each of the Designated Purchasers is (or will be as of the
Closing, if not yet formed or incorporated) qualified to do business as
contemplated by this Agreement and the other Transaction Documents and to own or
lease and operate its properties and assets, including the Acquired Assets,
except to the extent that the failure to be so qualified would not prevent or
materially delay Purchaser’s or any such Designated Purchaser’s ability to carry
out its obligations under, and to consummate the transactions contemplated by,
this Agreement and the other Transaction Documents to which it is or will become
a party.

 

Section 3.2            Authorization; Binding Effect; No Breach.

 

(a)           The execution, delivery and performance of each Transaction
Document to which Purchaser or any of the Designated Purchasers is a party, or
is to become a party, have been duly authorized by Purchaser and the relevant
Designated Purchasers, as applicable, at the time of its execution and delivery.
Assuming due authorization, execution and delivery by the relevant Sellers, each
Transaction Document to which Purchaser or any Designated Purchaser is

 

36

--------------------------------------------------------------------------------


 

a party constitutes, or upon execution thereof will constitute, a valid and
binding obligation of Purchaser or such Designated Purchaser, as applicable,
enforceable against such Person in accordance with its respective terms, except
as such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to creditors’
rights generally or general principles of public policy or equity.

 

(b)           The execution, delivery and performance by each of Purchaser and
the Designated Purchasers of the Transaction Documents to which Purchaser or
such Designated Purchaser is, or on the Closing Date will be, a party do not and
will not conflict with or result in a breach of the terms, conditions or
provisions of, constitute a default under, result in a violation of, or require
any Consent (other than the Antitrust Approvals) pursuant to (i) the current or
eventual articles, charter, by-laws, partnership agreement or operating
agreement of Purchaser or the relevant Designated Purchaser, (ii) any Contract
or other document to which Purchaser or the relevant Designated Purchaser is or
will become a party or to which any of its assets is or will become subject or
(iii) any Laws to which Purchaser, the Designated Purchaser, or any of their
assets is or will become subject, except, in the case of clause (ii) and
(iii) above, for such defaults, violations, actions and notifications that would
not individually or in the aggregate materially hinder, delay or impair the
performance by Purchaser or the Designated Purchasers of any of their
obligations under any Transaction Document.

 

Section 3.3            Purchaser’s Acknowledgments.

 

(a)           Purchaser is experienced and sophisticated with respect to
transactions of the type contemplated by this Agreement and the other
Transaction Documents. In consultation with experienced counsel and advisors of
its choice, Purchaser has conducted its own independent review, analysis and
investigations of the Business, the Acquired Assets, the Assumed Liabilities,
and the rights and obligations it is acquiring and assuming under this Agreement
and the other Transaction Documents, as it deems necessary and appropriate in
connection with the execution and delivery of this Agreement and the other
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby.

 

(b)           Purchaser acknowledges and agrees that:

 

(i)            except for the representations and warranties expressly set forth
in Article IV, Purchaser has not relied on any representation or warranty from
Sellers or any Affiliate of any such Person or any employee, officer, director,
accountant, financial, legal or other representative of Sellers, in determining
whether to enter into this Agreement and none of Sellers or any other Person
(including any officer, director, member or partner of any Seller or its
Affiliates) shall have or be subject to any liability to Purchaser, or any other
Person, resulting from Purchaser’s use of any information, documents or
materials made available to Purchaser in any “data rooms”, management
presentations, due diligence or in any other form in expectation of the
transactions contemplated by this Agreement or the other Transaction Documents;

 

(ii)           except for the representations and warranties expressly set forth
in Article IV, none of Sellers or any employee, officer, director, accountant,
financial, legal or other representative of Sellers, has made or will be deemed
to have made any representation or

 

37

--------------------------------------------------------------------------------


 

warranty, statutory, express or implied, written or oral, at Law or in equity,
as to the Business (or the value or future thereof, including with respect to
pro forma financial information, financial projections or other forward-looking
statements of Sellers), the Acquired Assets (including any implied
representation or warranty as to the condition, merchantability, suitability or
fitness for a particular purpose of any of the Acquired Assets, the Assumed
Liabilities or any Affiliate of any such Person or the accuracy or completeness
of any information regarding any of the foregoing that Sellers or any other
Person furnished or made available to Purchaser and its representatives
(including any projections, estimates, budgets, offering memoranda, management
presentations or due diligence materials)), Sellers’ operations, assets, stock,
Liabilities or prospects, or the transactions contemplated by this Agreement or
the Transaction Documents, and Purchaser will make no claim with respect
thereto;

 

(iii)          except for the representations and warranties expressly set forth
in Article IV, and subject to the terms of the Bankruptcy Consents, Purchaser or
any Designated Purchaser shall acquire the Acquired Assets on an “as is” and
“where is” basis without any warranty whatsoever, legal or conventional, at
Purchaser’s own risk;

 

(iv)          the enforceability of this Agreement against Sellers is subject to
receipt of the Bankruptcy Consents; and

 

(v)           notwithstanding anything to the contrary contained herein,
Purchaser’s obligations to consummate the transactions contemplated by this
Agreement or other Transaction Documents are not conditioned or contingent in
any way upon the receipt of financing from any Person.

 

(c)          EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
Article IV, PURCHASER ACKNOWLEDGES THAT SELLERS HAVE NOT GIVEN AND WILL NOT BE
DEEMED TO HAVE GIVEN ANY OTHER REPRESENTATIONS OR WARRANTIES, STATUTORY, EXPRESS
OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ANY AND ALL CONDITIONS,
WARRANTIES OR REPRESENTATIONS EXPRESSED OR IMPLIED PURSUANT TO THE SALE OF GOODS
ACT (ONTARIO), THE CIVIL CODE OF QUÉBEC OR SIMILAR LEGISLATION DO NOT APPLY
HERETO AND ARE HEREBY WAIVED BY PURCHASER.

 

Section 3.4            Brokers. Except for fees and commissions that will be
paid by Purchaser, no broker, finder or investment banker is entitled to any
brokerage, finder’s or similar fee or commission in connection with the
transactions contemplated by this Agreement and the other Transaction Documents
based upon arrangements made by or on behalf of Purchaser or any of its
Affiliates.

 

Section 3.5            GST and QST Registration. Purchaser, if it is acquiring
Acquired Assets in Canada, and each Designated Purchaser that acquires Acquired
Assets in Canada, shall be duly registered for the purposes of the Tax imposed
under Part IX of the Excise Tax Act (Canada) and under An Act respecting the
Québec Sales Tax, effective on or before the Closing

 

38

--------------------------------------------------------------------------------


 

Date, and shall provide to Sellers its registration numbers under those statutes
promptly upon receipt of same from the relevant Tax Authority.

 

Section 3.6            Financing. Purchaser has delivered to Sellers true and
correct copies of (i) an executed equity commitment letter (the “Equity
Commitment Letter”) to Purchaser from Sagard Holdings Inc. and Fairfax Financial
Holdings Limited (the “Sponsors”) pursuant to which the Sponsors have committed
to provide Purchaser with equity financing in the amount, and on the terms and
subject to the conditions, set forth therein (the “Equity Financing”) for
purpose of funding a portion of the Closing Purchase Price, and (ii) an executed
debt commitment letter to Purchaser from the Debt Financing Sources party
thereto (including all exhibits, schedules, annexes and amendments thereto in
effect as of the date hereof (other than any fee letters), collectively, the
“Debt Commitment Letter” and, together with the Equity Commitment Letter, the
“Commitment Letters”) pursuant to which the Debt Financing Sources named therein
have committed to lend to Purchaser the amounts set forth therein (the “Debt
Financing” and, together with the Equity Financing, the “Financings”) for the
purpose of funding a portion of the Closing Purchase Price.  As of the date
hereof, the Commitment Letters are in full force and effect and to the knowledge
of Purchaser, have not been (and the respective commitments contemplated thereby
have not been) withdrawn or terminated or otherwise amended or modified in any
respect (except in a manner contemplated or permitted by Section 5.17), and, to
the knowledge of Purchaser, no such amendment, modification, withdrawal or
termination is contemplated.  Assuming satisfaction of the conditions set forth
in Section 8.1 and Section 8.3, the net proceeds from the Financings available
at the Closing for such purposes will be sufficient to consummate the
transactions contemplated by this Agreement at Closing. Each Commitment Letter
is a legal, valid, binding and enforceable obligation of Purchaser and of the
Sponsors (in the case of the Equity Commitment Letter) and, to the knowledge of
Purchaser, the other parties to the Commitment Letters, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to creditors’
rights generally or general principles of public policy and equity.  There are
no agreements, side letters or other arrangements relating to the Commitment
Letters that could adversely affect the availability or amount of the Debt
Financing or the Equity Financing, other than as set forth in the Debt
Commitment Letter and compliance with the terms of any fee letter related to the
Debt Financing (which fee letter does not contain any conditions precedent or
other contingencies related to the funding of the full amount of the Financings
in an amount sufficient to consummate the transactions contemplated by this
Agreement at Closing).  As of the date hereof, no event has occurred which, with
or without notice, lapse of time or both, would constitute a default or breach
on the part of Purchaser under any term or condition of the Commitment Letters.
There are no conditions precedent or other contingencies related to the funding
of the full amount of the Financings, other than as expressly set forth in the
Commitment Letters.  As of the date hereof, Purchaser has fully paid (or caused
to be paid) any and all commitment fees or other fees due and payable in
connection with the Commitment Letters. Assuming the satisfaction of the
conditions set forth in Section 8.1 and Section 8.3, as of the date hereof and
the compliance by Sellers with their obligations under Section 5.17(a),
Purchaser has no reason to believe that any of the conditions to availability
and funding of the Debt Financing contained in the Commitment Letters will not
be able to be satisfied.

 

Section 3.7            Investment Canada Act. Purchaser is not a Non-Canadian
within the meaning of the Investment Canada Act.

 

39

--------------------------------------------------------------------------------


 

Section 3.8            Qualification.

 

(a)           To the Knowledge of Purchaser, there exist no facts or
circumstances that would cause, or be reasonably expected to cause, Purchaser
and/or its Affiliates not to qualify as “good faith” purchasers under
Section 363(m) of the U.S. Bankruptcy Code.

 

(b)           As of the Closing, Purchaser reasonably believes it will be
capable of satisfying the conditions contained in Sections 365(b)(1)(C) and
365(f)(2)(B) of the U.S. Bankruptcy Code with respect to the Assigned Contracts.

 

(c)           Purchaser reasonably believes that, as of the Closing, it will be
capable of satisfying the conditions contained in Section 11.3 of the CCAA with
respect to the Assigned Contracts as of the date of the Sale Motion.  As of the
Closing, Purchaser will be capable of satisfying the conditions contained in
Section 36(7) of the CCAA.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Each of Sellers jointly and severally represents and warrants to Purchaser,
subject to such exceptions as are disclosed in the Sellers Disclosure Letter
(but in each case subject to the qualifications, limitations and other
provisions of the Sellers Disclosure Letter, including as set forth on the cover
page thereto), as of the date hereof and as of the Closing as follows:

 

Section 4.1            Organization and Corporate Power.

 

(a)           Each Seller is duly organized and validly existing under the Laws
of the jurisdiction in which it is organized. Each Seller is in good standing in
each of the jurisdictions in which the ownership or leasing of its properties or
the conduct of its businesses requires such qualification, except where the
failure to so qualify or be licensed has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Subject to the entry of the Bidding Procedures Orders and the Sale Orders from
the U.S. Bankruptcy Court and the CCAA Court in connection with the transactions
contemplated hereby and in the other Transaction Documents (collectively, the
“Bankruptcy Consents”), each of Sellers has the requisite corporate or
partnership power and authority to own or lease and to operate and use the
Acquired Assets and carry on the Business as now conducted and to enter into,
deliver and perform its obligations pursuant to each of the Transaction
Documents to which it is or will become a party.

 

(b)           Each of Sellers is qualified to do business and to own and operate
its Acquired Assets, as applicable in each jurisdiction in which its ownership
of property or conduct of business relating to the Business requires it to so
qualify, except to the extent that the failure to be so qualified has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

40

--------------------------------------------------------------------------------


 

Section 4.2            Subsidiaries and Investments.

 

(a)           Schedule 4.2(a) of the Sellers Disclosure Letter sets forth, with
respect to each Seller, the name of each Person in which such Seller holds any
Equity Interests, as well as the number, type, class and series of such Equity
Interests issued to such Seller. Except as set forth in Schedule 4.2 of the
Sellers Disclosure Letter, Sellers do not, directly or indirectly, own, of
record or beneficially, any Equity Interest in any Person.

 

(b)           Each of the Acquired Entities is duly formed or organized, validly
existing and in good standing (or its equivalent, if applicable) under the
applicable Laws of the jurisdiction of its incorporation or organization, has
all requisite corporate or other organizational power and authority to own its
properties and to carry on its businesses as now conducted and is qualified to
do business and is in good standing (or its equivalent) in every jurisdiction in
which its ownership of property or its conduct of business as now conducted
requires it to qualify, except in each such case where the failure to be so
qualified would not have a Material Adverse Effect.  Except as set forth on
Schedule 4.2(b) of the Sellers Disclosure Letter, with respect to each Acquired
Entity, there are no (i) authorized, issued or outstanding Equity Interests of
such Acquired Entity, or agreement regarding the sale or transfer of Equity
Interests of such Acquired Entity, (ii) securities convertible or exchangeable
into any Equity Interest of such Acquired Entity, (iii) options, warrants,
purchase rights, subscription rights, preemptive rights, conversion rights,
exchange rights, calls, puts, rights of first refusal or other rights, contracts
or agreements that provide for or require such Acquired Entity to issue, sell or
otherwise cause to become outstanding or to acquire, repurchase or redeem any
Equity Interest of such Acquired Entity, or (iv) stock appreciation, phantom
stock, profit participation or similar rights with respect to such Acquired
Entity. Except as set forth on Schedule 4.2(b) of the Sellers Disclosure Letter,
each outstanding Equity Interest of each Acquired Entity held by any Seller or
any Acquired Entity is duly authorized, validly issued, fully paid and
nonassessable (as applicable), was issued free of preemptive or similar rights
and has been issued pursuant to a valid exemption from registration under all
applicable Laws.

 

(c)           Schedule 4.2(c) of the Sellers Disclosure Letter sets forth
(i) the address (including city, county, state, or other jurisdiction and zip
code) of each Acquired Investment and (ii) the jurisdiction of formation or
organization of each Acquired Investment.  Schedule 4.2(c) of the Sellers
Disclosure Letter sets forth an accurate and, to the Knowledge of Sellers, a
complete listing of the percentage of outstanding Equity Interests of each
Acquired Investment held by any Seller or, as applicable, any Acquired Entity.

 

(d)           A list of all of the Organizational Documents of each Acquired
Entity and (to the extent in Sellers’ possession) each Acquired Investment, in
each case as amended, as of the date hereof (collectively, the “Acquired Person
Organizational Documents”), is set forth on Schedule 4.2(d) of the Sellers
Disclosure Letter; true and complete copies of each of the Acquired Person
Organizational Documents have been made available for review by Purchaser,
which, in the case of any Acquired Investment, is only to the extent in such
Seller’s possession and to the Knowledge of Sellers.  Except as set forth on
Schedule 4.2(d) of the Sellers Disclosure Letter, none of Sellers is, directly
or indirectly, subject to any obligation or requirement to provide capital
contributions to, or invest in any Person other than as set forth in the
Acquired Person Organizational Documents.

 

41

--------------------------------------------------------------------------------


 

(e)           Except as set forth in the Acquired Person Organizational
Documents, no Person is a party or subject to any agreement or understanding
which affects or relates to the voting or giving of written consents (i) with
respect to any Equity Interest in any Acquired Entity, or (ii) by a member of
the board of managers, board of directors or other similar body of such Acquired
Entity.

 

Section 4.3            Authorization; Binding Effect; No Breach.

 

(a)           Subject to the receipt of the Bankruptcy Consents, the execution,
delivery and performance of this Agreement by each Seller has been duly
authorized by such Seller. Subject to receipt of the Bankruptcy Consents, and
assuming due authorization, execution and delivery by Purchaser, this Agreement
will constitute a legal, valid and binding obligation of each Seller,
enforceable against it in accordance with its terms.

 

(b)           Except as a result of the Bankruptcy Proceedings, the execution,
delivery and, subject to the receipt of the Bankruptcy Consents, performance by
each Seller of the Transaction Documents to which such Seller is, or on the
Closing Date will be, a party do not and will not conflict with or result in a
material breach of the terms, conditions or provisions of, constitute a material
default under, result in a material violation of, result in the creation or
imposition of any Lien (other than a Permitted Encumbrance or Assumed Liability)
upon any of the Acquired Assets, or require any Consent (other than the
Antitrust Approvals and the Bankruptcy Consents) or other action by or
declaration or notice to any Government Entity pursuant to (i) the articles,
charter, by-laws, partnership agreement or operating agreement of the relevant
Sellers or any Acquired Entity, (ii) any Material Contract (assuming each
Material Contract is an Assigned Contract) to which the relevant Seller is a
party or to which any of its Acquired Assets is subject, (iii) any material
Order to which any Seller or any of the Acquired Assets are subject, or (iv) any
material Laws to which any Seller or any of the Acquired Assets are subject.

 

Section 4.4            Title to Tangible Assets.  Immediately prior to Closing,
Sellers will have, and, upon delivery to Purchaser on the Closing Date of the
instruments of transfer contemplated by Section 2.8(c), and subject to the terms
of the Sale Orders, Sellers will thereby transfer to Purchaser good, legal, and
valid title to, or, in the case of property leased or licensed by Sellers, a
valid leasehold or licensed interest in, all of the Acquired Assets, free and
clear of all Liens, except (i) for the Assumed Liabilities and (ii) for
Permitted Encumbrances.

 

Section 4.5            Material Contracts.

 

(a)           Schedule 4.5(a) of the Sellers Disclosure Letter sets forth a
complete list, as of the date hereof, of each of the following Contracts to
which a Seller or an Acquired Entity is a party (each such Contract set forth,
or required to be set forth, upon Schedule 4.5(a) of the Sellers Disclosure
Letter, a “Material Contract”):

 

(i)            in the most recent fiscal year of Sellers resulted in, or is
reasonably expected by its terms in the future to result in, the payment or
receipt by Sellers or the Acquired Entities, taken as a whole, of more than
$1,000,000 per annum in the aggregate;

 

42

--------------------------------------------------------------------------------


 

(ii)           materially restricts the Business from engaging in any business
activity anywhere in the world;

 

(iii)          is a material joint venture Contract or partnership or which
otherwise involves the sharing of profits, losses, costs or liabilities in any
material fashion with any other Person;

 

(iv)          is a material Contract (x) pursuant to which rights in, to, or
under Transferred Intellectual Property are granted (including pursuant to which
such Intellectual Property is licensed by or to the Company), or (y) that
contains a covenant not to sue or a co-existence agreement involving Transferred
Intellectual Property, in each case, other than (A) non-exclusive licenses of
generally commercially available Software with aggregate annual license,
maintenance, or other fees of less than $100,000, and (B) confidentiality
agreements executed in the Ordinary Course;

 

(v)           has as a party thereto any Material Customer, Material Supplier or
Material Licensor (other than purchase orders executed or submitted in the
Ordinary Course);

 

(vi)          is an employment or consulting Contract (other than customary
offer letters that do not contain direct severance terms), transaction bonus or
retention agreement, or change in control or severance agreement;

 

(vii)         is a Collective Labor Agreement;

 

(viii)        is a Contract relating to any loan or advances to, or any
investments in, any Person (other than another Seller or Acquired Entity or
advances of expenses to employees in the Ordinary Course);

 

(ix)          is a Contract relating to any Indebtedness of any Seller or
Acquired Entity (A) mortgaging, pledging or otherwise placing a Claim or Lien on
any material portion of the assets of any Seller, (B) guarantying any obligation
of any Third Party or (C) that otherwise involves Indebtedness in excess of
$1,000,000; provided, that any Contract that is solely between or among Sellers,
on the one hand, or solely between and among the Acquired Entities, on the other
hand, shall be excluded from this clause (ix);

 

(x)           is a letter of credit, performance bond or similar guarantee or
credit support obligation;

 

(xi)          is a Lease;

 

(xii)         is a Contract under which any Seller or Acquired Entity is the
lessor or sublessor of any real property; or

 

(xiii)        is a Contract under which any Seller or Acquired Entity is lessee
of, or holds or operates any personal property owned by any other party,
involving annual payments by Sellers or the Acquired Entities in excess of
$250,000.

 

43

--------------------------------------------------------------------------------


 

(b)           Each Material Contract is in full force and effect and is a valid
and binding obligation of the Seller party thereto and, to the Knowledge of
Sellers, the other parties thereto, in accordance with its terms and conditions,
except as such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors’ rights generally or general principles of public policy or
equity.  Upon entry of the Sale Orders and payment of any applicable Cure Costs,
(i) no Seller or Acquired Entity will be in material breach or material default
of its obligations under any of the Material Contract that are Assigned
Contracts (ii) no condition will exist that with notice or lapse of time or both
would constitute a default under any of the Material Contracts that are Assigned
Contracts, and (iii) to the Knowledge of Sellers, no other party to any of the
Material Contracts that are Assigned Contracts is in material breach or material
default thereunder.

 

(c)           Sellers have made available to Purchaser a true, correct and
complete copy of each Material Contract, together with all amendments, waivers
or other changes thereto.

 

Section 4.6            Intellectual Property.

 

(a)           Except as set forth on Schedule 4.6(a)(i) of the Sellers
Disclosure Letter, the Transferred Intellectual Property includes all of the
material Intellectual Property that is necessary for the conduct of the
Business, and Sellers own, or have a valid right to use, free and clear of all
Liens (other than Permitted Encumbrances), all material Transferred Intellectual
Property. (i) To the Knowledge of Sellers, all material Trademarks owned by
Sellers and included in the Transferred Intellectual Property (the “Material
Owned Trademarks”) that are registered with the United States Patent and
Trademark Office or applicable foreign offices are in compliance with all
material requirements of such applicable registration offices; (ii) to the
Knowledge of Sellers, no Person possesses any rights that would restrict or
conflict with the use by Sellers of the Material Owned Trademarks; (iii) all
products and materials bearing a registered Material Owned Trademark also bear
the proper federal registration notice where required by applicable Law; and
(iv) Sellers have used commercially reasonable efforts to enforce appropriate
quality control measures to maintain the validity and enforceability of the
Material Owned Trademarks that they have licensed or otherwise permitted any
other Person to use.

 

(b)           Schedule 4.6(b) of the Sellers Disclosure Letter sets forth a
true, correct, and complete list (including for each item the owner name(s),
registration or application number, and jurisdiction), as of the date hereof, of
all U.S., Canadian and other non-U.S. (i) issued Patents, and all pending
applications for Patents, (ii) registered Trademarks, and all pending
applications for Trademark registration, (iii) registered Copyrights, and all
pending applications for Copyright registration, and (iv) domain names, in each
case which is owned by a Seller. To the Knowledge of Sellers, all of the
Intellectual Property required to be set forth in Schedule 4.6(b) of the Sellers
Disclosure Letter is subsisting, valid, and enforceable, subject to any
applicable bankruptcy, insolvency (including Laws related to fraudulent
transfers), reorganization, moratorium or similar Law.

 

(c)           (i) To the Knowledge of Sellers, the conduct of the Business
(including the products and services currently sold, or in the past three
(3) years, or provided by or on behalf of Sellers) does not infringe,
misappropriate, or otherwise violate, any Person’s

 

44

--------------------------------------------------------------------------------


 

Intellectual Property in any material respect; (ii) except as set forth on
Schedule 4.6(c)(ii) of the Sellers Disclosure Letter, no such claims or Actions
have been asserted or, to the Knowledge of Sellers, threatened in writing
against any Seller or any other Person within the past three (3) years; (iii) to
the Knowledge of Sellers, no Person is infringing, misappropriating, or
otherwise violating, any Transferred Intellectual Property owned by Sellers;
(iv) no such claims or Actions have been asserted or threatened against any
Person by Sellers or any other Person within the past three (3) years; and
(v) no Seller has received any written claim contesting the ownership, use,
validity, registrability, or enforceability of any material Transferred
Intellectual Property. Except as disclosed on Schedule 4.6(c)(ii) of the Sellers
Disclosure Letter, none of the material Transferred Intellectual Property is
subject to any outstanding consent, settlement, or Order materially restricting
the use or ownership thereof by Sellers.

 

(d)           Except as set forth on Schedule 4.6(d)(i) of the Sellers
Disclosure Letter, Sellers have taken commercially reasonable measures to
maintain, enforce, and protect the confidentiality of the Transferred
Intellectual Property. To the Knowledge of Sellers, each past and present
employee, consultant, or contractor of Sellers who has developed material
Transferred Intellectual Property or had access to material confidential
information used or held for use in the Business, has entered into a written
agreement pursuant to which such Person (i) agrees to protect the
confidentiality of trade secrets and other confidential information of the
Business, and (ii) where such Person has been involved in the conception,
development, reduction to practice or other creation of any material Transferred
Intellectual Property, assigns to one of the Sellers all of such Transferred
Intellectual Property, without any Liens or restrictions whatsoever on the use
or ownership of such Transferred Intellectual Property, in accordance with
applicable Laws, and each such agreement is valid and enforceable in accordance
with its terms, and to the Knowledge of Sellers, no such Person has breached any
such agreement.

 

(e)           Except as set forth on Schedule 4.6(e) of the Sellers Disclosure
Letter, the consummation of the transactions contemplated by this Agreement will
not result in the loss or impairment of or payment of any additional material
amounts (such additional amounts, for clarity, being in excess of the amounts
that would otherwise be due and payable pursuant to the terms of a Contract, had
the consummation of the transactions not occurred) with respect to, nor require
the consent of any other Person in respect of, Purchaser’s or Designated
Purchasers’ right to own, use, or hold for use any of the Transferred
Intellectual Property or Business Systems in a manner identical to the manner in
which such Transferred Intellectual Property and Business Systems were owned or
used by Sellers in the conduct of the Business immediately prior to the Closing
Date.

 

(f)            Except as set forth on Schedule 4.6(f)(i) of the Sellers
Disclosure Letter or as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) to the Knowledge of Sellers,
there has not been any failure, breakdown, continued substandard performance or
other adverse events, including breaches or unauthorized access, that has
occurred with respect to any Software, hardware, network or other computer
systems owned, licensed or leased by Sellers and used in the operation of the
Business (collectively, the “Business Systems”); and (ii) Sellers have taken
commercially reasonable actions to protect the confidentiality, integrity and
security of the Business Systems (and all information and transactions stored or
contained therein or transmitted thereby) against any

 

45

--------------------------------------------------------------------------------


 

unauthorized use, access, interruption, modification or corruption, including
the implementation of, and compliance with, commercially reasonable (A) data
backup, (B) disaster avoidance and recovery procedures, and (C) business
continuity procedures.

 

(g)           Except as set forth on Schedule 4.6(g) of the Sellers Disclosure
Letter, (x) Sellers are, and for the twenty-four (24) months immediately
preceding the date of this Agreement have been, in material compliance, in
connection with the operation of the Business, with (i) all applicable data
protection or privacy Laws and applicable Laws with respect to the sending of
commercial electronic messages, (ii) privacy policies that concern or govern the
collection or use of personal or other sensitive information, and (iii) industry
standards (including, if applicable, the Payment Card Industry Data Security
Standards) relating to privacy and data security; and (y) to the Knowledge of
Sellers, in the twenty-four (24) months immediately preceding the date of this
Agreement, there have not been any complaints, notices, audits, proceedings, or
investigations conducted, or claims asserted by an Person, regarding (A) any
actual or alleged security breach or other unauthorized use of or access to the
Business Systems (including the data stored therein) or (B) the collection or
use of personal or other sensitive information by any Person in connection with
the Business.

 

Section 4.7            Litigation. Except for the Bankruptcy Proceedings (and
the Actions related thereto), as of the date hereof, (a) there is, and for the
previous three (3) years has been, no Action pending before any Government
Entity and, to the Knowledge of Sellers, no Person has threatened in writing to
commence any such Action, that relates to any of the Acquired Assets or the
Business, that, in any such case, seeks monetary relief in an amount exceeding
$250,000 for any individual claim or for a series of related claims or any
equitable relief that would reasonably be expected to materially impair the
operation of the Business or other regulatory or criminal penalty or that has
had or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (b) there is no Order outstanding to which any
Seller is, or any of the Acquired Assets (including any Acquired Entity) is,
subject.

 

Section 4.8            Financial Statements.  The unaudited consolidated
financial statements of the Company as of May 31, 2016 and Most Recent Seller
Financial Statements (including all related notes and schedules) (a) fairly
presented in all material respects the consolidated financial position of the
Company and its consolidated Subsidiaries, as at the respective dates thereof,
and the consolidated results of their operations, their consolidated cash flows
for the respective periods then ended and changes in stockholders’ equity for
the respective periods then ended (subject, in the case of the unaudited
statements, to normal year-end audit adjustments and to any other adjustments
described therein, including the notes thereto, in each case which are not
material) and (b) have been prepared in all material respects in conformity with
GAAP (except, in the case of the unaudited statements, as permitted by the SEC
and Canadian Securities Law) applied on a consistent basis during the periods
involved (in each case, except as may be indicated therein or in the notes
thereto).

 

Section 4.9            Compliance with Laws; Consents.

 

(a)           No Seller and no Acquired Entity is, nor in the past three
(3) years has any Seller or Acquired Entity been, in violation of any applicable
Law in connection with the Business, except where such violations have not had
and would not reasonably be expected to

 

46

--------------------------------------------------------------------------------


 

have, individually or in the aggregate, a Material Adverse Effect. No Seller or
Acquired Entity has received any notice or written claims from any Government
Entity within the last three (3) years preceding the date hereof relating to any
non-compliance of the Business or the Acquired Assets with any applicable Law
nor is there any such notice or claim pending or, based on the Knowledge of
Sellers, any such notice or claim threatened, except where such claim has not
had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(b)           (i) All the Consents of Government Entities necessary for the
conduct of the Business as conducted on the date hereof, have been duly obtained
and are in full force and effect, except where the absence of any of such
Consents has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and (ii) the relevant Sellers and
Acquired Entities are in compliance with the terms of each of such Consents,
except where such non-compliance has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
No Seller or Acquired Entity has received any notice or written claim from any
Government Entity relating to any non-compliance of the Business or the Acquired
Assets with such Consents, nor is there any such notice or claim pending or,
based on the Knowledge of Sellers, any such notice or claim threatened, except
where such non-compliance has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(c)           In the past three (3) years, none of the Company or any of its
Subsidiaries has, whether voluntarily or as a result of any action by any
Government Entity or trade or consumer group, generally recalled or withdrawn
(or been requested to recall or withdraw) a Product manufactured, distributed or
sold by or on behalf of the Company or any Subsidiary and no such recall or
proceeding is pending or, to the Knowledge of Sellers, threatened against the
Company or any of its Subsidiary.

 

(d)           In the past three (3) years, there have been no material Claims
against the Company or any Subsidiary alleging any material defects in any of
the services or Products manufactured, distributed or sold by or on behalf of
the Company or any Subsidiary or alleging any failure of such Products or
services to meet applicable specifications, warranties, or contractual
commitments in any material respect.

 

(e)           Neither the Company nor any of its Subsidiaries, nor any of their
respective officers, directors or employees, nor to the knowledge of the
Company, any agent or other Third Party representative acting on behalf of the
Company or any of its Subsidiaries, has at any time during the past three
(3) years made any unlawful payment or given, offered, promised, or authorized
or agreed to give, any money or thing of value, directly or indirectly, to any
Government Official or other Person in violation of any applicable
Anti-Corruption Laws.  The Company and its Subsidiaries have systems and
controls in place that are reasonably designed to maintain complete and accurate
books and records, including records of payments to any agents, consultants,
representatives, Third Parties and Government Officials.

 

(f)            The Company and its Subsidiaries have implemented and maintain in
effect written policies, procedures and internal controls, including an internal
accounting controls system, that are reasonably designed to prevent, deter and
detect violations of applicable Anti-

 

47

--------------------------------------------------------------------------------


 

Corruption Laws and Trade Control Laws.  During the three (3) years prior to the
date hereof, neither the Company nor any of its Subsidiaries has, in connection
with or relating to the business of the Company or any of its Subsidiaries,
received from any Government Entity or any other Person any notice, inquiry, or
internal or external allegation; made any voluntary or involuntary disclosure to
a Government Entity; or conducted any internal investigation or audit concerning
any actual or potential material violation or wrongdoing related to Trade
Control Laws or Anti-Corruption Laws.

 

(g)           Neither the Company nor any of its Subsidiaries, nor any of their
respective officers, directors or employees, nor to the knowledge of the
Company, any agent or other third party representative acting on behalf of the
Company or any of its Subsidiaries, is currently, or has in the last three
(3) years: (i) been a Sanctioned Person, (ii) engaged in any dealings or
transactions with any Sanctioned Person or in any Sanctioned Country, to the
extent such activities violated applicable Sanctions Laws; (iv) otherwise
violated in any material respect applicable Trade Control Laws including,
without limitation, Sanctions Laws, export control laws, valuation,
classification, or duty treatment requirements of imported merchandise, the
eligibility requirements of imported merchandise for favorable duty rates or
other special treatment, country of origin marking requirements, and other U.S.
import laws administered by U.S. Customs and Border Protection, Canadian import
laws administered by the Canada Border Services Agency, and the anti-boycott
Laws administered by the U.S. Department of Commerce and U.S. anti-boycott Laws.

 

Section 4.10         Real Property.

 

(a)           Schedule 4.10(a) of the Sellers Disclosure Letter sets forth, as
of the date hereof, (i) all unexpired leases, subleases, licenses or other
occupancy agreements (collectively, the “Leases”) (or other property interests)
for real property under which any Seller or Acquired Entity is a lessee,
licensee or occupant and that are Assigned Contracts (collectively, the “Leased
Real Property”), (ii) each lease, license or occupancy agreement in favor of any
Third Party affecting any Leased Real Property and (iii) all of the Actions
currently pending by or against Sellers which pertain to the Leased Real
Property, other than those Actions that have not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
None of the Sellers or any of their respective Subsidiaries owns any real
property.

 

(b)           Sellers have received all Consents that are necessary or
appropriate in connection with Sellers’ or any Acquired Entity’s occupancy,
operation, ownership or leasing of the Leased Real Property, and the present use
of the Leased Real Property does not violate the Consents applicable thereto,
except where the failure to receive, or violation of, a Consent has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(c)           No Seller or Acquired Entity has received written notice, nor is
there pending or, to the Knowledge of Sellers, is there any threatened
(i) condemnation, eminent domain, expropriation or similar proceeding affecting
the Leased Real Property except as set forth in Schedule 4.10(c) of the Sellers
Disclosure Letter, (ii) proceeding to change the zoning classification of any
portion of the Leased Real Property or (iii) imposition by a Government Entity
of any special assessments for public betterments affecting the Leased Real
Property,

 

48

--------------------------------------------------------------------------------


 

which in any case has had or would reasonably be expected to have, individually
or in the aggregate, have a Material Adverse Effect.

 

(d)           Upon entry of the Sale Orders and payment of the Cure Costs,
(i) no Seller or Acquired Entity will be in breach or default of its obligations
under any of the Leases that is an Assigned Contract, (ii) no condition exists
that with notice or lapse of time or both would constitute a default under any
of the Leases that is an Assigned Contract, and (iii) to the Knowledge of
Sellers, no other party to any of the Leases that is an Assigned Contract is in
breach or default thereunder.

 

(e)           Except as set forth in Schedule 4.10(e) of the Sellers Disclosure
Letter, each Lease is valid and subsisting, in full force and effect, unamended
by oral or written agreement, and the tenant thereunder is entitled to the full
benefit and advantage of each Lease in accordance with its terms.

 

(f)            A true, correct and complete copy of each Lease has been made
available to Purchaser.

 

Section 4.11         Environmental Matters.

 

(a)           The Business, the Acquired Assets and the Leased Real Property are
and, for the last three (3) years, have been in compliance with Environmental
Laws and Sellers and the Acquired Entities have obtained and are and have been,
for the last three (3) years, in compliance with all Environmental Permits,
required under applicable Environmental Laws, except where failure to comply
with Environmental Laws, or to obtain or comply with Environmental Permits, has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Neither Sellers nor the Acquired Entities
have received any written communication from any Person, whether from a
Government Entity, citizens group, employee or otherwise, alleging that the
Business, the Acquired Assets or the Leased Real Property is not in compliance
with Environmental Laws, except for any written communication that has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

(b)           There are no Environmental Claims relating to the Business, Leased
Real Property or the Acquired Assets pending or threatened against any Seller or
Acquired Entity, except, in each case, those Environmental Claims that have not
had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. There are no current or past actions,
activities, circumstances, conditions, events or incidents, including the
Release, threatened Release or presence of any Hazardous Material, which would
reasonably be expected to form the basis of any Environmental Claim or would
reasonably be expected to give rise to any Liability under Environmental Laws
relating to the Business, Leased Real Property or the Acquired Assets, except,
in each case, which have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(c)           To the Knowledge of Sellers, no Hazardous Materials are present
at, on, under or adjacent to any properties (including the Leased Real
Property), and neither Sellers nor the Acquired Entities have manufactured,
distributed, sold, Released, or exposed any Person to,

 

49

--------------------------------------------------------------------------------


 

any Hazardous Materials, in each case that would reasonably be expected to
result in Liabilities, including obligations for Cleanup, to any Seller or
Acquired Entity pursuant to Environmental Laws, except those Liabilities or
obligations that have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(d)           Sellers have delivered or otherwise made available for inspection
to Purchaser copies of all material reports, studies, audits, analyses, tests,
monitoring data, Environmental Permits, or documents possessed by or under the
reasonable control of Sellers and the Acquired Entities pertaining to any
environmental or public or worker health and safety (as it relates to exposure
to Hazardous Materials) matter with respect to the Acquired Assets, Leased Real
Property or Business.

 

Section 4.12         Labor and Employee Benefits Matters.

 

(a)           Schedule 4.12(a) of the Sellers Disclosure Letter contains an
accurate and complete list, as of the date hereof, of all material Seller
Employee Plans. Sellers have provided Purchaser with a complete and current copy
of the plan document of each material Seller Employee Plan or, if such plan
document does not exist, an accurate written summary of such Seller Employee
Plan, together with all current booklets and current, material communications
concerning such Seller Employee Plan having been provided to persons entitled to
benefits under such plan and copies of all material documents relating to such
Seller Employee Plan, including, as applicable: (i) the most recent trust
agreements, funding agreements, insurance contracts and policies, investment
management agreements, subscription and participation agreements, benefit
administration contracts and financial administration contracts; (ii) the most
recent financial and accounting statements and reports; (iii) the two (2) most
recent actuarial reports (whether or not such reports were filed with a
Government Entity) and any supplemental cost certificates filed with any
Government Entity within the last two (2) plan years; and (iv) the most recent
annual information returns or other returns filed with any Government Entity,
and (v) any material correspondence with, any Government Entity within the
thirty-six (36) months preceding the date of this Agreement.

 

(b)           Except to the extent such disclosure is prohibited by Law,
including Laws relating to privacy, Schedule 4.12(b) of the Sellers Disclosure
Letter sets forth the name or employee identification number, job title, date of
hire, salary or hourly rate, union/non-union status, job location, and bonus and
incentive targets (as applicable) of each Employee as of the date hereof. The
information contained in Schedule 4.12(b) of the Sellers Disclosure Letter in
respect of the Employees (the “Employee Information”) is accurate in all
material respects as of the date hereof.

 

(c)           There is no, and for the past three (3) years has not been any,
actual or, to the Knowledge of Sellers, threatened strike, labor dispute,
slowdown, lockout, picketing or work stoppage against Sellers or the Acquired
Entities.

 

(d)           Schedule 4.12(d) of the Sellers Disclosure Letter lists, as of the
date hereof, all the Collective Labor Agreements that pertain to the Employees.
In the past three (3) years, to the Knowledge of Sellers, no petition has been
filed or proceedings instituted by a union, collective bargaining agent,
employee or group of employees with any Government Entity

 

50

--------------------------------------------------------------------------------


 

seeking recognition or certification of a collective bargaining agent with
respect to any Employees or former employees, and, to the Knowledge of Sellers,
no organizational effort is currently being made or has been threatened by or on
behalf of any union, employee, group of employees or collective bargaining agent
to organize any Employees. Sellers have made available to Purchaser a true and
complete copy of the Collective Labor Agreements listed in Schedule 4.12(d) of
the Sellers Disclosure Letter.

 

(e)           With respect to each Transferred Employee Plan: (i) if intended to
qualify under Section 401(a), 401(k) or 403(a) of the Code, such plan and the
related trust are so qualified and have received a favorable determination
letter from the IRS, or such plan consists of a master or prototype plan that
has received a favorable opinion letter from the IRS that has not been revoked,
and to the Knowledge of Sellers there is no basis for the revocation of such
letter; (ii) it is and has been established, registered, amended, funded,
administered and invested in compliance in all material respects, with its
terms, applicable Law and any Collective Labor Agreements, as applicable, and
Sellers have not received any notice from any Person or Government Entity
questioning or challenging such compliance for which Liability would remain;
(iii) there is no Action, investigation by a Government Entity, or pending or
threatened claims against, by or on behalf of any Transferred Employee Plan or
the Acquired Assets, or the fiduciaries or administrators thereof, in their
capacities as such (other than routine claims for benefits), and to the
Knowledge of Sellers no fact exists that could reasonably be expected to give
rise to any such Action, investigation or claim; (iv) there have not been any
prohibited transactions within the meaning of Section 4975 of the Code or
Section 406 of ERISA and no breaches of fiduciary duty (as determined under
ERISA) with respect to any Transferred Employee Plan for which Liability would
remain; and (v) all required employee and employer contributions (other than
special amortization payments since the Petition Date to such plans that are
Canadian registered pension plans), distributions, reimbursements, payments,
premiums and expenses, to or in respect of, such Transferred Employee Plans have
been timely paid in full or, to the extent not yet due, have been adequately
accrued.

 

(f)            Except as disclosed in Schedule 4.12(f) of the Sellers Disclosure
Letter or any Collective Labor Agreement, Sellers have no formal plan and have
made no promise or commitment, whether legally binding or not, to create any
additional Seller Employee Plan, or to improve or change the benefits provided
under any Seller Employee Plan.

 

(g)           Except as set forth in Schedule 4.12(g) of the Sellers Disclosure
Letter, no Acquired Assets of any Transferred Employee Plan are invested in
units of a unitized trust sponsored by a Seller, and where the Acquired Assets
of any Transferred Employee Plan are invested in units of a unitized trust
sponsored by a Seller, no entity other than any Seller or a Person acting in
relation to a Transferred Employee Plan holds units of any such unitized trust
and the unitized trust has been established, qualified, invested and
administered in all material respects in accordance with the terms of such
unitized trust and all applicable Law.

 

(h)           All data necessary to administer each Transferred Employee Plan is
in the possession of Sellers or their agents and is in a form that is reasonably
sufficient for the proper administration of the Transferred Employee Plan in
accordance with its terms and all Laws and such data is complete and correct in
all material respects.

 

51

--------------------------------------------------------------------------------


 

(i)            Except as disclosed in Schedule 4.12(i) of the Sellers Disclosure
Letter, there are no unfunded liabilities in respect of any Transferred Employee
Plans that are required to be funded under applicable Law, as applicable,
including going concern unfunded liabilities, wind-up deficiencies and solvency
deficiencies.

 

(j)            There is no entity, other than Sellers and their respective
Subsidiaries, participating in any of the Transferred Employee Plans.

 

(k)           No Seller Employee Plan is, and no Seller or any Affiliate of any
Seller has any Liability under or with respect to: (i) a “defined benefit plan”
(as defined in Section 3(35) of the ERISA) or a pension plan with a “defined
benefit provision” within the meaning of Subsection 147.1(1) of the Tax Act or
any plan that is or was subject to Title IV of ERISA or Section 412 of the Code;
or (ii) a “multiemployer plan” as defined in Section 3(37) of ERISA or the
applicable Law of another jurisdiction.

 

(l)            Except as set forth in Schedule 4.12(l) of the Sellers Disclosure
Letter, the consummation of the transactions contemplated by this Agreement
(whether alone or together with any other event, including the termination of
employment) will not (i) entitle any Employee or former employee or any other
current or former individual service provider of the Business to receive any
compensation, severance pay, unemployment compensation or any other payment, in
each case that would not be payable absent consummation of the transactions
contemplated by this Agreement, or accelerate the time of payment, funding or
vesting, or increase the amount of compensation or benefits due any such
Employee or former employee or such current or former individual service
provider (other than under any plan, program or arrangement with respect to
which Purchaser or any Affiliate have no direct, indirect or contingent
liability), (ii) give rise to any Liability under any Transferred Employee Plan,
including any accelerated or increased funding requirements or any withdrawal
liability, (iii) limit or restrict the right of Purchaser or any Affiliate to
merge, amend or terminate any Transferred Employee Plan, or (iv) give rise to
the payment of any amount that would subject any Employee or former employee or
any other current or former individual service provider of the Business to
Section 4999 of the Code or result in the non-deductibility of any payment under
Section 280G of the Code.

 

(m)          Except as set forth in Schedule 4.12(m) of the Sellers Disclosure
Letter, no Seller Employee Plan provides welfare benefits, including death or
medical benefits (whether or not insured) beyond retirement or other termination
of service, other than coverage mandated solely by applicable Law, or the full
costs of which are borne by participants and not by the employer or sponsor.

 

(n)           The Business is, and for the past three (3) years has been, in
compliance in all material respects with all applicable Laws respecting
employment and employment practices, including all Laws respecting terms and
conditions of employment, health and safety, wages and hours, worker
classifications, child labor, immigration, employment discrimination, disability
rights or benefits, equal opportunity, pay equity (including maintenance of pay
equity), Government Entity sponsored plans, including pension, social security,
withholding and payment of payroll Taxes, parental insurance, prescriptions
drugs and similar plans, plant closures and layoffs, affirmative action,
workers’ compensation, labor relations, collective bargaining, employee leave
issues and unemployment insurance.  In the past three (3) years, Seller has not

 

52

--------------------------------------------------------------------------------


 

implemented or announced any employee layoffs or plant closings triggering
obligations under the Worker Adjustment Retraining and Notification Act or any
other foreign, state, or local Law respecting employee layoffs or plant
closings.

 

(o)           Except as set forth on Schedule 4.12(o) of the Sellers Disclosure
Letter, during the past three (3) years the Business has not received (i) notice
of any unfair labor practice charge or of any complaint pending or threatened
against it before the National Labor Relations Board or any other Government
Entity, (ii) notice of any charge or complaint with respect to or relating to it
pending before the Equal Employment Opportunity Commission or any other
Government Entity responsible for the prevention of unlawful employment
practices, (iii) notice of the intent of any Government Entity responsible for
the enforcement of labor, employment, wages and hours of work, pay equity, human
rights, worker classification, child labor, immigration, or occupational safety
and health laws to conduct an inspection or investigation with respect to or
relating to it or notice that such inspection or investigation is in progress,
(iv) notice of violation, infringement, breach or lack of compliance by any
Government Entity responsible for the enforcement of labor, employment, wages
and hours of work, pay equity, human rights, worker classification, child labor,
immigration, or occupational safety and health laws, or (v) notice of any Action
pending or threatened in any forum by any Government Entity, by any union or
bargaining agent, or by or on behalf of any Employee or former employee, any
applicant for employment or classes of the foregoing alleging breach of any
express or implied contract of employment, any applicable Law governing labor or
employment, including all Law respecting wages and hours or work, pay equity,
human rights, worker classification, child labor, immigration or occupation
safety and health or the termination of employment or any discriminatory,
wrongful or tortious conduct in connection with the employment relationship.

 

(p)           To the Knowledge of Sellers, no Employee is in any respect in
material violation of any nondisclosure agreement, common law nondisclosure
obligation, fiduciary duty, noncompetition agreement, restrictive covenant or
other obligation to a former employer of any such employee relating (i) to the
ability of any such Employee to be employed by the Business or to perform their
current job duties and responsibilities or (ii) to the knowledge or use of trade
secrets or proprietary information, or any obligations of the same nature
contained in any employment agreement.

 

(q)           Each Transferred Employee Plan that is a “nonqualified deferred
compensation plan” (within the meaning of Section 409A of the Code) complies in
all material respects with the requirements of Section 409A of the Code and the
regulations thereunder by its terms and has been operated in all material
respects in accordance with such requirements such that no material additional
Taxes are due with respect to any such arrangement under Section 409A of the
Code.

 

(r)            The Business is not a party to, or is otherwise obligated under,
any contract, agreement, plan or arrangement with any current or former
director, officer, employee, consultant, advisor or other service provider of
the Business to provide a gross-up, indemnification, or reimbursement of or
other payment for any Taxes, interest or penalties imposed by Section 409A or
4999 of the Code (or any corresponding provisions of state or local Law related
to Tax).  The Business has made available to Purchaser copies of calculations
related

 

53

--------------------------------------------------------------------------------


 

to Taxes under Section 4999 of the Code and loss of deductibility under
Section 280G of the Code and related interest or penalties, prepared in good
faith (whether or not final) by outside accountants in connection with the
transactions contemplated by this Agreement, if any, with respect to any
Employee whose position is senior vice president or more senior, and upon
written request of Purchaser, shall provide any additional such calculations
prepared on behalf of the Business with respect to other employees as soon as
practicable following the date hereof; provided, that this Section 4.12(r) shall
not obligate Sellers to prepare or undertake to prepare any such calculations to
the extent not already prepared.

 

Section 4.13         Taxes.

 

(a)           All material Tax Returns required to have been filed by Sellers or
any of the Acquired Entities have been duly and timely filed and are true,
correct and complete in all material respects.

 

(b)           Each Seller and each of the Acquired Entities has timely paid all
material amounts of Taxes due and payable by it.  The accruals and reserves with
respect to Taxes (other than any reserve for deferred Taxes established to
reflect timing differences between book and Tax income) set forth on the Most
Recent Seller Financial Statements are adequate to cover all Taxes of Sellers
and each of the Acquired Entities accruing or payable with respect to Tax
periods (or portions thereof) ending on or before the date of the Most Recent
Seller Financial Statements.  All material amounts of Taxes of Sellers and each
of the Acquired Entities attributable to Tax periods (or portions thereof)
commencing after the date of the Most Recent Seller Financial Statements have
arisen in the Ordinary Course.

 

(c)           Sellers and each of the Acquired Entities have withheld and paid
all material amounts of Taxes required to have been withheld and paid by them to
the appropriate Government Entity in connection with amounts paid or owing to
any employee, independent contractor, creditor, equity holder, or other Third
Party.

 

(d)           No action, suit, proceeding, claim or audit regarding a material
amount of Taxes or any written notice of inquiry of any of the foregoing is
pending against or with respect to Sellers and each of the Acquired Entities
regarding Taxes, and no action, suit, proceeding or audit has been threatened in
writing against or with respect to Sellers and each of the Acquired Entities
regarding a material amount of Taxes.

 

(e)           None of the Acquired Entities is a party to or bound by any Tax
allocation or Tax sharing agreement, and none of the Acquired Entities has any
current or potential obligation to indemnify any Person with respect to Taxes
under Contract (other than customary written commercial agreements entered into
in the Ordinary Course a principal purpose of which does not relate to Taxes),
operation of Law, or U.S. Treasury Regulations Section 1.1502-6 (or applicable
or similar state, local or non-U.S. Law).

 

(f)            No written claim has ever been made by a Tax Authority in a
jurisdiction where any of the Sellers or the Acquired Entities does not file Tax
Returns that any Seller or any of the Acquired Entities is or may be subject to
taxation by such jurisdiction.

 

54

--------------------------------------------------------------------------------


 

(g)           None of the Acquired Entities has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency, which waiver or agreement is still in effect.

 

(h)           There are no Liens for Taxes upon any of the Acquired Assets or
any of the assets of the Acquired Entities, except for Permitted Encumbrances.

 

(i)            None of the Acquired Assets is “tax-exempt bond financed
property” or “tax-exempt use property” within the meaning of Section 168 of the
Code.

 

(j)            None of the Acquired Entities is or has been a party to any
“listed transaction,” as defined in Code Section 6707A(c)(2) of the Code.

 

(k)           None of the Acquired Entities (i) is or has ever been a “passive
foreign investment company” within the meaning of Section 1297 of the Code,
(ii) is subject to any private letter ruling of the U.S. Internal Revenue
Service or any comparable or similar rulings of any Tax Authority or has entered
into any “closing agreement” within the meaning of Section 7121 of the Code (or
any comparable or similar provision of any Tax Law), (iii) has constituted
either a “distributing corporation” or a “controlled corporation” in a
distribution of stock intended to qualify under Section 355(a) of the Code or
Section 361 of the Code (or any comparable or similar provision of any Tax Law),
(iv) has made an election under Section 897(i) of the Code to be treated as a
domestic corporation, (v) is a party to any gain recognition agreement under
Section 367 of the Code or (vi) will have a material amount of taxable income
that will be required under applicable Tax Law to be reported by Purchaser or
any of its Affiliates, including any Acquired Entity, for a taxable period
beginning after the Closing Date which taxable income was realized (or reflects
economic income arising) prior to the Closing Date.

 

(l)            No Seller that is not required to provide the certification of
non-foreign status pursuant to Section 6.3(b) is transferring any “United States
real property interests” (within the meaning of Section 897(c) of the Code) to
Purchaser.

 

(m)          Except as set forth in Schedule 4.13(m) of the Sellers Disclosure
Letter, no Seller is, or has been, registered as a vendor for sales tax purposes
under the laws of British Columbia, Saskatchewan, Manitoba or Ontario.

 

(n)           Sellers and the Acquired Entities have deducted or withheld from
every payment all amounts required by applicable Law to be deducted or withheld
in respect of Taxes that could otherwise result in a Source Deduction Liability,
and have remitted such amounts so deducted or withheld to the applicable Tax
Authority on a timely basis in accordance with applicable Law.

 

Section 4.14         Absence of Certain Developments; No Undisclosed
Liabilities.

 

(a)           Except as required by Law or GAAP, and excluding the Bankruptcy
Proceedings, since May 31, 2016 through the date hereof: (a) Sellers and the
Acquired Entities have conducted the Business in the Ordinary Course; (b) there
have not occurred any facts, conditions, changes, violations, inaccuracies,
circumstances, effects or events that have constituted, or which would be
reasonably likely to result in, individually or in the aggregate, a Material
Adverse Effect; and (c) except as set forth in Schedule 4.14(a) of the Sellers
Disclosure Letter, no Seller or Acquired Entity has taken any action (or
committed to take any action) that, if taken on or after the date hereof, would
require the consent of Purchaser pursuant to any of clauses (i), (iii), (v),
(viii), (xvi), (xvii) or (xviii) of Section 5.7(b).

 

55

--------------------------------------------------------------------------------


 

(b)           The Acquired Entities do not have any Indebtedness or Liabilities
of a nature required to be reflected or reserved against on the face of a
balance sheet prepared in accordance with GAAP (or in the notes thereto), except
Liabilities (a) incurred in connection with the ABL DIP Credit Agreement and/or
the DIP Credit Agreement, (b) incurred since the date of the Most Recent Seller
Financial Statements in the Ordinary Course or as required by applicable Law
(none of which constitutes, results from or is related to, non-compliance with
any Law or Order, any Claim or Action, or any breach of contract, breach of
warranty, tort or infringement), or (c) required to be incurred under this
Agreement.

 

Section 4.15         Material Customers, Suppliers and Licensors.

 

(a)           Schedule 4.15(a) of the Sellers Disclosure Letter contains a
correct and complete list, as of the date hereof, of the identity of the
Material Customers, Material Suppliers and Material Licensors, and, as
applicable, the amount of sales to, purchases from or royalties paid to each
such Material Customer, Material Supplier and Material Licensor, respectively,
during the twelve (12) month period ending on and as of September 30, 2016 (in
the case of Material Customers and Material Suppliers) and the twelve (12) month
period ending May 31, 2016 (in the case of Material Licensors).

 

(b)           Except as set forth on Schedule 4.15(b) of the Sellers Disclosure
Letter, since January 1, 2016, no Material Customer, Material Supplier or
Material Licensor has canceled or terminated, and Sellers have not received, as
of the date hereof, any written notice from any Material Customer, Material
Supplier or Material Licensor that it intends to cancel or otherwise terminate
any of its material Contracts with the Company or its Subsidiaries or to
materially decrease its usage of the Products or services of, or supply of
Products or services to, the Company or its Subsidiaries. To the Knowledge of
Sellers, as of the date hereof, no current Material Customer, Material Supplier,
or Material Licensor intends, within 90 days following the date hereof, to
terminate or materially alter its business relations with the Company or any
Subsidiary, either as a result of the transactions contemplated by this
Agreement or otherwise.

 

Section 4.16         Affiliate Transactions. Except for this Agreement and the
other Transaction Documents, no Affiliate or any other Person not acting at
arm’s length (within the meaning of the Tax Act) of any Seller (other than any
other Seller or any of its Subsidiaries) (a) is a Material Customer, Material
Supplier or Material Licensor (or, to the Knowledge of Sellers, a controlling
equityholder thereof), (b) is a party to any Material Contract with any Seller
or Acquired Entity that results in payment or receipt by the Business of more
than $500,000 per annum in the aggregate, (b) has any Action against any Seller
or Acquired Entity, (d) has a loan outstanding from any Seller or Acquired
Entity or (c) owns any material assets that are used in the Business.

 

Section 4.17         Insurance.  Schedule 4.17 of the Sellers Disclosure Letter
lists and describes, as of the date hereof, all policies of insurance owned,
held, or maintained by or for the benefit of Sellers or any Acquired Entity or
insuring the Acquired Assets.  Except as set forth on Schedule 4.17 of the
Sellers Disclosure Letter, (a) current premiums under such policies have been
paid and all such policies are valid and in full force and effect on the date
hereof and no Seller or Acquired Entity is in default with respect to its
obligations under any such policies and (b) no Seller or Acquired Entity has
received any written notice threatening suspension,

 

56

--------------------------------------------------------------------------------


 

revocation, material modification or cancellation of any insurance policy or a
material increase in any premium in connection therewith or informing any Seller
or Acquired Entity that any coverage listed on Schedule 4.17 of the Sellers
Disclosure Letter will not be available in the future on substantially the same
terms as now in effect.  No Seller or Acquired Entity has been denied insurance
coverage based on any final determination of the applicable insurer (excluding
any initial denial of coverage that is later overturned) within the past three
years.  No Seller or Acquired Entity has any self-insurance or co-insurance
programs.  All relevant insurers have been timely notified by Sellers of all
pending claims or anticipated claims as required by their respective insurance
policies.

 

Section 4.18         Banks. Schedule 4.18 of the Sellers Disclosure Letter
contains a complete and correct list, as of the date hereof, of the names,
locations and accounts of all banks in which any Seller or Acquired Entity has
accounts or safe deposit boxes and the names of all persons authorized to draw
thereon or that have access thereto. Except as set forth on Schedule 4.18 of the
Sellers Disclosure Letter, no Person holds a power of attorney to act on behalf
of any Seller or Acquired Entity with respect to any such accounts or safe
deposit boxes.

 

Section 4.19         Brokers; Advisors Fees. Except for fees and commissions
that will be paid or otherwise settled or provided for by Sellers, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other
similar fee or commission in connection with the transactions contemplated by
this Agreement and the other Transaction Documents based upon arrangements made
by or on behalf of Sellers or any of their Affiliates.

 

Section 4.20         Not a Non-Resident. Each Seller listed in Schedule 4.20 of
the Sellers Disclosure Letter is not a non-resident of Canada within the meaning
of the Tax Act.

 

Section 4.21         Taxable Canadian Property. Each Seller that is not listed
in Schedule 4.20 of the Sellers Disclosure Letter is not selling an Acquired
Asset that is used in, eligible capital property in respect of, or property
described in an inventory of, a business carried on in Canada, in each case for
purposes of the Tax Act or that is any other “taxable Canadian property” within
the meaning of the Tax Act (“TCP”) or a “taxable Quebec property” within the
meaning of sections 1, 1094 and 1096 of the Taxation Act (“TQP”).

 

Section 4.22         GST and QST Registration. Each Seller that is selling
Acquired Assets in Canada is duly registered for the purposes of the Tax imposed
under Part IX of the Excise Tax Act and, if such Seller is selling Acquired
Assets in Quebec, under An Act respecting the Québec Sales Tax under the numbers
set forth in Schedule 4.22 of the Sellers Disclosure Letter.  No other Seller is
registered for GST or QST purposes.

 

Section 4.23         Competition Act.  Sellers (and their affiliates, as
affiliate is defined in the Competition Act) do not have assets in Canada that
exceed Canadian $400 million, or gross revenues from sales in, from or into
Canada, that exceed $400 million, all as determined in accordance with Part IX
of the Competition Act and the Notifiable Transactions Regulations thereunder.

 

57

--------------------------------------------------------------------------------


 

ARTICLE V
COVENANTS AND OTHER AGREEMENTS

 

Section 5.1            Bankruptcy Actions.

 

(a)           Sellers and Purchaser acknowledge that this Agreement and the
transactions contemplated hereby are subject to entry of, as applicable, the
Bidding Procedures Orders and the Sale Orders. In the event of any discrepancy
between this Agreement and the Bidding Procedures Orders and the Sale Orders,
the Bidding Procedures Orders and the Sale Orders shall govern; provided, that
nothing herein shall limit the rights of Purchaser hereunder in the event that
any Bidding Procedures Order or any Sale Order differs from the forms attached
hereto.

 

(b)           On the Petition Date, Sellers shall file with the U.S. Bankruptcy
Court the Sale Motions, and within two (2) Business Days of the Petition Date
shall file the Sale Motions with the CCAA Court. The Sale Motions shall be
served by Sellers’ counsel or a Court-appointed claims agent on all parties whom
Purchaser’s counsel reasonably requests in writing be served. Sellers shall use
their reasonable commercial efforts to have a final bid deadline for parties
participating in the Auction of not later than January 4, 2017 and conduct the
Auction for the Acquired Assets and Assumed Liabilities on or before January 9,
2017.

 

(c)           Sellers shall use their reasonable commercial efforts to have each
of the CCAA Court and the U.S. Bankruptcy Court enter the Sale Orders as
promptly as practicable after the completion of the Auction.

 

(d)           In the event reconsideration is sought, leave to appeal is sought,
an appeal is taken or a stay pending appeal is requested with respect to the
Bidding Procedures Orders or the Sale Orders, Sellers shall notify Purchaser as
promptly as practicable of such leave to appeal, appeal or stay request and
shall provide to Purchaser as promptly as practicable a copy of the related
notice(s) or order(s). Sellers shall also provide Purchaser with written notice
of any motion or application filed in connection with any leave to appeal or
appeal from such orders.

 

(e)           From and after the date hereof, subject to Section 5.1(h), Sellers
shall not take any action that is intended to result in, or fail to take any
action the intent of which failure to act would result in, the reversal,
voiding, modification or staying of the Bidding Procedures Orders or, if
Purchaser is the Prevailing Bidder at the Auction, the Sale Orders.

 

(f)            From and after the date hereof, Sellers shall provide such prior
notice as may be reasonable under the circumstances before filing any materials
with the Bankruptcy Courts that relate, in whole or in part, to this Agreement,
Purchaser or the Auction and shall consult in good faith with, and consider
comments of, Purchaser regarding the content of such materials prior to any such
filing.

 

(g)           If an Auction is conducted, and Purchaser is not the prevailing
party at the conclusion of such Auction (such prevailing party, the “Prevailing
Bidder”) but is the next highest bidder at the Auction, Purchaser shall be
required to serve as a back-up bidder (the “Back-up Bidder”) and keep
Purchaser’s bid to consummate the transactions contemplated by this Agreement on
the terms and conditions set forth in this Agreement (as the same may be

 

58

--------------------------------------------------------------------------------


 

revised in the Auction with the consent of Purchaser) open and irrevocable in
accordance with the Bidding Procedures Orders until the Extended Outside Date.

 

(h)           Sellers shall provide Purchaser (i) any notices of default or
event of default given to or received by or from, or any exercise on collateral
granted to, the agent or any lender under the Alternative DIP Credit Agreement
and (ii) all reports, notices or documents as and when required to be delivered
to the agent or any lender under the Alternative DIP Credit Agreement.

 

Section 5.2            Cooperation.

 

(a)           Prior to the Closing, upon the terms and subject to the conditions
of this Agreement, each of the Parties shall use its reasonable commercial
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, and cooperate with each other in order to do, all things necessary, proper
or advisable under applicable Law to consummate the transactions contemplated by
this Agreement as soon as practicable (with a target Closing Date of February 2,
2017), including the preparation and filing of all forms, registrations and
notices required to be filed to consummate the Closing, the taking of such
actions as are necessary to obtain any requisite Consent, provided, that Sellers
shall not be obligated to make any payment or deliver anything of value to any
Third Party (other than filing with and payment of any application fees to
Government Entities, all of which shall be paid or reimbursed by Purchaser) in
order to obtain any Consent.

 

(b)           Each of Sellers and Purchaser shall promptly notify the other of
the occurrence, to such Party’s knowledge, of any event or condition, or the
existence, to such Party’s knowledge, of any fact, that would reasonably be
expected to result in any of the conditions set forth in Article VIII not being
satisfied.

 

Section 5.3            Regulatory Approvals.

 

(a)           (i) Within ten (10) Business Days following the date of this
Agreement, the Parties shall determine whether the transactions contemplated by
this Agreement are subject to a notification pursuant to Part IX of the
Competition Act and provide to Sellers such information that is necessary for
the making of such determination, and (ii) the Parties shall work together in
good faith to determine as promptly as practicable whether the transactions
contemplated by this Agreement are subject to (A) any other Mandatory Antitrust
Approval and (B) any other Consent of any Government Entity required to satisfy
the condition set forth in Section 8.1(a).

 

(b)           In furtherance and not in limitation of the provisions of
Section 5.2, each of the Parties agrees to prepare and file as promptly as
practicable after the date on which the Bidding Procedures Orders are entered
into and approved by the Bankruptcy Courts (and in any event within fifteen
(15) Business Days following the date thereof): (i) notification forms pursuant
to Part IX of the Competition Act and a joint-request for an Advance Ruling
Certificate, if the Parties determine that the transactions contemplated by this
Agreement are subject to notification under Part IX of the Competition Act;
(ii) an appropriate filing of a Notification and Report Form pursuant to the HSR
Act and request early termination of the waiting period under the HSR

 

59

--------------------------------------------------------------------------------


 

Act; and (iii) all other necessary documents, registrations, statements,
petitions, filings and applications for other Antitrust Approvals, and any other
Consent of any other Government Entities required to satisfy the condition set
forth in Section 8.1(a).

 

(c)           If a Party or any of its Affiliates receives a request for
information or documentary material from any Government Entity with respect to
this Agreement or any of the transactions contemplated hereby, then such Party
shall endeavor in good faith to make, or cause to be made, as soon as reasonably
practicable and after consultation with the other Party, an appropriate response
in compliance with such request.

 

(d)           The Parties shall keep each other apprised of the status of
matters relating to the completion of the transactions contemplated by this
Agreement and work cooperatively in connection with obtaining the Antitrust
Approvals and other Consents of a Government Entity, including:

 

(i)            cooperating with each other in connection with filings required
under the applicable Antitrust Laws or any Laws regulating foreign investment of
any jurisdiction in connection with the transactions contemplated by this
Agreement, and liaising with each other in relation to each step of the
procedure before the relevant Government Entities and as to the contents of all
communications with such Government Entities. Without limiting the generality of
the foregoing, to the extent permitted by the relevant Government Entity and
applicable Law, no Party will make any filing or submission in relation to the
transactions contemplated hereunder without first providing the other Party with
a copy of such filing or submission in draft form and giving such other Party a
reasonable opportunity to discuss its content before it is filed with the
relevant Government Entities, and such first Party shall consider and take
account of all reasonable comments timely made by the other Party (or its
external legal counsel) in this respect. To the extent that any such filing or
submission contains information that is of a competitively sensitive nature, it
may be provided to the other Party in a manner that omits such information and
to external counsel of the other Party on an external counsel only basis;

 

(ii)           furnishing to the other Party all information within its
possession that is required for any application or other filing or submission to
be made by the other Party pursuant to the applicable Antitrust Laws or any Laws
regulating foreign investment of any jurisdiction in connection with the
transactions contemplated by this Agreement; provided, however, that either
Party will be permitted to limit any information with respect to any filing or
submission made in connection with any Laws regulating foreign investment of any
jurisdiction in connection with the transactions contemplated by this Agreement
to such other Party’s external legal counsel; and provided, further, that to the
extent that any such information is of a competitively sensitive nature it may
be provided only to external counsel of the other Party on an external counsel
only basis;

 

(iii)          to the extent permitted by the relevant Government Entity and
applicable Law, promptly notifying each other of any communications from or with
any Government Entity with respect to the transactions contemplated by this
Agreement and ensuring that each of the Parties is entitled to attend any
meetings with or other appearances before, and

 

60

--------------------------------------------------------------------------------


 

participate in any discussions with, any Government Entity with respect to the
transactions contemplated by this Agreement; and

 

(iv)          to the extent permitted by the relevant Government Entity and
applicable Law, consulting and cooperating with one another in connection with
all analyses, appearances, presentations, memoranda, briefs, arguments, opinions
and proposals made or submitted by or on behalf of any Party in connection with
proceedings under or relating to the Antitrust Laws.

 

(e)           In addition, each of the Parties shall use its reasonable
commercial efforts to satisfy (or cause the satisfaction of) the conditions
precedent to the Parties’ obligations hereunder as set forth in
Section 8.1(a) to the extent the same is within its control and to use its
reasonable commercial efforts to take, or cause to be taken, all other action
and to do, or cause to be done, all other things necessary, proper or advisable
under all applicable Laws to consummate the transactions contemplated by this
Agreement, including using its reasonable commercial efforts to obtain all
Antitrust Approvals and any other Consent of a Government Entity required to be
obtained in order for the Parties to consummate the transactions contemplated by
this Agreement.

 

(f)            For the avoidance of doubt, the covenants under this Section 5.3
shall not apply to any action, effort, filing, Consent, proceedings, or other
activity or matter relating to the Bankruptcy Courts, the Bankruptcy Proceedings
and/or the Bankruptcy Consents.

 

(g)           Purchaser shall pay any requisite filing fees in relation to any
filing or application made in respect of obtaining Antitrust Approvals.

 

Section 5.4            Pre-Closing Access to Information.

 

(a)           Prior to the Closing, Sellers shall (i) give Purchaser and its
authorized representatives, upon advance notice and during regular business
hours, reasonable access to all books, records, reports, plans, certificates,
files, documents and information related to the assets, personnel, officers and
other facilities and properties of the Business, (ii) permit Purchaser to make
such copies and inspections thereof, upon advance notice and during regular
business hours, as Purchaser may reasonably request and (iii) cause the officers
of Sellers to furnish Purchaser with such unaudited financial and operating data
and other information with respect to the Business as is regularly prepared in
the Ordinary Course that Purchaser may from time to time reasonably request;
provided, however, that (A) any such access shall be conducted at Purchaser’s
expense, in accordance with Law (including any applicable Antitrust Law and
Bankruptcy Law), under the supervision of Sellers’ personnel and in such a
manner as to maintain confidentiality and not to interfere with the normal
operations of the businesses of Sellers and their Affiliates and (B) Sellers
will not be required to provide to Purchaser access to or copies of any Employee
Records to the extent such would be in violation of Laws relating to the
protection of privacy.

 

(b)           Notwithstanding anything contained in this Agreement or any other
agreement between Purchaser and Sellers executed on or prior to the date hereof,
but without limiting the scope of the representations or warranties contained
herein, Sellers shall not have

 

61

--------------------------------------------------------------------------------


 

any obligation after the date of this Agreement to make available to Purchaser
or its representatives, or provide Purchaser or its representatives with (i) any
information if making such information available would (A) jeopardize any
attorney-client, solicitor-client or other legal privilege or (B) potentially
cause Sellers to be found in contravention of any applicable Law or contravene
any fiduciary duty or agreement (including any confidentiality agreement to
which Sellers or any of their Affiliates are a party), it being understood that
Sellers shall cooperate in any reasonable efforts and requests for waivers that
would enable otherwise required disclosure to Purchaser to occur without so
jeopardizing privilege or contravening such Law, duty or agreement; or (ii) any
information relating to other bids or potential bids for any of the Acquired
Assets.

 

(c)           As requested by Purchaser from time to time, Sellers shall use
reasonable commercial efforts to cooperate with Purchaser in connection with
Purchaser and Sellers contacting suppliers and customers of the Business.

 

(d)           Seller shall provide Purchaser with such information as Purchaser
reasonably requests regarding the sale of the Inaria Sports Business and shall
not execute or deliver any Contract that results or would result in an Assumed
Liability for Purchaser hereunder with respect thereto without the prior written
consent of Purchaser.

 

Section 5.5            Public Announcements. Subject to (a) the provisions of
Section 7.4(a) with respect to communications and announcements to the Employees
and the employees of Purchaser and the Designated Purchasers and (b) the
disclosure obligations imposed by Law (including any obligations under any
Bankruptcy Laws) on Purchaser, the holders of an Equity Interest in Purchaser
and its and their respective Affiliates. Purchaser shall, and shall cause each
of the Designated Purchasers to, (i) cooperate reasonably with Sellers in the
development and distribution of all news releases, other public information
disclosures and announcements, including announcements and notices to customers,
and suppliers, with respect to this Agreement, or any of the transactions
contemplated by this Agreement and the other Transaction Documents and (ii) not
issue any such announcement or statement prior to consultation with, and the
written approval of, Sellers (such approval not to be unreasonably withheld or
delayed); provided, that approval shall not be required where Purchaser
determines, based on advice of counsel and after advance notice to Sellers, that
such disclosure is required by Law.

 

Section 5.6            Further Actions. From and after the Closing Date, each of
the Parties shall execute and deliver such documents and other papers and take
such further actions as may reasonably be required to carry out the provisions
of this Agreement and give effect to the transactions contemplated herein,
including the execution and delivery of such assignments, deeds and other
documents as may be necessary to transfer any Acquired Assets as provided in
this Agreement; provided, that, subject to Section 5.3, neither Purchaser nor
Sellers shall be obligated to make any payment or deliver anything of value to
any Third Party (other than filing with and payment of any application fees to
Government Entities, all of which shall be paid or reimbursed by Purchaser) in
order to obtain any Consent to the transfer of Acquired Assets or the assumption
of Assumed Liabilities. Without limiting the generality of the foregoing, to the
extent that, from time to time after the Closing, any Party identifies any
Acquired Asset that should have been transferred to Purchaser (or any Designated
Purchaser) but was not so transferred, or any Excluded Asset that should have
been retained by Sellers but was transferred to Purchaser

 

62

--------------------------------------------------------------------------------


 

(or any Designated Purchaser), the Parties shall (and shall cause their
respective Affiliates to) use reasonable commercial efforts to transfer such
assets to the appropriate Parties and such asset shall be deemed to be an
Acquired Asset or Excluded Asset, as applicable.

 

Section 5.7            Conduct of Business.

 

(a)           Sellers covenant that, except as (w) Purchaser may approve
otherwise in writing as set forth below (such approval not to be unreasonably
withheld or delayed), (x) otherwise expressly required by this Agreement or
another Transaction Document, (y) required by Law (including any applicable
Bankruptcy Law) or authorized by any Order of a Bankruptcy Court, or (z) relates
solely and exclusively to any Excluded Assets or Excluded Liabilities, each
Seller shall (and shall cause its respective Subsidiaries to) use reasonable
commercial efforts to (i) conduct the Business in the Ordinary Course,
(ii) preserve the operations, organization and goodwill of the Business and its
relationships with Government Entities, customers, suppliers, vendors, lessors,
licensors, licensees, contractors, distributors, agents, Employees and others
having business dealings with the Business and to satisfy obligations that arise
after the Petition Date when and as they become due and payable so as not to
increase any Cure Costs, (iii) maintain in full force and effect policies of
insurance comparable in amount and scope of coverage to that maintained as of
the date of this Agreement by or on behalf of such Seller, and (iv) consult with
Purchaser on all aspects of the Business as may be reasonably requested from
time to time by Purchaser, including personnel, accounting and financial
functions, sales and marketing, and the development and implementation of
business strategies, plans and objectives.

 

(b)           Sellers covenant that, except as (v) Purchaser may approve
otherwise in writing as set forth below (such approval not to be unreasonably
withheld or delayed), (w) otherwise expressly required by this Agreement or
another Transaction Document, (x) required by Law (including any applicable
Bankruptcy Law) or authorized by any Order of a Bankruptcy Court, (y) relates
solely and exclusively to any Excluded Assets or Excluded Liabilities, or
(z) disclosed in Schedule 5.7 of the Sellers Disclosure Letter, no Seller shall
(and each Seller shall cause its respective Subsidiaries not to) take any of the
following actions:

 

(i)            commit to make any capital expenditure with respect to the
Business other than as contemplated by the capital expenditure budget made
available to Purchaser prior to the date hereof, or fail to make any capital
expenditures in line with the capital expenditure budget made available to
Purchaser prior to the date hereof, in each case, other than any variance
therefrom not to exceed (plus or minus) five percent (5%) of such aggregate
budgeted spend;

 

(ii)           enter into any Contract or Lease for or relating to the Business
with annual payments in excess of $500,000;

 

(iii)          sell or otherwise dispose of any Acquired Assets, other than
dispositions of Owned Inventory and obsolete or damaged assets in the Ordinary
Course that do not exceed $500,000 in the aggregate;

 

63

--------------------------------------------------------------------------------


 

(iv)          grant any Lien on any Acquired Assets other than Permitted
Encumbrances or Liens that may arise by operation of Law or that will be
discharged prior to Closing or otherwise at Closing by operation of the Sale
Orders;

 

(v)           other than in the Ordinary Course, (A) grant any licenses or other
rights to or under any Intellectual Property, or (B) acquire, abandon, permit to
lapse, or otherwise dispose of any material Intellectual Property;

 

(vi)          increase the rate of cash compensation or other fringe, incentive,
equity incentive, pension, welfare or other employee benefits payable or to
become payable to any the Transferred Employees, other than increases required
by applicable Law or Contracts (other than Seller Employee Plans), in effect as
of the date hereof that have been made available before the date hereof;

 

(vii)         terminate, amend, modify, reject or permit to lapse or expire, or
otherwise waive any rights under, any Lease or Material Contract, or, other than
in the Ordinary Course, enter into any Contract which, if entered into prior to
the date hereof, would have been required to have been set forth on Schedule
4.5(a) of the Sellers Disclosure Letter;

 

(viii)        waive, release, assign, settle or compromise any material claim,
litigation or arbitration relating to the Business to the extent that such
waiver, release, assignment, settlement or compromise (A) imposes any binding
obligation or restriction, whether contingent or realized, on the Business
and/or the Designated Purchasers, or (B) waives or releases any material rights
or claims that would constitute Acquired Assets;

 

(ix)          institute any new, grant pursuant to an existing, or increase
(including any increase in coverage) any existing, profit-sharing, bonus,
incentive, deferred compensation, severance, insurance, pension, retirement,
medical, hospital, disability, welfare or other benefit or compensation plan,
program, policy, Contract, agreement or arrangement with respect to current or
former directors, officers or employees of Sellers;

 

(x)           take any action to amend or waive any performance or vesting
criteria or accelerate vesting, exercisability or funding of any compensation
payable or benefits to become payable or provided to any current or former
director, officer or employee of the Business;

 

(xi)          other than in connection with a Pre-Closing Reorganization, grant
or make any equity awards that may be settled in capital stock, equity interests
or any other securities of the Business, or the value of which is linked
directly or indirectly, in whole or in part, to the price or value of any
capital stock, equity interests or other securities of the Business;

 

(xii)         enter into any Collective Labor Agreement;

 

(xiii)        implement or announce any material employee layoffs or plant
closures;

 

(xiv)        other than as expressly permitted by this Agreement in the
Pre-Closing Reorganization, declare, set aside, make or pay any dividend or
other distribution in

 

64

--------------------------------------------------------------------------------


 

respect of the capital stock, membership interests or other Equity Interests of
the Company, or repurchase, redeem or otherwise acquire any outstanding shares
of the capital stock, membership interests or other securities of, or other
ownership interests in, the Company;

 

(xv)         except pursuant to, or as permitted by, the DIP Credit Agreement or
except in the Ordinary Course, incur any Indebtedness (including any intra-group
borrowings), enter into any material guarantee, indemnity or other agreement to
secure any obligation of a Third Party or voluntarily create any Lien (other
than Permitted Encumbrances) for the benefit of a Third Party over any of the
Acquired Assets;

 

(xvi)        conduct any store closings or “going out of business,” liquidation
or similar sales;

 

(xvii)       in each case, with respect to the Acquired Entities, (1) make,
change or rescind any material Tax election (unless required by Law) or change
its fiscal year or financial or Tax accounting methods, policies or practices
(unless required by Law), or settle any material Tax Action, Claim or Liability
with respect to Taxes, (2) prepare and file or cause to be prepared and filed
any Tax Return in a manner inconsistent with past practice (unless required by
Law), (3) amend any Tax Return, (4) enter into any “closing agreement” within
the meaning of Section 7121 of the Code (or any comparable or similar provision
of any Tax Law) or request any Tax ruling from any Tax Authority, (5) surrender
any claim for a refund of Taxes, or (6) consent to (except to the extent
specifically requested in writing by a Tax Authority) or request any extension
or waiver of the limitation period applicable to any Tax claim;

 

(xviii)      make any change in any method of accounting or accounting policies
other than such changes as are required by GAAP;

 

(xix)        make any change in the nature, scope or operations of the Inaria
Sports Business that would be adverse to the Business in any material respect,
including by designing, developing, marketing, manufacturing, selling or
distributing any non-soccer equipment, products, gear, apparel or accessories or
other Products of the Business not otherwise included in the Inaria Sports
Business prior to the date hereof; provided, however, that the foregoing shall
not be violated by virtue of any sale or other disposition of the Inaria Sports
Business; or

 

(xx)         authorize, or commit or agree to take, any of the foregoing
actions.

 

If a Seller desires to take any action described in this Section 5.7(b), Sellers
may, prior to any such action being taken, request Purchaser’s consent via an
electronic mail sent to the individuals and addresses listed in Section 10.7.
Purchaser shall be deemed to have consented to such action unless Purchaser
notifies Sellers in writing by 11:59 p.m. (prevailing eastern time) on the fifth
(5th) Business Day after delivery of such email request that Purchaser does not
consent to such action.

 

Section 5.8            Provision of Additional Information. From and after the
date of this Agreement, to the extent that Sellers provide or cause to be
provided to any Third Party (or their Representatives) any material information
with respect to the Business in connection with any proposed Alternative
Transaction involving such Third Party, Sellers (i) shall provide

 

65

--------------------------------------------------------------------------------


 

Purchaser with any such material information provided to any such Person that
has not been previously provided to Purchaser, and (ii) will not, and will
instruct their Representatives not to, disclose any material information to any
such Person without first entering into an Acceptable Confidentiality Agreement
with such Person.  Sellers shall provide Purchaser, on a reasonably prompt basis
and in any event within two (2) Business Days, notice of any formal proposal
concerning an Alternative Transaction submitted by any Third Party, including
the material terms and conditions thereof.

 

Section 5.9            Transaction Expenses. Except as otherwise provided in
this Agreement or the other Transaction Documents, each of Purchaser and Sellers
shall bear its own costs and expenses (including brokerage commissions, finders’
fees or similar compensation, and legal fees and expenses) incurred in
connection with this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby.

 

Section 5.10         Confidentiality.

 

(a)           Each Recipient shall treat confidentially and not disclose, other
than as expressly contemplated by this Agreement, any Confidential Information
of a Discloser, except that the Recipient shall be at liberty to disclose the
Confidential Information of a Discloser (i) to the Recipient’s officers,
directors, bidding partners, advisors, investors, potential financing sources,
holders of an Equity Interest in the Recipient and their respective Affiliates,
as applicable (collectively, the “Representatives”); provided, that such
Representatives acknowledge the existence of these confidentiality obligations
and agree to be bound thereby and; provided, further, that the Recipient shall
not disclose Confidential Information of a Discloser to its Representatives that
are direct or indirect competitors of such Discloser, and (ii) to any court of
competent jurisdiction, to the extent required; provided, that the foregoing
obligations of Purchaser shall automatically terminate at the Closing and be of
no further force or effect; provided, further, that, after the date of this
Agreement, Purchaser and its representatives may provide customary information
to rating agencies, potential lenders and the Debt Financing Sources to the
extent such rating agencies, potential lenders and the Debt Financing Sources
are made aware of the confidential nature of such information.

 

(b)           A Recipient may disclose Confidential Information only to those of
its Representatives who need to know such Confidential Information for the
purpose of implementing the transactions contemplated by this Agreement. No
Recipient shall use, nor permit its Representatives to use, Confidential
Information for any other purpose nor in any way that is, directly or
indirectly, detrimental to the applicable Discloser.

 

(c)           If a Recipient or any of its Representatives receives a request or
is legally required to disclose all or any part of the Confidential Information
of a Discloser, such Recipient shall (i) immediately notify the Discloser of the
request or requirement, (ii) consult with the Discloser on the advisability of
taking legally available steps to resist or narrow the request or lawfully avoid
the requirement, and (iii) if requested by the Discloser, take all necessary
steps to seek a protective order or other appropriate remedy. If a protective
order or other remedy is not available, or if the Discloser waives compliance
with the provisions of this Section 5.10(c), (A)

 

66

--------------------------------------------------------------------------------


 

the Recipient receiving the request for disclosure or its Representatives, as
the case may be, may disclose to the Person requiring disclosure only that
portion of the Confidential Information which such Recipient is advised by
written opinion of counsel is legally required to be disclosed, and (B) such
Recipient shall not be liable for such disclosure unless such disclosure was
caused by or resulted from a previous disclosure by such Recipient or its
Representatives not permitted by this Agreement.

 

(d)           Following the termination of this Agreement in accordance with the
provisions of this Agreement, each Recipient shall (and shall cause each of its
Representatives to) (i) return promptly to the Discloser all physical copies of
the Confidential Information of the Discloser, excluding Notes, then in such
Recipient’s possession or in the possession of its Representatives, (ii) destroy
all (A) electronic copies of such Confidential Information, and (B) Notes
(including electronic copies thereof) prepared by such Recipient or any of its
Representatives, in a manner that ensures the same may not be retrieved or
undeleted by such Recipient or any of its Representatives, and (iii) deliver to
the Discloser a certificate executed by one of the Recipient’s duly authorized
senior officers indicating that the requirements of this Section 5.10(d) have
been satisfied in full.

 

Section 5.11         Certain Payments or Instruments Received from Third
Parties. To the extent that, after the Closing Date, (a) Purchaser or any
Designated Purchaser receives any payment or instrument that is for the account
of a Seller according to the terms of this Agreement, Purchaser shall, and shall
cause the Designated Purchasers to promptly deliver such amount or instrument to
the relevant Seller, and (b) any Seller receives any payment that is for the
account of Purchaser or any of the Designated Purchasers according to the terms
of this Agreement or relates primarily to the Business, Sellers shall promptly
deliver such amount or instrument to Purchaser or the relevant Designated
Purchasers. All amounts due and payable under this Section 5.11 shall be due and
payable by the applicable Party in immediately available funds, by wire transfer
to the account designated in writing by the relevant Party. Notwithstanding the
foregoing, each Party hereby undertakes to use reasonable commercial efforts to
direct or forward all bills, invoices or like instruments to the appropriate
Party.  To the extent that after the Closing, all or any portion of the Adequate
Assurance Deposits are repaid to or for the benefit of any Seller, Sellers shall
promptly pay over the amount thereof to Purchaser.

 

Section 5.12         Post-Closing Assistance for Litigation. After the Closing,
Purchaser shall, upon the written request of Sellers, and at no cost to Sellers
(other than reimbursement of out of pocket expenses and reasonable legal
expenses), make the Transferred Employees available at reasonable times and
cooperate in all reasonable respects with Sellers and their Affiliates in the
preparation for, and defense of any Action (whether disclosed or not disclosed
in the Sellers Disclosure Letter) filed or claimed against Sellers or any of
their Affiliates or any of the respective agents, directors, officers and
employees of Sellers and their Affiliates, whether currently pending or asserted
in the future, concerning the operation or conduct of the Business prior to the
Closing Date.

 

Section 5.13         Insurance Matters.

 

(a)           Purchaser acknowledges and agrees that coverage of the Acquired
Assets, tangible or intangible property, Assumed Liabilities, ownership,
activities, businesses,

 

67

--------------------------------------------------------------------------------


 

operations, current and former shareholders, and current and former directors,
officers, employees and agents of, the Business (collectively with the Business,
the “Covered Assets and Persons”) under all current or previous insurance
policies of Sellers and their Affiliates, including all environmental,
directors’ and officers’ Liability, fiduciary Liability, property and casualty
flood, ocean marine, contaminated products and all other insurance policies or
programs arranged or otherwise provided or made available by Sellers or their
Affiliates that cover (or covered) any of the Covered Assets and Persons at any
time prior to the Closing (the “Seller Insurance Policies”) shall cease as of
the Closing Date and the Covered Assets and Persons will be deleted in all
respects as insured (or additional insured, as the case may be) under all Seller
Insurance Policies, except to the extent covering part of the Excluded Assets or
Excluded Liabilities. Notwithstanding anything herein to the contrary, Sellers
shall (i) retain any rights to, including any right to any proceeds received in
respect of, any claim pending as of the date hereof or made after the date
hereof under any Seller Insurance Policy, even if such claims relates to the
Acquired Assets or properties of the Business; and (ii) have the right to
purchase “tail” insurance coverage that provides directors’ and officers’
liability insurance and fiduciary liability insurance to the officers and
directors of the Sellers.

 

(b)           If, after the Closing Date, Purchaser or Sellers (or any of their
respective Affiliates) reasonably require any information regarding claim data
or other information pertaining to a claim or an occurrence reasonably likely to
give rise to a claim (including any pre-Closing claims under the Seller
Insurance Policies that are to be covered under the retrospective component of
the new insurance policy) in order to give notice to or make filings with
insurance carriers or claims adjustors or administrators or to adjust,
administer or otherwise manage a claim, then Sellers or Purchaser, as the case
may be, shall cause such information to be supplied to the other (or their
designee), to the extent such information is in their possession and control or
can be reasonably obtained by Sellers or Purchaser (or their respective
Affiliates), as applicable, promptly upon a written request therefor. If
Purchaser desires access to, and utilization of, claims data or information
maintained by an insurance company or other Third Party in respect of any claim
(including any pre-Closing claims under any Seller Insurance Policies that are
covered under the retrospective component of the new insurance policies),
Purchaser shall be exclusively responsible for acquiring from such insurance
company or Third Party, at Purchaser’s sole cost and expense, the rights
necessary to permit them to obtain access to and utilization of such claims data
or information. If any Third Party requires the consent of Sellers or any of
their Affiliates to the disclosure of such information, such consent shall not
be unreasonably withheld.

 

Section 5.14         Maintenance of Books and Records. After the Closing Date,
Purchaser shall, and shall cause its Subsidiaries to, until the sixth (6th)
anniversary of the Closing Date, retain all books, records and other documents
pertaining to the Business in existence on the Closing Date and, subject to
compliance with applicable Law, make the same available for inspection and
copying by Sellers (at each such Seller’s expense) for any reasonable business
purpose during normal business hours of the Business upon reasonable request and
upon reasonable notice; provided, that neither Purchaser nor its Subsidiaries
shall be required to disclose to any Seller any information if such Seller or
any of its Affiliates, on the one hand, and Purchaser or any of its Affiliates,
on the other hand, are adverse parties in a litigation and such information is
reasonably pertinent thereto; provided, further, that Purchaser may destroy (or
cause to be destroyed) any such books, records and other documents pertaining to
the Business if

 

68

--------------------------------------------------------------------------------


 

Purchaser first advises Sellers in writing of its intention to destroy such
materials and provides Sellers a reasonable opportunity to obtain possession
thereof (subject in each case to compliance with applicable Law).

 

Section 5.15         Reserve Payment Amount. Purchaser shall be kept reasonably
informed of, and shall have full rights of participation in, the determination
by the CCAA Court of any and all of the matters identified in the definition of
Reserve Payment Amount (the “Reserve Payment Amount Matters”) and no Reserve
Payment Amount Matter may be allowed or settled without the consent of
Purchaser, such consent not to be unreasonably withheld, and any such allowance
or settlement entered into without such consent shall not be entitled to payment
from the Reserve Payment Amount.  Upon notice to the Canadian Debtors, Purchaser
shall be entitled to assume the defense of any Reserve Payment Amount Matter.

 

Section 5.16         Name Change. Sellers and each of their Subsidiaries shall
use reasonable commercial efforts to, as soon as reasonably practicable (and in
any event within one hundred and eighty (180) days after the Closing Date),
cease using all Trademarks included in the Transferred Intellectual Property
(the “Business Marks”), and take such corporate and other actions necessary to
change their corporate and company names to ones that are not similar to, or
confusable with, the Business Marks, including any necessary filings required by
applicable Law. Without limiting the generality of the foregoing, in no event
shall any such new corporate names include the following terms or phrases:
“BAUER”, “MISSION”, “MAVERIK”, “CASCADE”, “EASTON” or “COMBAT”.

 

Section 5.17         Obligations in Respect of Financings.

 

(a)           From the date hereof until the Closing, Sellers shall, and shall
cause their respective Subsidiaries to, provide to Purchaser, and shall use
their reasonable commercial efforts to cause their directors, officers,
employees, counsel, auditors and representatives to provide to Purchaser, such
reasonable cooperation as is customary for debt financings of the type
contemplated by the Debt Commitment Letter and as is reasonably requested by
Purchaser in connection with arranging and obtaining the Debt Financing
(including any Alternative Financing), including, but not limited to using
reasonable commercial efforts to (i) cause Sellers’ and their respective
Subsidiaries’ management teams, with appropriate seniority and expertise, at
reasonable times and upon reasonable notice, to participate in (including by
preparing for) a reasonable number of bank meetings and similar presentations to
and with prospective lenders and rating agencies; (ii) have appropriate members
of senior management of the Company execute customary authorization letters and
assist with the preparation of a confidential information memorandum or similar
offering document (including a private supplement) for the Debt Financing and
customary rating agency presentations; (iii) execute and deliver such documents
with respect to the Debt Financing contemplated by the Debt Commitment Letter
(including, to the extent required by the Debt Commitment Letter, providing a
borrowing base certificate) as may be reasonably requested by Purchaser or
otherwise reasonably facilitating the pledging of collateral (including
obtaining customary payoff letters and the release of any existing Liens);
(iv) furnish Purchaser and its Debt Financing as promptly as practicable the
financial statements required to be made available under Section 9(c) of
Exhibit B of the Debt Commitment Letter and financial data or inputs reasonably
necessary for the preparation of pro forma financial statements and projections
reasonably required to be made available pursuant to

 

69

--------------------------------------------------------------------------------


 

Sections 9(a) and 9(b) of Exhibit B of the Debt Commitment Letter; (v) cooperate
with Purchaser in Purchaser’s efforts to obtain consents, legal opinions,
surveys and title insurance, as reasonably requested by Purchaser;
(vi) providing access at reasonable times during business hours for reasonable
inventory appraisals and field examinations by third party auditors and
providing information necessary for determining the applicable “borrowing base”
to the extent reasonable and customary for asset-based loan facilities
contemplated by the Debt Commitment Letter; and (vii) to the extent requested by
Purchaser in writing at least seven (7) Business Days prior to the Closing Date,
furnishing Purchaser and its financing sources promptly, and in any event no
later than three (3) Business Days prior to the Closing Date, with all
documentation and other information required under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, that has been reasonably requested by Purchaser and/or the Debt Financing
Sources. To the extent that Purchaser informs Sellers that it wishes to raise
alternative or additional financing on or before Closing, then this
Section 5.17(a) shall also apply to such alternative or additional financing.

 

(b)           Purchaser shall use its reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary to
(i) arrange and obtain the Financings on terms and conditions (including any
applicable “flex” provisions) described in the Commitment Letters and any
related fee letter, (ii) satisfy all terms and conditions applicable to
Purchaser set forth in the Commitment Letters (including any applicable “flex”
provisions) that are within its control, (iii) maintain in effect the Commitment
Letters, negotiate definitive agreements with respect thereto on the terms and
conditions substantially consistent with the Commitment Letters, and (iv) upon
satisfaction of the conditions contained in such definitive agreements,
consummate the Financings at the Closing; provided, however, that if funds in
the amounts and on the terms set forth in the Debt Commitment Letter become
unavailable to Purchaser on the terms and conditions set forth therein (after
giving effect to any “flex” provisions contained therein or in any related fee
letter), Purchaser shall use its reasonable best efforts to obtain alternative
debt financing (the “Alternative Financing”) in an amount sufficient, when added
to any portion of the Debt Financing that remains available (or after taking
into account any increase in the Equity Financing), to consummate the
transactions contemplated by this Agreement; provided, that if Purchaser
proceeds with Alternative Financing, it, shall be subject to the same
obligations, taken as a whole, with respect to such Alternative Financing as set
forth in this Section 5.17 with respect to the Debt Financing. Notwithstanding
anything to the contrary contained in this Agreement, nothing contained in this
Section 5.17 shall require, and in no event shall the reasonable best efforts of
Purchaser be deemed or construed to require, Purchaser to (A) to seek or incur
Alternative Financing or incur the Debt Financing if any term thereof is less
favorable than any applicable economic provision of the Debt Commitment Letter
or any related fee letter (including any “flex” provision), or on any other
terms that are less favorable to Purchaser, taken as a whole, than those
contained in the Debt Commitment Letter or any related fee letter, (B) pay any
fees in excess of those contemplated by the Debt Commitment Letter and any
related fee letter (whether to secure waiver of any conditions contained therein
or otherwise) or (C) seek the Equity Financing from a Person other than the
Sponsors.

 

(c)           Purchaser shall give the Company prompt notice of any material
adverse change with respect to such Debt Financing. Purchaser shall promptly
notify the Company of (i) the expiration or termination of the Debt Commitment
Letter prior to the consummation of the transactions contemplated by this
Agreement, (ii) any written refusal by any party to the Debt

 

70

--------------------------------------------------------------------------------


 

Commitment Letter to provide its portion of the financing contemplated by the
Debt Commitment Letter, (iii) any material breach or default by any party to the
Debt Commitment Letter or definitive document related to the Debt Financing, or
(iv) receipt of any written notice from any party to the Debt Commitment Letter
with respect to any actual breach, default, termination or repudiation of the
Debt Commitment Letter. Purchaser shall not replace, amend or waive the Debt
Commitment Letter (including, for the avoidance of doubt, any provision of a
related fee letter (including the “market flex” provisions therein) without the
Company’s prior written consent if such replacement, amendment or waiver reduces
the aggregate amount of the Debt Financing (without a corresponding increase in
the Equity Financing), amends the conditions precedent to the Debt Financing, in
each case, in a manner that would reasonably be expected to materially delay or
prevent the Closing or make the funding of the Debt Financing materially less
likely to occur.  Purchaser shall provide to the Company copies of any
commitment letter associated with any Alternative Financing as well as, upon
written request of the Company, any amendment or waiver of any debt commitment
letter (including the Debt Commitment Letter) that is permitted hereunder.
Notwithstanding anything to the contrary contained herein, Purchaser shall be
permitted to amend the Debt Commitment Letter (and any fee letter related
thereto) to add or replace lenders (and Affiliates of such lenders) as a party
thereto.

 

Section 5.18         Pre-Closing Reorganization. Notwithstanding Section 5.7 and
any other provision of this Agreement, the Parties acknowledge that Sellers and
the Acquired Entities shall be entitled to participate in a pre-closing
reorganization set forth on Schedule 5.18 of the Sellers Disclosure Letter (the
“Pre-Closing Reorganization”) and take all actions necessary or appropriate to
effectuate the Pre-Closing Reorganization, in each case as long as such
Pre-Closing Reorganization does not delay or impede Closing and, to the extent
involving any Acquired Entity, does not cause any violation of any Law to which
it is subject or any breach or default under any Contract to which it is party. 
All Taxes and other Liabilities arising from the Pre-Closing Reorganization
shall be Excluded Liabilities (other than any such Taxes or Liabilities of the
Acquired Entities to the extent up to the PCR AE Holdback Amount).  Sellers may
change the Pre-Closing Reorganization; provided, that Purchaser’s written
consent, not to be unreasonably withheld, delayed or conditioned, shall be
required to implement any such change if (a) such change involves Acquired
Entities, or (b) such change results in a material risk of an unreimbursed cost
or Liability to Purchaser.

 

Section 5.19         Wind Down. Purchaser shall, following the Closing Date,
make available to Sellers such Transferred Employees to provide assistance with
the wind-down of Sellers as the Company may reasonably request solely for the
following purposes: (a) corporate dissolution filings with respect to the
Securities and Exchange Commission, (b) corporate dissolution filings with
respect to the Ontario Securities Commission, (c) U.S. final tax period filings
and (d) Canadian final tax period filings. In furtherance of the foregoing,
Purchaser shall be responsible for the fees and expenses, subject to a limit of
$430,000 in the aggregate, associated with such wind-down activities; provided,
that in no event shall Purchaser be liable for any fees or expenses incurred by
Sellers or any of their respective advisors or legal counsel.

 

71

--------------------------------------------------------------------------------


 

ARTICLE VI
TAX MATTERS

 

Section 6.1            Transfer Taxes.

 

(a)           The Parties agree that the purchase price for the Acquired Assets
is exclusive of any Transfer Taxes resulting from or arising in connection with
this Agreement and the transactions contemplated therein, and any Transfer Taxes
shall be borne by Sellers, excluding GST and QST, which shall be borne entirely
by Purchaser.  Subject to Section 6.1(b) and Section 6.2, Sellers shall promptly
pay when due directly to the appropriate Tax Authority, or promptly reimburse
Purchaser upon demand and delivery of proof of payment, all such Transfer Taxes,
and shall file all Tax Returns required to be filed in connection therewith
(unless otherwise required by applicable Law). On Closing, Purchaser shall pay
to Sellers any applicable GST or QST.

 

(b)           If any Seller wishes to claim any exemption relating to, or a
reduced rate of, Transfer Taxes, in connection with this Agreement or the
transactions contemplated herein or the other Transaction Documents and the
transactions contemplated therein, such Seller shall be solely responsible for
ensuring that such exemption or election applies and, in that regard, shall
provide Purchaser or any Designated Purchaser prior to Closing with its permit
number or other similar registration numbers and/or any appropriate certificate
of exemption, election and/or other document or evidence to support the claimed
entitlement to such exemption or reduced rate by such Seller, as the case may
be. Purchaser shall cooperate to the extent necessary to obtain any such
exemption or reduced rate, including under Section 1146(a) of the U.S.
Bankruptcy Code.

 

(c)           Each relevant Seller undertakes to use its reasonable best efforts
to provide to Purchaser on or before the Closing Date a certificate (a
“Clearance Certificate”) pursuant to Section 6 of the Retail Sales Tax Act
(Ontario) or similar legislation in those jurisdictions in which the Acquired
Assets are located, to the extent such relevant Seller was registered for
purposes of the Retail Sales Tax Act (Ontario) or similar legislation,
indicating that such Seller has paid all provincial sales taxes collectable or
payable by such Seller up to the Closing Date or has entered into satisfactory
arrangements for the payment of such taxes. Notwithstanding anything to the
contrary in this Agreement, until such time as the appropriate Clearance
Certificate(s) have been provided to Purchaser, the Sellers agree to indemnify
and hold harmless Purchaser (and any Designated Purchasers), its officers,
directors, employees and controlling persons for any provincial sales tax,
penalties and interest payable or assessed for failure to obtain a Clearance
Certificate.

 

Section 6.2            Tax Elections.

 

(a)           If applicable, on Closing, each relevant Seller and Purchaser (or
the relevant Designated Purchaser) shall execute jointly an election under
section 167 of the Excise Tax Act (Canada) and section 75 of An Act respecting
the Quebec Sales Tax to relieve the sale of the Acquired Assets from GST and
QST. Purchaser (or the relevant Designated Purchaser) shall file such elections
no later than the filing date for its GST and QST returns for the reporting
period in which the Closing takes place. Notwithstanding such election(s), in
the event it is

 

72

--------------------------------------------------------------------------------


 

determined by the CRA or Revenu Quebec that there is a liability of Purchaser
(or a Designated Purchaser) to pay, or of a Seller to collect and remit, any
Taxes payable under the Excise Tax Act (Canada) or An Act respecting the Québec
Sales Tax in respect of the sale and transfer of the Acquired Assets, such Taxes
shall be paid by Purchaser (or a Designated Purchaser) and Purchaser and the
Designated Purchasers shall indemnify and save Sellers (and any present or
former directors and officers of any Seller) harmless, notwithstanding anything
to the contrary in this Agreement, with respect to any such Taxes and costs
payable resulting from such determination. If it is determined that the
elections are not available, Sellers agree to provide reasonable cooperation to
Purchaser or the Designated Purchaser to expedite Purchaser’s or the Designated
Purchaser’s claims for input tax credits, input tax refunds or rebates of GST
and QST.

 

(b)           Purchaser (or the relevant Designated Purchaser) and each Seller,
if applicable, shall jointly execute and file an election under subsection
20(24) of the Tax Act in the manner required by subsection 20(25) of the Tax Act
and under the equivalent or corresponding provisions of any other applicable
provincial or territorial statute, in the prescribed forms and within the time
period permitted under the Tax Act and under any other applicable provincial or
territorial statute, as to such amount paid by each Seller to Purchaser (or the
relevant Designated Purchaser) for assuming future obligations. In this regard,
Purchaser (or the relevant Designated Purchaser) and each Seller, if applicable,
acknowledge that a portion of the Acquired Assets transferred by each such
Seller and having a value equal to the amount elected under subsection 20(24) of
the Tax Act and the equivalent provisions of any applicable provincial or
territorial statute is being transferred by each such Seller as a payment for
the assumption of such future obligations by Purchaser.

 

(c)           If available, Purchaser (or the relevant Designated Purchaser) and
each Seller, as applicable, shall elect jointly in the prescribed form under
section 22 of the Tax Act, section 184 of the Taxation Act, if applicable, and
the corresponding provisions of any other applicable Tax statute as to the sale
of the applicable Accounts Receivable and designate in such election an amount
equal to the portion of the purchase price allocated to such Accounts Receivable
pursuant to Section 2.6(c). This election, or these elections, shall be made
within the time prescribed for such elections.

 

Section 6.3            Withholding Taxes.

 

(a)           Notwithstanding any other provision in this Agreement, Purchaser
and Sellers, as applicable, shall have the right to deduct and withhold from any
payments to be made hereunder such amounts as may be required to be deducted or
withheld under applicable Law, and to collect any necessary Tax forms, including
IRS Forms W-8 or W-9, as applicable, or any similar information, from Purchaser,
Sellers and any other recipients of payments hereunder; provided, that, assuming
Sellers deliver Purchaser the certificates described in this Section 6.3(a) and
Section 6.3(b), and assuming that all representations and warranties of Sellers
set out in this Agreement are correct, no Party is aware of any obligation under
Canadian or U.S. Law to deduct or withhold on any consideration payable pursuant
to this Agreement. In the event a Party becomes aware of any such obligation,
such Party will use commercially reasonable efforts to promptly notify the other
Party and reasonably cooperate with such other Party to reduce or eliminate any
such withholding, to the extent feasible under applicable Law. To the extent
that

 

73

--------------------------------------------------------------------------------


 

amounts are withheld and remitted to the appropriate Tax Authority in accordance
with Section 6.3(a), such withheld amounts shall be treated for all purposes of
this Agreement as having been delivered and paid to Purchaser, Sellers or any
such other recipient of payments in respect of which such deduction and
withholding was made.  Without limiting the generality of the foregoing, to the
extent, if any, that the representation and warranty made by Sellers under
Section 4.21 (Taxable Canadian Property) is not true and correct in all material
respects at Closing as indicated in the certificate referred to in
Section 8.3(d), Purchaser shall have the right to withhold the amount Purchaser
is entitled to withhold under the Tax Act (and the Taxation Act, if applicable)
by reason of its acquisition of TCP or TQP from a non-resident of Canada, and
any amount so withheld shall be remitted forthwith to the applicable Tax
Authority, and a receipt evidencing such remittance shall be delivered forthwith
by Purchaser to Sellers. Notwithstanding the foregoing sentence, Purchaser
agrees to delay remitting any such amounts withheld pursuant to the foregoing
sentence to a Tax Authority until one (1) Business Day prior to the day it is
required to do so by applicable Law, and agrees to reasonably comply with any
certificate or letter obtained from the relevant Tax Authority which expressly
permits Purchaser to further delay remitting any withheld amounts or which
eliminates or reduces the amount that must be remitted.

 

(b)           Any Seller transferring a “United States real property interest”
as defined by Section 897(c) of the Code (and any other Seller that is not a
“foreign person” for purposes of Section 1445 of the Code) shall deliver to
Purchaser a duly executed certification of non-foreign status, in a form and
substance reasonably satisfactory to Purchaser, in compliance with Treasury
Regulation Section 1.1445-2(b), certifying such facts as to establish that the
sale of the United States real property interest is exempt from withholding
under Section 1445 of the Code; provided, that Purchaser’s sole recourse in the
event of any failure to deliver any such certification shall be to withhold from
amounts payable under this Agreement in accordance with Section 6.3(a). Each
Seller that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Purchaser a duly executed IRS
Form W-9.

 

Section 6.4            Records.  Subject to the provisions of Section 5.4,
(i) after the Closing Date, Purchaser and the Designated Purchasers on the one
hand, and Sellers, on the other hand, will make available to the other, as
reasonably requested, and to any Tax Authority, all information, records or
documents relating to liability for Taxes with respect to the Acquired Assets,
the Assumed Liabilities and the Business for all periods prior to or including
the Closing Date, and will preserve such information, records or documents until
the expiration of any applicable statute of limitations or extensions thereof,
and (ii) in the event that one Party needs access to records in the possession
of a second Party relating to any of the Acquired Assets, the Assumed
Liabilities or the Business for purposes of preparing Tax Returns or complying
with any Tax audit request, subpoena or other investigative demand by any Tax
Authority, or for any other legitimate Tax-related purpose not injurious to the
second Party, the second Party will allow representatives of the other Party
access to such records during regular business hours at the second Party’s place
of business for the sole purpose of obtaining information for use as aforesaid
and will permit such other Party to make extracts and copies thereof as may be
necessary or convenient. The obligation to cooperate pursuant to this paragraph
shall terminate at the time the relevant applicable statute of limitations
expires (giving effect to any extension thereof).

 

74

--------------------------------------------------------------------------------


 

Section 6.5            Property Tax Allocation.  For purposes of
Section 2.3(a)(iv), (a) all Taxes of the Acquired Entities based on income,
receipts or similar measures shall be apportioned between the Sellers, on the
one hand and the applicable Designated Purchaser, on the other hand based on a
closing of the books as of the Closing Date, and (b) all real and personal
property Taxes and similar ad valorem obligations levied with respect to the
Acquired Assets, whether imposed or assessed before or after the Closing Date
(“Periodic Taxes”) for a taxable period that includes (but does not end on) the
Closing Date (a “Straddle Period”), shall be apportioned between Sellers, on the
one hand, and Purchaser or the applicable Designated Purchaser, on the other
hand, as of the Closing Date based on the number of days of such taxable period
included in the period ending with and including the Closing Date (together with
periods ending on or before the Closing Date, the “Pre-Closing Tax Period”), and
the number of days of such taxable period beginning after the Closing Date
(together with any periods beginning after the Closing Date, the “Post-Closing
Tax Period”). At the Closing, Periodic Taxes with respect to each Acquired Asset
for the applicable Tax period shall be prorated in accordance with the foregoing
provisions based on the Tax assessment for such Acquired Asset for the
applicable Tax period, if available, or otherwise, based on the last available
Tax assessment with respect to such Acquired Asset. Sellers shall be responsible
for such Periodic Taxes attributable to Pre-Closing Tax Periods and the
applicable Purchaser shall be responsible for such Periodic Taxes attributable
to Post-Closing Tax Periods. At the Closing, the Closing Purchase Price shall be
(x) decreased by an amount equal to excess, if any, of the (i) unpaid Periodic
Taxes with respect to Acquired Assets purchased by such Purchaser attributable
to Pre-Closing Tax Periods over (ii) such Periodic Taxes paid by Sellers but
apportioned hereunder to Purchaser or a Designated Purchaser for Straddle
Periods, or (y) increased by an amount equal to the Periodic Taxes apportioned
to Purchaser or a Designated Purchaser with respect to Straddle Periods but
previously paid by Sellers (each determined in accordance with the foregoing
principles) (such increase(s) or decrease(s) in the Closing Purchase Price, the
“Property Tax Adjustment”).

 

Section 6.6            Cooperation. Subject to Section 5.18, Sellers and
Purchaser shall work together and cooperate reasonably to minimize any Taxes
that may be imposed on any Seller, Acquired Entity, Purchaser or Designated
Purchaser as a result of the transactions contemplated herein, including by
cooperating with respect to the implementation of the Pre-Closing
Reorganization.

 

Section 6.7            Tax Returns. Designated Purchasers shall file or cause to
be filed all Tax Returns of the Acquired Entities that include any Pre-Closing
Tax Periods in a manner consistent with past practice, unless otherwise required
by applicable Law.  At least ten (10) Business Days prior to filing any such Tax
Returns Designated Purchasers shall provide draft Tax Returns to Sellers for
their review and approval, such approval not to be unreasonably withheld,
delayed or conditioned.

 

Section 6.8            Release of PCR AE Holdback Amount. The PCR AE Holdback
Amount shall be applied to pay the Tax shown due on the Tax Returns required to
be filed pursuant to Section 6.7.  If the PCR AE Holdback Amount exceeds the
Taxes shown as due on the Tax Returns described in Section 6.7, then within ten
(10) Business Days of filing such Tax Returns the Designated Purchasers shall
pay such excess in cash to Sellers.

 

75

--------------------------------------------------------------------------------


 

ARTICLE VII
EMPLOYMENT MATTERS

 

Section 7.1            Employment Obligations with Respect to Employees.  The
provisions of this Section 7.1 (except for Section 7.1(b)(i),
Section 7.1(b)(ii) and Section 7.1(b)(iv)) shall apply only to Non-Union
Employees.

 

(a)           Employment Terms.

 

(i)            Prior to, but contingent on the occurrence of the Closing,
Purchaser shall, or shall cause the relevant Designated Purchaser to extend an
offer of employment to those Non-Union Employees of Sellers, other than those
working in the Province of Quebec, to whom Purchaser or Designated Purchaser has
determined to offer employment, and to continue the employment of Non-Union
Employees working in the Province of Quebec with such employment to take effect
under the terms stated herein as of the Effective Hire Date, as defined below.
Such offers shall be for employment initially on terms and conditions
substantially similar in the aggregate with respect to their annual compensation
and benefits as was in effect immediately prior to the Closing (it being however
agreed that Purchaser shall not be required to offer any equity or equity-based
Seller Employee Plan or other equity or equity-based benefit or compensation
plan, program or arrangement). Purchaser or the relevant Designated Purchaser
shall provide Sellers with information that Sellers reasonably request to verify
that such offers of employment are in compliance with this Section 7.1(a).

 

(ii)           The Effective Hire Date for any Non-Union Employee shall be the
date corresponding to the Employee Transfer Time for all Non-Union Employees,
except as otherwise provided under applicable Law.

 

(b)           Employee Benefits.

 

(i)            After the date hereof, Sellers and Purchaser shall cooperate
promptly and in good faith in preparing the transition of the Transferred
Employee Plans and/or the Transferred Employees, as applicable, from coverage
under the Seller Employee Plans to coverage under any plans established or
maintained in their sole discretion by Purchaser or a Designated Purchaser as of
the Transferred Employee’s Effective Hire Date.

 

(ii)           Purchaser shall assume and honor the amount of compensation with
respect to the accrued and unused vacation days that is due and owing to the
Transferred Employees up to their Effective Hire Date under applicable Law.
Purchaser will, and will cause the relevant Designated Purchasers to, honor such
accrued and unused vacation days in the ordinary course.

 

(iii)          Neither Section 7.1(a) nor this Section 7.1(b) restricts the
right of Purchaser to terminate the employment of any Transferred Employee after
the Closing at any time for any or for no reason, in accordance with applicable
Law.

 

(iv)          Purchaser and each applicable Seller hereby agree to follow the
standard procedure for employment tax withholding as provided under applicable
Law.

 

76

--------------------------------------------------------------------------------


 

Section 7.2            Employment Obligations with Respect to Union Employees.

 

(a)           The provisions of this Section 7.2 shall apply only to Union
Employees.

 

(b)           Purchaser shall become the successor employer (as such term is
defined in the relevant legislation) and shall assume all Liabilities and
obligations associated with the Blainville Collective Labor Agreement and the
Mississauga Collective Labor Agreement (including any accrued vacation pay or
banked overtime) whether such Liabilities arise prior to, on or after the
Closing.

 

Section 7.3            Excluded Employee Liabilities. For purposes of clarity,
and notwithstanding any other provision in this Agreement, Sellers shall retain,
and with respect to any Affiliate of any Seller shall assume and retain, and
neither Purchaser nor any of the Designated Purchasers shall assume at or
following the Closing, any of the following Liabilities of Sellers or any
Affiliate of any Seller (the “Excluded Employee Liabilities”):

 

(a)           (i) other than the Transferred Employee Plans, the Seller Employee
Plans or any other benefit or compensation plan, program, policy, Contract,
agreement or arrangement or any Liabilities thereunder, and (ii) any
severance-related Liabilities owed to any employees who are terminated at or
prior to the Closing;

 

(b)           except as provided in Section 7.1(b) and Section 7.3(a), Sellers’
or any of their Affiliates’ obligations to make payments or provide benefits
under any Seller Employee Plan or any other benefit or compensation plan,
program, policy, Contract, agreement or arrangement or any Liabilities under or
with respect to any Seller Employee Plan or any other benefit or compensation
plan, program, policy, Contract, agreement or arrangement;

 

(c)           any Liabilities relating to or at any time arising in connection
with the employment or service with or termination of employment or service from
any Seller (or any of its Affiliates) of any employee, agent, or contractor of
such Seller or such Affiliate (or any applicant for employment employee, agent,
or contractor or former employee, agent, or contractor of such Seller or such
Affiliate), including with respect to wages, salary or other compensation and
withholding and payment of any Taxes; provided, that Excluded Employee
Liabilities pursuant to this clause (c) shall not include any Liabilities that
arise after the Closing in connection with employment or service with, or
termination of employment or service from, Purchaser or any of its Affiliates,
or any of Sellers’ Affiliates that are Acquired Entities; and

 

(d)           except as provided for in Section 7.2(b), Liabilities resulting
from any Action, or with respect to any potential or threatened Action which
Sellers have received a demand letter or notice of an intent to file, on or
prior to the Closing Date (i) by any Employee or (ii) by any applicant with
respect to potential employment with any Seller and related to the Business.

 

Section 7.4            Other Employee Covenants.

 

(a)           Except as necessary to make offers of employment to Employees or
to continue the employment of Employees pursuant to Section 7.1 and Section 7.2
of this Agreement, after the date hereof, and subject to each Party’s disclosure
obligations imposed by

 

77

--------------------------------------------------------------------------------


 

Law or by Government Entities and each Party’s obligations hereunder, Purchaser
shall not, and shall procure that the Designated Purchasers and any of
Purchaser’s Affiliates shall not, issue any announcement or communication to
their respective employees or the Employees, prior to consultation with, and the
approval of, Sellers (not to be unreasonably withheld or delayed) with respect
to this Agreement or any of the transactions contemplated hereby. If requested,
Sellers shall cooperate with Purchaser in respect of the development and
distribution of any announcement and communication to the employees of Sellers,
including Employees, with respect to this Agreement or any of the transactions
contemplated hereby.

 

(b)           Purchaser undertakes, and shall cause the Designated Purchasers to
undertake, to keep the Employee Information in confidence and that, until the
relevant Employee Transfer Time:

 

(i)            Purchaser shall, and shall cause the Designated Purchasers to,
restrict the disclosure of the Employee Information only to such of its
employees, agents and advisors as is permitted by applicable Law and is
necessary for the purposes of effectuating this Agreement prior to the Employee
Transfer Time;

 

(ii)           Purchaser shall not, and shall cause the Designated Purchasers
not to, use the Employee Information except for effectuating this Agreement and
shall be returned to Sellers or destroyed, at Sellers’ election, if this
Agreement is terminated; and

 

(iii)          Purchaser shall, and shall cause the Designated Purchasers to,
comply with such additional obligations as may be reasonably required in any
particular jurisdiction to comply with any applicable data privacy Laws.

 

(c)           Sellers and Purchaser intend that the transactions contemplated by
this Agreement should not constitute a separation, termination or severance of
employment of any Transferred Employee prior to or upon the occurrence of the
Employee Transfer Time, including for purposes of any Seller Employee Plan in
effect immediately prior to the Closing Date or under applicable Law or any
other legally mandated obligations, and Seller and Purchaser intend that the
Transferred Employees will have continuous and uninterrupted employment
immediately before and immediately after the Closing Date.

 

(d)           Purchaser and Sellers shall cooperate with each other to provide
for an orderly transition of the Transferred Employees from Sellers to Purchaser
or the Designated Purchasers, as applicable, and to minimize the disruption to
the respective businesses of the Parties resulting from the transactions
contemplated hereby.

 

(e)           Section 280G Matters.  As soon as practicable following the
execution of this Agreement but in any case prior to the Closing:

 

(i)            Sellers will use reasonable commercial efforts to obtain, prior
to the initiation of the 280G Approval, a waiver (a “Parachute Payment Waiver”),
in a form reasonably acceptable to Purchaser, from each Transferred Employee
who, with respect to Sellers, reasonably could be a “disqualified individual”
(within the meaning of Section 280G of the Code and the regulations promulgated
thereunder) and who, with respect to Sellers, reasonably might otherwise
receive, have received, or have the right or entitlement to receive any

 

78

--------------------------------------------------------------------------------


 

parachute payment under Section 280G of the Code, pursuant to which Parachute
Payment Waiver each such Transferred Employee will agree, unless the 280G
Approval has been obtained in a manner which satisfies all applicable
requirements of Section 280G(b)(5)(B) of the Code and the regulations
promulgated thereunder and Internal Revenue Bulletin 2004-32, to waive any and
all right or entitlement to the payments, acceleration of vesting and/or other
benefits referred to in this Section 7.4(e) to the extent the value thereof
exceeds 2.99 times such Transferred Employee’s base amount determined in
accordance with Section 280G of the Code and the regulations promulgated
thereunder.

 

(ii)           Sellers will use reasonable commercial efforts to submit to the
Bankruptcy Courts for approval all such waived payments in a manner such that,
if such approval is obtained by the Bankruptcy Courts in a manner which
satisfies Section 280G(b)(5)(B) of the Code and the Treasury Regulations
thereunder and Internal Revenue Bulletin 2004-32, no payment or benefit received
by such “disqualified individual” would be a “parachute payment” for purposes of
Section 280G of the Code (the “280G Approval”). Prior to the Closing Date, the
Sellers shall deliver to Purchaser evidence that the 280G Approval was solicited
in accordance with the foregoing provisions of Section 7.4(e) (to the extent
such 280G Approval was required to be solicited in connection with payments with
respect to which Sellers were required to use reasonable commercial efforts to
obtain a Parachute Payment Waiver in accordance with the foregoing provisions of
Section 7.4(e)) and that either (i) 280G Approval was obtained or (ii) 280G
Approval was not obtained, and as a consequence, the parachute payments subject
to the Parachute Payment Waivers shall not be made or provided.

 

(iii)          In connection with the foregoing, at least five (5) days before
taking such actions, the Sellers shall deliver to Purchaser for review and
comment (i) parachute payment calculations prepared by the Seller or its
advisors and (ii) copies of all Bankruptcy Court disclosure materials and a form
of the Parachute Payment Waiver that will be used to effectuate the undertaking
set forth in this Section 7.4(e), which comments by Purchaser shall be
reasonably considered by the Sellers.

 

Section 7.5            No Obligation. Nothing contained in this Article VII
shall be construed to: (a) require the employment or service of (or prevent the
termination of employment or service of), or any particular term or condition of
employment or service of, any individual, (b) require minimum benefit or
compensation levels or prevent any change in the benefits or compensation
provided to any individual Transferred Employee, (c) establish or amend any
benefit or compensation plan, program, policy, Contract, agreement or
arrangement, or (d) restrict the ability of Purchaser or any Designated
Purchaser or any of their Affiliates to amend or terminate any benefit or
compensation plan, program, policy, Contract, agreement or arrangement that is
at any time established or maintained or contributed to by any of them. No
provision of this Article VII shall create any rights (including any third-party
beneficiary rights) in any Employee or former Employee of Sellers or any other
Person (including any beneficiary or dependent thereof) other than the Parties
to this Agreement of any nature or kind whatsoever, including in respect of
continued employment (or resumed employment) for any specified period.

 

79

--------------------------------------------------------------------------------


 

ARTICLE VIII
CONDITIONS TO THE CLOSING

 

Section 8.1            Conditions to Each Party’s Obligation. The Parties’
obligation to effect, and, as to Purchaser, to cause the relevant Designated
Purchasers to effect, the Closing is subject to the satisfaction or the express
written waiver of the Parties, at or prior to the Closing, of the following
conditions:

 

(a)           Regulatory Approvals.  (i) All Antitrust Approvals shall have been
obtained and shall remain in effect and (ii) and any other approvals of
Government Entities required for the consummation of the transactions
contemplated by this Agreement shall have been obtained and shall remain in
effect, other than, with respect to this clause (ii), any such approval the
failure of which to be obtained would not reasonably be expected to
(A) materially and adversely affect the operation by Purchaser of the Business
immediately following the Closing or (B) subject Purchaser to any criminal or
material civil liability.

 

(b)           No Injunctions or Restraints. There shall not be in effect any
Order entered by a Government Entity of competent jurisdiction, or any Law
preventing, enjoining, restraining, making illegal or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement.

 

(c)           Bidding Procedures and Sale Orders. The Bankruptcy Courts shall
have entered the Bidding Procedures Orders and the Sale Orders and each of such
orders shall not have been reversed, modified, amended or stayed.

 

Section 8.2            Conditions to Sellers’ Obligation. Sellers’ obligation to
effect the Closing shall be subject to the fulfillment (or express written
waiver by Sellers), at or prior to the Closing, of each of the following
additional conditions:

 

(a)           No Breach of Representations and Warranties.  The representations
and warranties made by Purchaser in this Agreement or in any other Transaction
Document shall be true and correct in all material respects (without giving
effect to any materiality or similar qualification contained therein), in each
case as of the date hereof and as of the Closing Date, with the same force and
effect as though all such representations and warranties had been made as of the
Closing Date (other than representations and warranties that by their terms
address matters only as of another specified date, which shall be so true and
correct only as of such other specified date).

 

(b)           No Breach of Covenants.  Purchaser shall have performed and
complied in all material respects with all obligations and agreements required
by this Agreement to be performed or complied with by Purchaser on or prior to
the Closing Date.

 

(c)           Closing Certificate. Purchaser shall have delivered a certificate,
in form and substance reasonably acceptable to Sellers and executed by a duly
authorized officer of Purchaser, certifying as to the satisfaction of each of
the conditions set forth in clauses (a) and (b) of this Section 8.2.

 

80

--------------------------------------------------------------------------------


 

(d)           Closing Deliveries.  Each of the deliveries required to be made to
Sellers pursuant to Section 2.7(b) shall have been so delivered.

 

Section 8.3            Conditions to Purchaser’s Obligation. Purchaser’s
obligation to effect, and to cause the relevant Designated Purchasers to effect,
the Closing shall be subject to the fulfillment (or express written waiver by
Purchaser), at or prior to the Closing, of each of the following additional
conditions:

 

(a)           No Breach of Representations and Warranties.  (i) The
representations and warranties made by Sellers in this Agreement (other than the
representations and warranties in Section 4.1 (Organization and Corporate
Power), Section 4.2 (Subsidiaries and Investments) (but only clause (b) thereof
(other than the last sentence thereof)), Section 4.3 (Authorization; Binding
Effect) (but only clause (a) thereof), and Section 4.19 (Brokers; Advisors Fees)
(collectively, the “Specified R&Ws”)) shall be true and correct in all respects
(disregarding any materiality, Material Adverse Effect or similar qualification
contained therein), in each case as of the date hereof and as of the Closing
Date, with the same force and effect as though all such representations and
warranties had been made as of the Closing Date (other than representations and
warranties that by their terms address matters only as of another specified
date, which shall be so true and correct only as of such other specified date),
except where the failure of such representations and warranties to be true and
correct in all respects as of such dates would not be reasonably likely to
result in, individually or in the aggregate, a Material Adverse Effect; and
(ii) the Specified R&Ws shall, if qualified by materiality or “Material Adverse
Effect”,  be true and correct in all respects or, if not so qualified, be true
and correct except as would not have greater than a de minimis adverse effect on
the Business, in each case as of the date hereof and as of the Closing Date,
with the same force and effect as though all such representations and warranties
had been made as of the Closing Date.

 

(b)           No Breach of Covenants.  Sellers shall have performed and complied
in all material respects with all obligations and agreements required by this
Agreement to be performed or complied with by Sellers on or prior to the Closing
Date.

 

(c)           No Material Adverse Effect.  There shall not have occurred since
the date of this Agreement any Change constituting, or which would be reasonably
likely to result in, individually or in the aggregate, a Material Adverse
Effect.

 

(d)           Closing Certificate. Sellers shall have delivered a certificate,
in form and substance reasonably acceptable to Purchaser and executed by a duly
authorized officer of each Seller, certifying as to the satisfaction of each of
the conditions set forth in clauses (a) through (c) of this Section 8.3.

 

(e)           Assigned Contracts Approval.  The Bankruptcy Court shall have
approved and authorized the assumption and assignment of all Assigned Contracts,
except any such Contracts the failure of which to have assumed and assigned
would not, individually or in the aggregate, materially and adversely affect the
operation of the Business from and after the Closing

 

81

--------------------------------------------------------------------------------


 

(f)            Closing Deliveries.  Each of the deliveries required to be made
to Purchaser pursuant to Section 2.7(b) shall have been so delivered.

 

(g)           Third Party Consents.  All Consents listed in Schedule 8.3(g) of
the Sellers Disclosure Letter or waivers thereof shall have been obtained.

 

(h)           No Event of Default.  There shall not have occurred under the DIP
Credit Agreement any default or event of default that has not been cured in full
or waived in accordance with the terms thereof.

 

(i)            Sale Orders. Sellers shall deliver a certified copy of the Sale
Orders.

 

(j)            Acquired Entities. Sellers shall have delivered to Purchaser
documentation reasonably satisfactory to the Parties evidencing (i) the valid
transfer to Purchaser of the Equity Interests of the Acquired Entities at
Closing, free and clear of all Liens (other than Permitted Encumbrances),
including, to the extent any such Equity Interests are certificated,
certificates evidencing such Equity Interests duly endorsed in blank or
accompanied by transfer powers duly executed in blank, and (ii) the completion
of the steps of the Pre-Closing Reorganization necessary to eliminate any
liabilities described therein owed by an Acquired Entity to one or more Sellers.

 

ARTICLE IX
TERMINATION

 

Section 9.1            Termination. This Agreement may be terminated at any time
prior to the Closing:

 

(a)           by either Party, upon written notice to the other:

 

(i)            by mutual written consent of Sellers and Purchaser;

 

(ii)           if the Closing does not take place on or prior to February 16,
2017 (the “Outside Date”); provided, however, that if (A) on the Outside Date
all of the conditions set forth in Article VIII have been satisfied (other than
conditions that, by their nature, are to be satisfied at the Closing and which
were, as of such date, capable of being satisfied) other than the conditions set
forth in Section 8.1(a) or Item 15 in Schedule 8.3(g) of the Sellers Disclosure
Letter, then either the Company or Purchaser may extend the Outside Date to a
date no later than February 28, 2017 by delivery of written notice of such
extension to the other party or (B) Purchaser is required to serve as the
Back-up Bidder pursuant to Section 5.1(g), Purchaser’s right to terminate this
Agreement pursuant to this Section 9.1(a)(ii) shall be subject to the Bidding
Procedures Orders (the date to which the Outside Date is extended pursuant to
clause (A) or the date on which Purchaser is no longer obligated to serve as the
Back-up Bidder pursuant to the Bidding Procedures Orders, but in no event later
than February 28, 2017, either such date, the “Extended Outside Date”);
provided, further, however, that a Party shall not be permitted to terminate
this Agreement pursuant to this Section 9.1(a)(ii) if such Party is in material
breach of this Agreement so as to cause any of the conditions of the other Party
set forth in Section 8.1, Section 8.2 or Section 8.3, as applicable, not to be
satisfied;

 

(iii)          if there shall be in effect any Law or Final Order preventing,
enjoining, restraining, making illegal or otherwise prohibiting the consummation
of the transactions contemplated by this Agreement or the other Transaction
Documents that does not result from the Party seeking termination of this
Agreement; or

 

82

--------------------------------------------------------------------------------


 

(iv)          (A) if an Alternative Transaction is approved by the Bankruptcy
Courts other than in connection with an Auction, (B) if there is an Auction,
Purchaser is not declared the Prevailing Bidder at the Auction and Purchaser is
not required to serve as the Back-up Bidder pursuant to Section 5.1(g), or
(C) if there is an Auction, Purchaser is not declared the Prevailing Bidder at
the Auction and Purchaser is required to serve as the Back-up Bidder pursuant to
Section 5.1(g); provided, that any termination pursuant to this clause (C) shall
not be effective until the earlier of the occurrence of the Extended Outside
Date or the consummation of an Alternative Transaction;

 

(b)           by Purchaser, upon written notice to Sellers:

 

(i)            in the event of a breach by any Seller of any of the
representations, warranties, agreements or covenants of such Seller set forth in
this Agreement if (A) any of the conditions set forth in Section 8.1 or
Section 8.3 would not be satisfied if such breach remained uncured as of the
Closing and (B) such breach is incapable of being cured prior to the Outside
Date or, if so capable of being cured, shall not have been cured within ten
(10) Business Days following receipt by Sellers of notice of such breach from
Purchaser; provided, however, that Purchaser shall not be permitted to terminate
this Agreement pursuant to this Section 9.1(b)(i) if Purchaser is then in
material breach of the terms of this Agreement such that Sellers would be
entitled to terminate this Agreement pursuant to Section 9.1(c)(i) (determined
without regard to the proviso thereto);

 

(ii)           if the CCAA Proceedings and/or the Chapter 11 Cases have not been
commenced, or the Petition Date has not occurred, within two (2) Business Days
after the execution of this Agreement;

 

(iii)          if the Chapter 11 Cases are dismissed or converted to cases under
Chapter 7 of the U.S. Bankruptcy Code and neither such dismissal nor conversion
expressly contemplates the transactions provided for in this Agreement, or a
trustee is appointed for the U.S. Debtors and such trustee rejects the
transactions contemplated by this Agreement;

 

(iv)          if the CCAA Proceedings are terminated or a trustee in bankruptcy
or receiver is appointed in respect of any of the Canadian Debtors or their
respective Acquired Assets, and such trustee in bankruptcy or receiver refuses
to proceed with the transactions contemplated by this Agreement;

 

(v)           if (A) the Bidding Procedures Orders have not been entered on or
prior to November 21, 2016, or do not contain approval of the Break-Up Fee or
the Expense Reimbursement as set forth herein, or (B) following their entry,
Sellers do not hold an Auction as provided in the Bidding Procedures Order
(unless the Auction is cancelled because Purchaser is the Prevailing Bidder),
the Bidding Procedures Orders shall fail to be in full force and effect or shall
have been stayed, reversed, modified or amended in respect of the Break-Up Fee
or the Expense Reimbursement or otherwise in any material respect without the
prior written consent of Purchaser and Sellers;

 

(vi)          if (A) the Sale Orders are not entered on or prior to January 16,
2017, or (B) following their entry, the Sale Orders shall fail to be in full
force and effect or shall

 

83

--------------------------------------------------------------------------------


 

have been stayed, reversed, revoked, rescinded, vacated, modified or amended in
any respect without the prior written consent of Purchaser and Sellers;
provided, however, that the right to terminate this Agreement under this
Section 9.1(b)(vi) shall not be available to Purchaser if (x) its failure to
fulfill any covenant or obligation under this Agreement has been the cause of,
or resulted in, the failure of such order to meet these requirements on or
before such date or (y) Purchaser is required to serve as the Back-up Bidder
pursuant to Section 5.1(g);

 

(vii)         if Sellers (A) withdraw, or seek to withdraw, the Sale Motion or
(B) announce or file a plan, or seek to file a plan, contemplating the
reorganization or sale of all or any part of any Seller inconsistent with this
Agreement or the transactions contemplated hereby; or

 

(viii)        if Sellers enter into any Alternative DIP Credit Agreement which
contains any terms, provisions or conditions that would materially and adversely
impair or delay the ability of any Seller to perform its obligations hereunder
(including compliance with its covenants and other agreements set forth herein).

 

(c)           by Sellers, upon written notice to Purchaser;

 

(i)            in the event of a breach by Purchaser of any of the
representations, warranties, agreements or covenants of Purchaser set forth in
this Agreement if (A) any of the conditions set forth in Section 8.1 or
Section 8.2 would not be satisfied if such breach remained uncured as of the
Closing and (B) such breach is incapable of being cured prior to the Outside
Date or, if so capable of being cured, shall not have been cured within ten
(10) Business Days following receipt by Purchaser of notice of such breach from
Sellers; provided, however, that Sellers shall not be permitted to terminate
this Agreement pursuant to this Section 9.1(c)(i) if any Seller is then in
material breach of the terms of this Agreement such that Purchaser would be
entitled to terminate this Agreement pursuant to Section 9.1(b)(i) (determined
without regard to the proviso thereto); or

 

(ii)           if all of the conditions set forth in Section 8.1 and Section 8.3
have been satisfied (other than any such condition the failure of which to be
satisfied is caused by a breach by Purchaser of its representations, warranties,
covenants or agreements contained herein and other than conditions that, by
their nature, are to be satisfied at the Closing and which were, as of such
date, capable of being satisfied) or waived and Purchaser fails to deliver the
Closing Cash Payment at the Closing; provided, however, that any purported
termination of this Agreement by Purchaser pursuant to Section 9.1(a)(ii) shall
be deemed to be a termination by Sellers pursuant to this Section 9.1(c)(ii) if
Sellers are entitled to terminate this Agreement pursuant to this
Section 9.1(c)(ii) at the time of such termination.

 

Section 9.2            Effects of Termination.

 

(a)           If this Agreement is validly terminated pursuant to Section 9.1,
then subject to the remaining provisions of this Section 9.2, all further
obligations of the Parties under or pursuant to this Agreement shall terminate
without further liability of any Party to the other, except that the provisions
of (i) Section 5.5 (Public Announcements), (ii) Section 5.9 (Transaction
Expenses), (iii) Section 5.10 (Confidentiality), (iv) this Section 9.2 (Effects
of

 

84

--------------------------------------------------------------------------------


 

Termination), (v) Article X (Miscellaneous) and (vi) Article I (Interpretation),
to the extent applicable to the interpretation or enforcement of such
provisions, shall survive any termination of this Agreement.

 

(b)           In the event that this Agreement is terminated by any Party
pursuant to Section 9.1(a)(iv) or by Purchaser pursuant to Section 9.1(b), or by
any Party pursuant to Section 9.1(a)(ii) at a time when this Agreement was
terminable pursuant to Section 9.1(a)(iv) or Section 9.1(b), then Purchaser
shall be entitled to the reimbursement of, and the Company shall promptly, and
in any event within thirty (30) days after such termination, reimburse Purchaser
in immediately available funds for, all reasonable out-of-pocket fees and
expenses (including reasonable professional’s fees and expenses) incurred by
Purchaser and its Affiliates (including the Sponsors and their respective
Affiliates) in connection with their investigation (including due diligence),
preparation, negotiation and attempted consummation of the transactions
contemplated by this Agreement (including performance of the Business
obligations hereunder), in the maximum amount of $3,500,000 (the “Expense
Reimbursement”).

 

(c)           In the event that this Agreement is terminated (i) by Purchaser
pursuant Section 9.1(b)(iii), (iv), (vi) or (vii), (ii) by any Party pursuant to
Section 9.1(a)(iv), or (iii) by any Party pursuant to Section 9.1(a)(ii) at a
time this Agreement was terminable by Purchaser pursuant to Section 9.1(b)(iii),
(iv), (vi) or (vii), or by any Party pursuant to Section 9.1(a)(iv), then in any
such event of termination, Purchaser shall be entitled to the payment of a
break-up fee of $20,125,000 (the “Break-Up Fee”).  When this Agreement is
terminated (A) by any Party pursuant to Section 9.1(a)(iv), or (B) by any Party
pursuant to Section 9.1(a)(ii) at a time this Agreement was terminable by any
Party pursuant to Section 9.1(a)(iv), Purchaser shall be entitled to payment of
the Break-Up Fee upon such termination, but Sellers may delay the payment of the
Break-Up Fee until the date that is the earlier of (x) the date upon which any
such Alternative Transaction is actually consummated, if applicable, and (y) the
date that is sixty (60) days following the date upon which this Agreement is so
terminated.  In all other circumstances in which Purchaser is entitled to
payment of the Break-Up Fee in accordance with this Section 9.2(c), the Break-Up
Fee shall become due and payable by Sellers to Purchaser immediately upon
termination of this Agreement.

 

(d)           In addition, in the event that this Agreement is terminated by
Purchaser pursuant to Section 9.1(b) (other than clauses (iii), (iv), (vi)  and
(vii) thereof), or by any Party pursuant to Section 9.1(a)(ii) at a time when
this Agreement was terminable pursuant to Section 9.1(b) (other than clauses
(iii), (iv), (vi) and (vii) thereof), and the Company consummates (or enters
into an agreement to consummate) an Alternative Transaction (which, for the
avoidance of doubt, shall include seeking or having confirmed a plan of
reorganization) within the twelve (12) months following such termination,
Purchaser shall be entitled to payment of the Break-Up Fee upon consummation of
such Alternative Transaction.

 

(e)           The obligations of the Company to pay the Break-Up Fee and/or
Expense Reimbursement (A) shall be entitled to administrative expense claim
status under Sections 503(b)(1)(A) and 507(a)(2) of the U.S. Bankruptcy Code and
under an order to that effect issued by the CCAA Court and shall be a
superpriority administrative expense claim (i.e., senior to all other
administrative expense claims and payable out of Sellers’ cash or other
collateral security under Sellers’ obligations to their senior secured lenders
and prior to any recovery by such

 

85

--------------------------------------------------------------------------------


 

lenders) of Sellers under Section 364(c)(1) of the U.S. Bankruptcy Code, or the
inherent jurisdiction of the CCAA Court, (B) shall not be subordinate to any
other administrative expense claim against the Company and (C) shall survive the
termination of this Agreement in accordance with Section 9.2(a); provided,
however, that the obligations of the Company to pay the Break-Up Fee and/or
Expense Reimbursement shall be junior to any claims or obligations of the
Company arising under any Order of the Bankruptcy Courts authorizing the
Sellers’ entry into the ABL DIP Credit Agreement or a DIP Credit Agreement. 
Sellers shall seek the approval of the Break-Up Fee and Expense Reimbursement as
set forth in this paragraph and this Agreement in the Bidding Procedures Order.

 

(f)            In the event that the Break-Up Fee becomes due and payable
hereunder, the Break-Up Fee payable to Purchaser shall be reduced by the amount
of the Work Fee actually paid to Purchaser.

 

(g)           If this Agreement is terminated (or deemed terminated in
accordance with the proviso to Section 9.1(c)(ii)) by Sellers pursuant to
Section 9.1(c), Purchaser shall direct the Deposit Escrow Agent to disburse the
Deposit to Sellers in immediately available funds, to an account designated by
Sellers to the Deposit Escrow Agent in writing.  Upon any termination of this
Agreement (other than a termination (or deemed termination in accordance with
the proviso to Section 9.1(c)(ii)) by Sellers pursuant to Section 9.1(c)), the
Deposit shall be disbursed by the Deposit Escrow Agent to Purchaser in
immediately available funds, to an account designated by Purchaser to the
Deposit Escrow Agent in writing. Notwithstanding any provision to the contrary
herein (including Section 9.2(a)), except Section 10.2, the Deposit is the sole
and exclusive remedy and liquidated damages of the Company Related Parties,
whether at Law or in equity, for any breach by Purchaser or any of its
Affiliates (including the Sponsors and their respective Affiliates) of the terms
and conditions of this Agreement or otherwise in connection with this Agreement,
and no Purchaser Related Party shall have any further Liability of any kind to
any Company Related Parties on account of this Agreement or otherwise in
connection with the transactions contemplated by this Agreement.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.1         No Survival of Representations and Warranties or Covenants.
Except for the covenants identified in Section 9.2(a), no representations or
warranties, covenants or agreements in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive beyond the Closing Date.
Accordingly, no claim of any nature whatsoever for breach of such
representations, warranties, covenants or agreements may be made, or Action
instituted, after the Closing Date. Notwithstanding the foregoing, the covenants
and agreements that by their terms are to be satisfied after the Closing Date
shall survive until satisfied in accordance with their terms.

 

Section 10.2         Waiver; Remedies.

 

(a)           No failure to exercise, and no delay in exercising, any right,
remedy, power or privilege under this Agreement by any Party will operate as a
waiver of such right, remedy, power or privilege, nor will any single or partial
exercise of any right, remedy, power or

 

86

--------------------------------------------------------------------------------


 

privilege under this Agreement preclude any other or further exercise of such
right, remedy, power or privilege or the exercise of any other right, remedy,
power or privilege.

 

(b)           Each of the Parties hereto acknowledges that money damages would
not be a sufficient remedy for any breach or threatened breach of this Agreement
and that irreparable harm would result if this Agreement were not specifically
enforced. Therefore, subject to Section 10.2(c), prior to any valid termination
of this Agreement, the rights and obligations of the Parties shall be
enforceable by a decree of specific performance issued by any court of competent
jurisdiction, and, to the extent permitted by law, the Parties shall be entitled
to appropriate injunctive relief in connection therewith, without the necessity
of posting a bond or other security or proving actual damages and without regard
to the adequacy of any remedy at law. Each Party agrees to waive any requirement
for the security or posting of any bond in connection with any proceeding
seeking specific performance of this Agreement and that the only permitted
objection that it may raise in response to any action for specific performance
of this Agreement is that it contests the existence of a breach or threatened
breach thereof. The rights set forth in this Section 10.2 shall be in addition
to any other rights which a Party may have at law or in equity pursuant to this
Agreement.

 

(c)           Notwithstanding the foregoing, neither the Company, Sellers nor
any other Person shall be entitled to seek or obtain specific performance of
Purchaser’s obligation to obtain the Equity Financing or consummate the Closing
unless each of the following conditions are satisfied: (i) all of the conditions
set forth in Article VIII have been satisfied or, to the extent permitted by
Law, waived by the party entitled to the benefit thereof (other than those
conditions that by their terms are to be satisfied at the Closing, but subject
to such conditions being capable of being satisfied), (ii) the Debt Financing
(or, if applicable, the Alternative Financing) has been funded or will be funded
at the Closing if the Equity Financing is funded, (iii) Purchaser has failed to
consummate the Closing when requested in accordance with Section 2.7(a), and
(iv) each Seller has irrevocably confirmed to Purchaser in writing that if
specific performance is granted and the Debt Financing (or, if applicable, the
Alternative Financing) is funded, and Purchaser otherwise complies when
requested with its obligations hereunder, then the Closing will occur.

 

Section 10.3         No Third-Party Beneficiaries. This Agreement is for the
sole benefit of the Parties and their permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement; provided, that the Debt Financing Sources may enforce
(and each is an intended third party beneficiary of) the provisions of
Section 9.2(g), this Section 10.3, Section 10.4, Section 10.5, Section 10.6,
Section 10.14 and Section 10.15(b) (and in each case the definitions related
thereto) that are related to the Debt Financing Sources.

 

Section 10.4         Consent to Amendments; Waivers. No Party shall be deemed to
have waived any provision of this Agreement or any of the other Transaction
Documents unless such waiver is in writing, and then such waiver shall be
limited to the circumstances set forth in such written waiver. This Agreement
and the other Transaction Documents shall not be amended, altered or qualified
except by an instrument in writing signed by all the parties hereto or thereto,
as the case may be.  Notwithstanding anything to the contrary contained herein,

 

87

--------------------------------------------------------------------------------


 

Section 9.2(g), Section 10.3, this Section 10.4, Section 10.5, Section 10.6,
Section 10.14 and Section 10.15(b) (and in each case the definitions related
thereto) may not be amended and/or waived in a manner that is materially adverse
to a Debt Financing Source without its prior written consent.

 

Section 10.5         Successors and Assigns. Except as otherwise expressly
provided in this Agreement, all representations, warranties, covenants and
agreements set forth in this Agreement or any of the other Transaction Documents
by or on behalf of the Parties thereto will be binding upon and inure to the
benefit of such Parties and their respective successors and permitted assigns.
Neither this Agreement nor any of the rights, interests or obligations hereunder
may be assigned by any Party without the prior written consent of the other
Party, which consent may be withheld in such Party’s sole discretion, except for
(a) assignment to an Affiliate of a Party (provided, that such Party remains
liable jointly and severally with its assignee Affiliate for the assigned
obligations to the other Party), (b) assignment by a U.S. Debtor to a succeeding
entity following such U.S. Debtor’s emergence from Chapter 11 of the U.S.
Bankruptcy Code, and (c) assignment by any of the Canadian Debtors pursuant to
any plan of arrangement approved by the CCAA Court, which will not require the
consent of Purchaser; provided, that Purchaser may assign all or any portion of
its rights and obligations pursuant to this Agreement to the Debt Financing
Sources pursuant to the terms of the Debt Commitment Letter for purposes of
creating a security interest herein or otherwise assigning as collateral in
respect of the Debt Financing; provided, further, that such assignment shall not
permit any foreclosure or other execution on such assignment prior to the
Closing and that no such assignment shall in any manner limit or affect
Purchaser’s obligations hereunder.

 

Section 10.6         Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)           Any questions, claims, disputes, remedies or Actions arising from
or related to this Agreement (including, to the extent required by the Debt
Commitment Letter, any claim or cause of action involving the Debt Financing
Sources (or any Alternative Financing sources), and any relief or remedies
sought by any Parties, shall be governed exclusively by the Laws of the State of
New York without regard to the rules of conflict of laws applied therein or any
other jurisdiction.

 

(b)           To the fullest extent permitted by applicable Law, each Party
(i) agrees that any claim, action or proceeding by such Party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in (A) the U.S.
Bankruptcy Court, if brought prior to the entry of a final decree closing the
Chapter 11 Case, with respect to the U.S. Debtors, (B) the CCAA Court, if
brought prior to the entry of a final decree closing the CCAA Proceedings, with
respect to the Canadian Debtors, or (C) in all other circumstances, in the
federal courts in the Southern District of New York (collectively, the
“Courts”), if brought after entry of such final decree closing the Chapter 11
Case or CCAA Proceedings, mutatis mutandis, and shall not be brought, in any
court in the United States of America, Canada, or any court in any other
country, (ii) agrees to submit to the exclusive jurisdiction of the Courts, as
applicable pursuant to the preceding clauses (i)(A), (B) and (C), for purposes
of all legal proceedings arising out of, or in connection with, this Agreement
or the transactions contemplated hereby, (iii) waives and agrees not to assert
any

 

88

--------------------------------------------------------------------------------


 

objection that it may now or hereafter have to the laying of the venue of any
such Action brought in such a court or any claim that any such Action brought in
such a court has been brought in an inconvenient forum, (iv) agrees that mailing
of process or other papers in connection with any such action or proceeding in
the manner provided in Section 10.7 or any other manner as may be permitted by
Law shall be valid and sufficient service thereof, and (v) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law.

 

(c)           EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS Section 10.6.

 

Section 10.7         Notices. Unless otherwise set forth herein, any notices,
consents, waivers and other communications required or permitted by this
Agreement shall be in writing and shall be deemed given to a Party when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid), or (b) sent by facsimile or e-mail,
in each case, if sent during the normal business hours of the recipient, or if
not sent during such normal business hours then during such normal business
hours on the Business Day immediately following such transmission, with
confirmation of transmission by the transmitting equipment confirmed with a copy
delivered as provided in clause (a), in the case of each of clauses (a) and (b),
to the following addresses, facsimile numbers or e-mail addresses and marked to
the attention of the person (by name or title) designated below (or to such
other address, facsimile number, e-mail address or person as a Party may
designate by notice to the other Parties):

 

If to Purchaser, to:

 

 

9938982 Canada Inc.

161 Bay Street Suite 5000

Toronto ON M5J 2S1, Canada

Attention:

General Counsel

Email:

legal@powercorp.com

Facsimile:

416-607-2251

 

 

With copies (that shall not constitute notice) to:

 

 

Sagard Capital Partners, L.P.

280 Park Ave. 3rd Floor West

New York, NY 10017

 

89

--------------------------------------------------------------------------------


 

Attention:

Samuel Robinson

Email:

robinson@powercorp.com

Facsimile: 203-629-6781

 

 

and to:

 

 

 

Fairfax Financial Holdings Limited

Suite 800

95 Wellington Street West

Toronto, Ontario M5J 2N7

Attention:

Paul Rivett

Email:

PRivett@hwic.ca

Facsimile:

416-367-2201

 

 

and to:

 

 

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention:

Michael Movsovich

 

Richard Campbell

Email:

michael.movsovich@kirkland.com

 

richard.campbell@kirkland.com

Facsimile:

212-446-4900

 

 

and to:

 

 

 

Blake, Cassels & Graydon LLP

199 Bay Street

Suite 4000, Commerce Court West

Toronto ON M5L 1A9, Canada

Attention:

John Tuzyk

 

Philippe Bourassa

Email:

john.tuzyk@blakes.com

 

philippe.bourassa@blakes.com

Facsimile:

416-863-2653

 

514-982-4099

 

 

and to:

 

 

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Attention:

Scott Petepiece

 

Fred Sosnick

Email:

spetepiece@shearman.com

 

fsosnick@shearman.com

 

90

--------------------------------------------------------------------------------


 

and to:

 

 

 

Torys LLP

Suite 3000

79 Wellington Street West

Box 270, Toronto Dominion Centre

Toronto, Ontario M5K 1N2

Attention:

David Chaikof

 

Thomas Yeo

Email:

dchaikof@torys.com

 

tyeo@torys.com

Facsimile: 416-865-7380

 

 

If to Sellers, to:

 

 

 

Performance Sports Group Ltd.

100 Domain Drive

Exeter, NH 03833

Attention:

Michael Wall

Email:

Michael.Wall@bauer.com

Facsimile:

603-292-1505

 

 

With copies (that shall not constitute notice) to:

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention:

Angelo Bonvino

 

Kelley A. Cornish

 

Alice Belisle Eaton

Email:

abonvino@paulweiss.com

 

kcornish@paulweiss.com

 

aeaton@paulweiss.com

Facsimile:

212-492-0570

 

 

and to:

 

 

 

Stikeman Elliott LLP

5300 Commerce Court West, 199 Bay Street

Toronto, Ontario M5L 1B9

Attention:

Jonah Mann

Email:

jmann@stikeman.com

Facsimile:

416-947-0866

 

Section 10.8         Exhibits; Sellers Disclosure Letter. The Sellers Disclosure
Letter and the Exhibits attached hereto constitute a part of this Agreement and
are incorporated into this Agreement for all purposes as if fully set forth
herein.

 

91

--------------------------------------------------------------------------------


 

Section 10.9         Counterparts. The Parties may execute this Agreement in two
(2) or more counterparts (no one of which need contain the signatures of all
Parties), each of which will be an original and all of which together will
constitute one and the same instrument.

 

Section 10.10       No Presumption. The Parties agree that this Agreement was
negotiated fairly between them at arm’s length and that the final terms of this
Agreement are the product of the Parties’ negotiations. Each Party acknowledges
and agrees that it has sought and received experienced legal counsel of its own
choosing with regard to the contents of this Agreement and the rights and
obligations affected hereby. The Parties each acknowledge and agree that this
Agreement shall be deemed to have been jointly and equally drafted by them, and
that the provisions of this Agreement therefore should not be construed against
a Party on the grounds that such Party drafted or was more responsible for
drafting the provisions.

 

Section 10.11       Severability. If any provision, clause, or part of this
Agreement, or the application thereof under certain circumstances, is held
invalid, illegal or incapable of being enforced in any jurisdiction, (a) as to
such jurisdiction, the remainder of this Agreement or the application of such
provision, clause or part under other circumstances, and (b) as for any other
jurisdiction, any provision of this Agreement, shall not be affected and shall
remain in full force and effect, unless, in each case, such invalidity,
illegality or unenforceability in such jurisdiction materially impairs the
ability of the Parties to consummate the transactions contemplated by this
Agreement. Upon such determination that any clause or other provision is
invalid, illegal or incapable of being enforced in such jurisdiction, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible even in
such jurisdiction.

 

Section 10.12       Entire Agreement.  This Agreement and the other Transaction
Documents set forth the entire understanding of the Parties relating to the
subject matter thereof, and all prior or contemporaneous understandings,
agreements, representations and warranties, whether written or oral (including
the Confidentiality Agreement), are superseded by this Agreement and the other
Transaction Documents and all such prior or contemporaneous understandings,
agreements, representations and warranties (including the Confidentiality
Agreement) are hereby terminated. In the event of any irreconcilable conflict
between this Agreement and any of the other Transaction Documents, the
provisions of this Agreement shall prevail, regardless of the fact that certain
other Transaction Documents, such as the Local Sale Agreement, may be subject to
different governing Laws (unless the other Transaction Document expressly
provides otherwise).

 

Section 10.13       Damages. Under no circumstances shall any Party be liable
for punitive damages or indirect or incidental damages arising out of or in
connection with this Agreement or the transactions contemplated hereby or any
breach or alleged breach of any of the terms hereof, including damages alleged
as a result of tortious conduct.

 

Section 10.14       Bulk Sales Laws. Subject to Section 6.1(c) (Clearance
Certificates), each Party waives compliance by the other Party with any
applicable U.S. bulk sales Law.

 

92

--------------------------------------------------------------------------------


 

Section 10.15       Non-Recourse.

 

(a)           No past, present or future director, officer, manager, employee,
incorporator, member, partner, stockholder, Affiliate, agent, attorney or
representative of the Company or any other Seller or any of their respective
Affiliates, in each case, other than any Seller who is a party hereto, shall
have any liability under this Agreement or any other Transaction Document or for
any claim based on, in respect of, or by reason of, the transactions
contemplated hereby and thereby.

 

(b)           Notwithstanding anything to the contrary contained herein, the
Company and the other Sellers agree on behalf of themselves and their respective
Affiliates that none of the Purchaser Related Parties (other than Purchaser)
shall have any liability or obligation to the Company, the other Sellers or any
of their respective Affiliates relating to this Agreement or any of the
transactions contemplated herein (including the Debt Financing), in each case
whether based on contract, tort or strict liability by the enforcement of any
assessment, by any legal or equitable proceeding, by virtue of any statute,
regulation or applicable Laws or otherwise and whether by or through attempted
piercing of the corporate, limited liability company or partnership veil, by or
through a claim by or on behalf of a party hereto or another Person (including a
claim to enforce the Debt Commitment Letter) or otherwise.  This
Section 10.15(b) is intended to benefit and may be enforced by Purchaser and the
Purchaser Related Parties (including the Debt Financing Sources, and each such
Person shall be a third party beneficiary of this Section 10.15(b)) and shall be
binding on all the respective successors and permitted assigns of the Company
and each Seller.

 

[Remainder of Page Intentionally Blank]

 

93

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Asset Purchase Agreement
as of the date first written above.

 

 

THE COMPANY:

 

 

 

 

PERFORMANCE SPORTS GROUP LTD.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Executive Vice President, General Counsel
and Corporate Secretary

 

 

 

 

 

 

 

SELLERS:

 

 

 

 

BPS US HOLDINGS INC.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

 

 

 

 

 

 

EASTON BASEBALL / SOFTBALL INC.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

 

 

 

 

 

 

BAUER HOCKEY, INC.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Executive Vice President, General Counsel
and Corporate Secretary

 

 

 

 

 

 

 

BAUER HOCKEY RETAIL INC.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

BAUER PERFORMANCE SPORTS UNIFORMS INC.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

 

 

 

 

 

 

PERFORMANCE LACROSSE GROUP INC.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

 

 

 

 

 

 

BPS DIAMOND SPORTS INC.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

 

 

 

 

 

 

PSG INNOVATION INC.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

 

 

 

 

 

 

KBAU HOLDINGS CANADA, INC.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

 

 

 

 

 

 

BAUER HOCKEY RETAIL CORP.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

EASTON BASEBALL / SOFTBALL CORP.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

 

 

 

 

 

 

BAUER HOCKEY CORP.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

 

 

 

 

 

 

BPS CANADA INTERMEDIATE CORP.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

 

 

 

 

 

 

BPS DIAMOND SPORTS CORP.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

 

 

 

 

 

 

BAUER PERFORMANCE SPORTS UNIFORMS CORP.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

 

 

 

 

 

 

PERFORMANCE LACROSSE GROUP CORP.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

PSG INNOVATION CORP.

 

 

 

 

 

 

 

BY:

/s/ Michael J. Wall

 

NAME: Michael J. Wall

 

TITLE: Secretary

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

 

9938982 CANADA INC.

 

 

 

 

 

 

 

By:

/s/ Paul Desmarais III

 

Name: Paul Desmarais III

 

Title: Executive Chairman

 

 

 

 

 

 

 

BY:

/s/ Samuel Robinson

 

NAME: Samuel Robinson

 

TITLE: President

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUBSIDIARY SELLERS

 

Name

 

State or Country of Incorporation or Organization

Bauer Hockey Retail Inc.

 

Delaware

Bauer Performance Sports Uniforms Inc.

 

Delaware

BPS Diamond Sports Inc.

 

Delaware

BPS US Holdings Inc.

 

Delaware

Easton Baseball/Softball Inc.

 

Delaware

Performance Lacrosse Group Inc.

 

Delaware

PSG Innovation Inc.

 

Delaware

Bauer Hockey, Inc.

 

Vermont

Bauer Hockey Retail Corp.

 

Canada

Bauer Hockey Corp.

 

Canada

Bauer Performance Sports Uniforms Corp.

 

Canada

BPS Canada Intermediate Corp.

 

Canada

BPS Diamond Sports Corp.

 

Canada

Easton Baseball/Softball Corp.

 

Canada

KBAU Holdings Canada, Inc.

 

Canada

Performance Lacrosse Group Corp.

 

Canada

PSG Innovation Corp.

 

Canada

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COUNTERPART TO THE ASSET PURCHASE AGREEMENT

 

TO:                                                                        
Performance Sports Group Ltd. and the Sellers listed on “Exhibit A” to the
Purchase Agreement (collectively, “Sellers”)

 

AND TO:                                           9938982 Canada Inc.
(“Purchaser”)

 

Reference is made to the asset purchase agreement dated as of October 31, 2016
(the “Purchase Agreement”) among Sellers and Purchaser, in connection with the
purchase and assumption by Purchaser or the Designated Purchasers of the
Acquired Assets and the Assumed Liabilities from Sellers. Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Purchase Agreement.

 

In accordance with the Purchase Agreement, in executing this counterpart to the
Purchase Agreement, the undersigned hereby:

 

(a)                      acknowledges receipt of a copy of the Purchase
Agreement;

 

(b)                      covenants and agrees to join, become a party to and be
bound, as a “Designated Purchaser”, by the Purchase Agreement, as the same may
be amended from time to time in accordance with the provisions thereof;

 

(c)                       authorizes Purchaser to act as its agent for all
purposes under the Purchase Agreement;

 

(d)                      agrees to purchase, assume and/or employ, as
applicable, the Acquired Assets, Assumed Liabilities and Transferred Employees
indicated in Appendix A hereto; and

 

(e)                       agrees to enter into such agreements or instruments,
including Local Sale Agreements, providing for (i) the sale, transfer,
assignment and other conveyance to the undersigned of the Acquired Assets
indicated in Appendix A hereto, in accordance with applicable local Law and the
Purchase Agreement, (ii) the assumption by the undersigned of the Assumed
Liability indicated in Appendix A hereto, and (iii) the employment by the
undersigned of the Transferred Employees indicated in Appendix A hereto.

 

For the purposes of Section 10.7 of the Purchase Agreement, copies of notices to
Purchaser should also be delivered to:

 

[·]

 

[Remainder of Page Intentionally Blank]

 

--------------------------------------------------------------------------------


 

DATED as of this      day of                , 201  

 

 

 

[DESIGNATED PURCHASER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Signature Page — [Designated Purchaser]’s Counterpart to Asset Purchase
Agreement]

 

--------------------------------------------------------------------------------


 

APPENDIX A

ACQUIRED ASSETS, ASSUMED LIABILITIES AND TRANSFERRED EMPLOYEES

 

[See attached.]

 

--------------------------------------------------------------------------------